Exhibit 10.2

 

 

 

CREDIT AGREEMENT

dated as of

August 14, 2018

among

COMSTOCK RESOURCES, INC.,

the Lenders that are from time to time parties hereto

and

BANK OF MONTREAL,

as Administrative Agent

 

 

BMO CAPITAL MARKETS CORP.,

CAPITAL ONE, NATIONAL ASSOCIATION

AND FIFTH THIRD BANK,

as Joint Lead Arrangers

and

CAPITAL ONE, NATIONAL ASSOCIATION

AND FIFTH THIRD BANK,

as Co- Syndication Agents

and

BANK OF AMERICA, N.A., NATIXIS, and REGIONS BANK

as Co-Documentation Agents

and

BMO CAPITAL MARKETS CORP.,

as

Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1  

SECTION 1.1

  Defined Terms      1  

SECTION 1.2

  Classification of Loans and Borrowings      40  

SECTION 1.3

  Terms Generally; Rules of Construction      41  

SECTION 1.4

  Accounting Terms and Determinations; GAAP      41  

SECTION 1.5

  Oil and Gas Definitions      41  

SECTION 1.6

  Time of Day      41  

SECTION 1.7

  Designation and Conversion of Restricted and Unrestricted Subsidiaries      41
 

ARTICLE II THE CREDITS

     43  

SECTION 2.1

  Commitments      43  

SECTION 2.2

  Loans and Borrowings      43  

SECTION 2.3

  Requests for Borrowings      44  

SECTION 2.4

  Borrowing Base      45  

SECTION 2.5

  Letters of Credit      49  

SECTION 2.6

  Funding of Borrowings      54  

SECTION 2.7

  Interest Elections      55  

SECTION 2.8

  Termination and Reduction of Aggregate Maximum Credit Amount      56  

SECTION 2.9

  Repayment of Loans; Evidence of Debt      57  

SECTION 2.10

  Prepayment of Loans      58  

SECTION 2.11

  Fees      59  

SECTION 2.12

  Interest      60  

SECTION 2.13

  Alternate Rate of Interest      61  

SECTION 2.14

  Increased Costs      62  

SECTION 2.15

  Change in Legality      64  

SECTION 2.16

  Break Funding Payments      64  

SECTION 2.17

  Taxes      65  

SECTION 2.18

  Payments Generally      69  

SECTION 2.19

  Pro-Rata Treatment; Sharing of Set-offs      69  

SECTION 2.20

  Mitigation Obligations; Replacement of Lenders      71  

SECTION 2.21

  Cash Collateral      72  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 2.22

  Defaulting Lenders      73  

SECTION 2.23

  Increase of Aggregate Maximum Credit Amount      76  

ARTICLE III REPRESENTATIONS AND WARRANTIES

     77  

SECTION 3.1

  Organization; Powers      77  

SECTION 3.2

  Authorization; Enforceability      77  

SECTION 3.3

  Approvals; No Conflicts      77  

SECTION 3.4

  Financial Condition; No Material Adverse Effect      78  

SECTION 3.5

  Properties; Titles, Etc      79  

SECTION 3.6

  Litigation and Environmental Matters      80  

SECTION 3.7

  Compliance with Laws and Agreements      80  

SECTION 3.8

  Investment Company Status; Other Laws      81  

SECTION 3.9

  Taxes      81  

SECTION 3.10

  ERISA Compliance      81  

SECTION 3.11

  Insurance      81  

SECTION 3.12

  Margin Regulations      81  

SECTION 3.13

  Subsidiaries; Equity Interests      81  

SECTION 3.14

  Anti-Money Laundering and Anti-Terrorism Finance Laws      82  

SECTION 3.15

  Disclosure      82  

SECTION 3.16

  Security Documents      82  

SECTION 3.17

  Solvency, etc      83  

SECTION 3.18

  Burdensome Obligations      83  

SECTION 3.19

  Labor Matters      83  

SECTION 3.20

  Related Agreements, etc      83  

SECTION 3.21

  [Reserved]      84  

SECTION 3.22

  Maintenance of Properties      84  

SECTION 3.23

  Gas Imbalances, Prepayments      85  

SECTION 3.24

  Marketing of Production      85  

SECTION 3.25

  Hedge Agreements and Hedge Transactions      85  

SECTION 3.26

  Location of Business and Offices      85  

SECTION 3.27

  Senior Notes      86  

SECTION 3.28

  Anti-Corruption Laws      86  

SECTION 3.29

  Sanctions Laws      86  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE IV CONDITIONS

     87  

SECTION 4.1

  Effective Date      87  

SECTION 4.2

  Each Credit Event      91  

ARTICLE V AFFIRMATIVE COVENANTS

     92  

SECTION 5.1

  Financial Statements and Other Information      92  

SECTION 5.2

  Notices of Material Events      96  

SECTION 5.3

  Existence; Conduct of Business; Governmental Approvals      97  

SECTION 5.4

  Payment of Obligations      97  

SECTION 5.5

  Insurance      98  

SECTION 5.6

  Books and Records; Inspection Rights      98  

SECTION 5.7

  Compliance with Laws      98  

SECTION 5.8

  Use of Proceeds and Letters of Credit      98  

SECTION 5.9

  Further Assurances      99  

SECTION 5.10

  Minimum Hedging Requirements      101  

SECTION 5.11

  Deposit Accounts      101  

SECTION 5.12

  Environmental Matters      101  

SECTION 5.13

  Operation and Maintenance of Properties      102  

SECTION 5.14

  Reserve Reports      103  

SECTION 5.15

  Title Information      105  

SECTION 5.16

  Unrestricted Subsidiaries      106  

SECTION 5.17

  Keepwell      107  

SECTION 5.18

  Post-Closing      107  

ARTICLE VI NEGATIVE COVENANTS

     107  

SECTION 6.1

  Financial Covenants      107  

SECTION 6.2

  Indebtedness      108  

SECTION 6.3

  Liens      110  

SECTION 6.4

  Fundamental Changes      111  

SECTION 6.5

  Disposition of Properties      112  

SECTION 6.6

  Investments, Loans, Advances and Guarantees      114  

SECTION 6.7

  Marketing Activities      116  

SECTION 6.8

  Restricted Payments      116  

SECTION 6.9

  Transactions with Affiliates      116  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 6.10

  Changes in Nature of Business      117  

SECTION 6.11

  Restrictive Agreements      117  

SECTION 6.12

  Restriction of Amendments to Certain Documents      117  

SECTION 6.13

  Changes in Fiscal Periods      117  

SECTION 6.14

  Repayment of Permitted Debt and Senior Notes; Amendment of Permitted Debt
Documents and Senior Notes      118  

SECTION 6.15

  Anti-Money Laundering and Anti-Terrorism Finance Laws; Foreign Corrupt
Practices Act; Sanctions Laws; Restricted Person      118  

SECTION 6.16

  Limitation on Leases      119  

SECTION 6.17

  Gas Imbalances, Take-or-Pay or Other Prepayments      119  

SECTION 6.18

  Hedge Transactions      119  

SECTION 6.19

  Hedge Transaction Termination      120  

SECTION 6.20

  Sale and Leaseback Transactions and other Off-Balance Sheet Liabilities     
121  

SECTION 6.21

  Sale or Discount of Receivables      121  

SECTION 6.22

  Additional Deposit Accounts      121  

ARTICLE VII EVENTS OF DEFAULT

     121  

SECTION 7.1

  Events of Default      121  

SECTION 7.2

  Application of Proceeds      124  

ARTICLE VIII THE ADMINISTRATIVE AGENT

     125  

SECTION 8.1

  Appointment and Authority      125  

SECTION 8.2

  Rights as a Lender      126  

SECTION 8.3

  Exculpatory Provisions      126  

SECTION 8.4

  Reliance by Administrative Agent      127  

SECTION 8.5

  Delegation of Duties      127  

SECTION 8.6

  Resignation of Administrative Agent      128  

SECTION 8.7

  Non-Reliance on Administrative Agent and Other Lenders      129  

SECTION 8.8

  No Other Duties, etc      129  

SECTION 8.9

  Enforcement      129  

SECTION 8.10

  Administrative Agent May File Proofs of Claim      130  

SECTION 8.11

  Collateral and Guaranty Matters      130  

SECTION 8.12

  Lender Provided Hedge Transactions and Lender Provided Financial Service
Products      131  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 8.13

  Credit Bidding      132  

ARTICLE IX MISCELLANEOUS

     133  

SECTION 9.1

  Notices; Effectiveness; Electronic Communication      133  

SECTION 9.2

  Waivers; Amendments      135  

SECTION 9.3

  Expenses; Indemnity; Damage Waiver      137  

SECTION 9.4

  Successors and Assigns      139  

SECTION 9.5

  Survival      143  

SECTION 9.6

  Counterparts; Integration; Effectiveness; Electronic Execution      144  

SECTION 9.7

  Severability      144  

SECTION 9.8

  Right of Setoff      144  

SECTION 9.9

  Governing Law; Jurisdiction; Etc      145  

SECTION 9.10

  Waiver of Jury Trial      146  

SECTION 9.11

  Headings      146  

SECTION 9.12

  Treatment of Certain Information; Confidentiality      147  

SECTION 9.13

  Interest Rate Limitation      148  

SECTION 9.14

  PATRIOT Act      148  

SECTION 9.15

  Flood Insurance Provisions      148  

SECTION 9.16

  Entire Agreement      148  

SECTION 9.17

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      148
 

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   SCHEDULES:       Pricing Schedule      

Schedule 2.1

   Maximum Credit Amounts   

Schedule 3.6

   Disclosed Matters   

Schedule 3.11

   Insurance   

Schedule 3.13

   Subsidiaries; Equity Interests   

Schedule 3.19

   Labor Matters   

Schedule 3.23

   Gas Imbalances   

Schedule 3.24

   Marketing Production   

Schedule 3.25

   Hedging Agreements and Hedge Transactions   

Schedule 3.26

   Location of Business and Offices   

Schedule 4.1

   Debt to be Repaid   

Schedule 5.10

   Minimum Hedging Requirements   

Schedule 6.2

   Existing Indebtedness   

Schedule 6.3

   Existing Liens   

Schedule 6.6

   Investments   

Schedule 6.11

   Restrictive Agreements   

 

vi



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBITS:

 

Exhibit A

  Form of Note

Exhibit B

  Form of Borrowing Request

Exhibit C

  Form of Compliance Certificate

Exhibit D

  Form of Assignment and Assumption

Exhibit E-1

  Form of Security Agreement

Exhibit E-2

  Form of Guaranty Agreement

Exhibit F

  Form of Mortgage

Exhibit G-1  

  Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G-2

  Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G-3

  Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G-4

  Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit H-1

  Form of Opinion of Borrower’s Counsel

Exhibit H-2

  Form of Opinion of Local Counsel (Louisiana)

Exhibit H-3

  Form of Opinion of Local Counsel (North Dakota)

 

vii



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of August 14, 2018, among COMSTOCK RESOURCES, INC., a
Nevada corporation (the “Borrower”), the Lenders that are from time to time
parties hereto, and BANK OF MONTREAL (“BMO”), as Administrative Agent (in such
capacity, the “Administrative Agent”).

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.1 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Additional Lender” is defined in Section 2.23(a).

“Adjusted Consolidated Net Tangible Assets” means,

(a) the sum of:

(i) discounted future net revenues from proved reserves of the Borrower and its
Restricted Subsidiaries calculated in accordance with SEC guidelines before any
state, federal or foreign income Taxes, as estimated by the Borrower or
independent petroleum engineers in one or more reserve reports prepared as of
the end of the Borrower’s most recently completed fiscal year for which audited
financial statements are available (or, if such date of determination is within
45 days after the end of such most recently completed fiscal year and no reserve
report as of the end of such fiscal year has at the time been prepared, the
Borrower’s second preceding fiscal year) or, at the Borrower’s option, the
Borrower’s most recently completed fiscal quarter for which internal financial
statements are available, in each case, as increased by, as of the date of
determination, the estimated discounted future net revenues from:

(A) estimated proved reserves of the Borrower and its Restricted Subsidiaries
acquired since such year-end (including through any contribution, including the
contribution of the Arkoma Assets), which reserves were not reflected in such
year-end or quarterly reserve report, as applicable, and

(B) estimated proved reserves of the Borrower and its Restricted Subsidiaries
attributable to upward revisions of estimates of proved reserves since the date
of such year-end or quarterly reserve report, as applicable, due to exploration,
development or exploitation, production or other activities, in each case
calculated in accordance with SEC guidelines (utilizing the prices utilized in
such year-end reserve report),

and decreased by, as of the date of determination, the estimated discounted
future net revenues from:



--------------------------------------------------------------------------------

(C) estimated proved reserves of the Borrower and its Restricted Subsidiaries
produced or disposed of since the date of such year-end or quarterly reserve
report, as applicable, and

(D) estimated proved reserves of the Borrower and its Restricted Subsidiaries
reflected in such reserve report attributable to downward revisions of estimates
of proved reserves since the date of such year-end or quarterly reserve report,
as applicable, due to changes in geological conditions or other factors which
would, in accordance with standard industry practice, cause such revisions, in
each case calculated in accordance with SEC guidelines (utilizing the prices
utilized in such year-end reserve report);

provided that, in the case of each of the determinations made pursuant to
clauses (A) through (D), such increases and decreases shall be as estimated by
the Borrower’s petroleum engineers;

(ii) the capitalized costs that are attributable to oil and gas properties of
the Borrower and its Restricted Subsidiaries to which no proved reserves are
attributable, based on the Borrower’s books and records as of a date no earlier
than the date of the Borrower’s latest annual or quarterly financial statements;

(iii) the Net Working Capital on a date no earlier than the date of the
Borrower’s latest annual or quarterly financial statements; and

(iv) the greater of (A) the net book value on a date no earlier than the date of
the Borrower’s latest annual or quarterly financial statements and (B) the
appraised value, as estimated by independent appraisers, of other tangible
assets (including, without duplication, Investments in unconsolidated Restricted
Subsidiaries) of the Borrower and its Restricted Subsidiaries, as of the date no
earlier than the date of the Borrower’s latest audited financial statements,
minus

(b) the sum of:

(i) any amount included in (a)(i) through (a)(v) above that is attributable
Minority Interests;

(ii) any net gas balancing liabilities of the Borrower and its Restricted
Subsidiaries reflected in the Borrower’s latest audited financial statements;

(iii) to the extent included in clause (a)(i) above, the discounted future net
revenues, calculated in accordance with SEC guidelines (utilizing the prices
utilized in the Borrower’s year-end reserve report), attributable to reserves
which are required to be delivered to third parties to fully satisfy the
obligations of the Borrower and its Restricted Subsidiaries with respect to
Volumetric Production Payments (determined, if applicable, using the schedules
specified with respect thereto); and

 

2



--------------------------------------------------------------------------------

(iv) the discounted future net revenues, calculated in accordance with SEC
guidelines, attributable to reserves subject to Dollar-Denominated Production
Payments which, based on the estimates of production and price assumptions
included in determining the discounted future net revenues specified in clause
(a)(i) above, would be necessary to fully satisfy the payment obligations of the
Borrower and its Restricted Subsidiaries with respect to Dollar-Denominated
Production Payments (determined, if applicable, using the schedules specified
with respect thereto).

“Adjusted LIBO Rate” means, with respect to each Eurodollar Borrowing, the rate
per annum calculated by the Administrative Agent (rounded upwards, if necessary,
to the next higher 1/100%) determined on a daily basis pursuant to the following
formula:

Adjusted LIBO Rate    =                         LIBO                   
          Rate________

                                     (1.00 – Reserve Percentage)

“Administrative Agent” is defined in the preamble and includes any successor
administrative agent appointed under Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance Payment Contract” means any contract whereby any Loan Party either
(a) receives or becomes entitled to receive (either directly or indirectly) any
payment (an “Advance Payment”) to be applied toward payment of the purchase
price of Hydrocarbons produced or to be produced from Oil and Gas Properties
owned by any Loan Party and which Advance Payment is, or is to be, paid in
advance of actual delivery of such production to or for the account of the
purchaser regardless of whether such Hydrocarbons are actually produced or
actual delivery is required, or (b) grants an option or right of refusal to the
purchaser to take delivery of such Hydrocarbons in lieu of payment, and, in
either of the foregoing instances, the Advance Payment is, or is to be, applied
as payment in full for such Hydrocarbons when sold and delivered or is, or is to
be, applied as payment for a portion only of the purchase price thereof or of a
percentage or share of such Hydrocarbons; provided that inclusion of the
standard “take or pay” provisions in any gas sales or purchase contract or any
other similar contract shall not, in and of itself, constitute such contract as
an Advance Payment Contract for the purposes hereof.

“Affiliate” means, with respect to a specified Person at any time, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

“Agent Parties” is defined in Section 9.1(d).

“Agents” shall mean the Administrative Agent, the Co-Documentation Agents and
the Co-Syndication Agents.

“Aggregate Maximum Credit Amount” at any time shall equal the sum of the Maximum
Credit Amounts, as the same may be increased, reduced or terminated pursuant to
Section 2.8 and 2.23; provided, however, that in no event shall the Aggregate
Maximum Credit Amount exceed $1,250,000,000. On the Effective Date, the
Aggregate Maximum Credit Amount shall be equal to $700,000,000.

 

3



--------------------------------------------------------------------------------

“Agreement” means on any date, this Credit Agreement as from time to time
amended, restated, supplemented or otherwise modified and in effect on such
date.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate, (b) 1/2 of one percent above the Federal Funds Effective
Rate, and (c) the LIBO Rate for a Eurodollar Loan with a one-month Interest
Period commencing on such day plus 1%; provided, that if, in any case, such rate
is less than zero, the Alternate Base Rate shall be deemed to be zero. If for
any reason the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate specified in clause (b) of the first sentence of
this definition for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms hereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate shall be effective on the effective date of any change in such rate.

“Anti-Corruption Laws” is defined in Section 3.28.

“Anti-Terrorism Laws” is defined in Section 3.14.

“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, ordinance, rule, regulation, requirement, restriction, permit,
certificate, decision, directive or order of any Governmental Authority
applicable to such Person or any of its property and (y) all judgments,
injunctions, orders and decrees of all courts and arbitrators in proceedings or
actions in which such Person is a party or by which any of its property is
bound.

“Applicable Margin” means, for any day, with respect to any Base Rate Loan or
Eurodollar Loan or the Commitment Fee Rate, the rate per annum set forth in the
Borrowing Base Utilization Grid below based upon the Borrowing Base Utilization
Percentage then in effect.

 

Borrowing Base Utilization Percentage

   £25.0%      >25%, but
£50%      >50%, but
£75%      >75% but
£90%      >90%  

Base Rate Loans

     1.00%        1.25%        1.50%        1.75%        2.00%  

Eurodollar Loans

     2.00%        2.25%        2.50%        2.75%        3.00%  

Commitment Fee Rate

     0.375%        0.375%        0.50%        0.50%        0.50%  

Each change in the Applicable Margin or Commitment Fee Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change; provided,
however, that if at any time the Borrower fails to deliver a Reserve Report
pursuant to Section 5.14, then the “Applicable Margin” and the “Commitment Fee
Rate” means the rate per annum set forth on the applicable grid when the
applicable Borrowing Base Utilization Percentage is at its highest level;
provided further that the Applicable Margin and Commitment Fee Rate shall revert
to the previous Applicable Margin and Commitment Fee Rate upon the Borrower’s
delivery of such Reserve Report.

 

4



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amount represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Schedule 2.1 or as may be adjusted
from time to time in accordance with the terms hereof.

“Approved Counterparty” means any Person who, at the time of entry into the
applicable Hedging Agreement, is a Lender or an Affiliate of a Lender.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Petroleum Engineers” means (a) Lee Keeling & Associates, Inc., and
(b) any other independent petroleum engineers reasonably acceptable to the
Administrative Agent.

“Arkoma” means Arkoma Drilling, L.P.

“Arkoma Assets” means the oil and gas properties located in North Dakota and
Montana evaluated in the Initial Reserve Report to be acquired by the Borrower
or one of its Restricted Subsidiaries pursuant to the Contribution Agreement.

“Arkoma Transaction” means the acquisition of the Arkoma Assets by the Borrower
or one of its Restricted Subsidiaries in exchange for the issuance of
approximately 88.6 million newly issued shares of the Borrower’s common stock
pursuant to the terms and conditions of the Contribution Agreement.

“Arranger” means each of BMO Capital Markets, Inc., Capital One, National
Association, and Fifth Third Bank, severally and not jointly, in its capacity as
an arranger.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.4), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

 

5



--------------------------------------------------------------------------------

“Base Rate” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“BMO” is defined in the preamble.

“Borrower” is defined in the preamble.

“Borrower Materials” is defined in Section 9.1(d).

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.4, as the same may be adjusted from time to time
pursuant to Section 2.4.

“Borrowing Base Deficiency” means, at any time, the amount by which the
aggregate Credit Exposures exceeds the Borrowing Base then in effect, provided
that, for purposes of determining the existence and amount of any Borrowing Base
Deficiency, obligations under any Letter of Credit will not be deemed to be
outstanding on any date to the extent such obligations are Cash Collateralized
on such date.

“Borrowing Base Deficiency Determination Date” means the date on which the
Administrative Agent shall have notified the Borrower that (x) the aggregate
Credit Exposures exceeds (y) the Borrowing Base then in effect.

“Borrowing Base Deficiency Payment Date” means, with respect to each Borrowing
Base Deficiency Determination Date, the corresponding day of the month in each
of the four (4) consecutive months occurring immediately after such Borrowing
Base Deficiency Determination Date or if any of such months does not have a
corresponding day, then, with respect to such month(s), the last day of such
month, provided that if any such corresponding day is not a Business Day, then
the Borrowing Base Deficiency Payment Date for such month shall be the Business
Day immediately succeeding such corresponding day.

“Borrowing Base Utilization Percentage” means as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the aggregate
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

 

6



--------------------------------------------------------------------------------

“Borrowing Base Value” means, with respect to any Oil and Gas Property
constituting proved reserves of a Loan Party, the value the Administrative Agent
attributed to such Oil and Gas Property in connection with the most recent
determination or redetermination of the Borrowing Base hereunder in accordance
with Section 2.4.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.3.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Chicago, Illinois and Houston, Texas are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in Dollar deposits in the London interbank
market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Leases” means, in respect of any Person, all leases that shall have
been, or should have been, in accordance with GAAP as in effect on the date
hereof, recorded as capital leases on the balance sheet of the Person liable
(whether contingent or otherwise) for the payment of rent thereunder.

“Cash Collateralize” means to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the
Administrative Agent and one or more of the Issuing Banks or Lenders, as
collateral for LC Exposure, or obligations of Lenders to fund participations in
respect of LC Exposure and to indemnify the Administrative Agent under this
Agreement, cash or deposit account balances or, if the Administrative Agent and
each applicable Issuing Bank shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and each applicable Issuing Bank.

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalent Investments” means:

(i) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(ii) investments in commercial paper maturing within two hundred seventy
(270) days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

 

7



--------------------------------------------------------------------------------

(iii) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one hundred eighty (180) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(iv) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (ii) above and entered into
with a financial institution satisfying the criteria described in clause (iii)
above; and

(v) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

“Casualty Event” means any loss, casualty or other damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Restricted
Subsidiaries having a fair market value in excess of $25,000,000.

“Change in Control” means (a) any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof) acquires the ownership, directly or indirectly, beneficially
or of record, of Equity Interests representing more than the greater of 35% and
the percentage beneficially owned by the Permitted Holders of the aggregate
issued and outstanding Voting Equity Interests of the Borrower; (b) occupation
of a majority of the seats (other than vacant seats) on the board of directors
of the Borrower by Persons who were neither (i) nominated by the board of
directors of the Borrower or a Permitted Holder nor (ii) appointed by directors
so nominated or (iii) appointed by a Permitted Holder; or (c) the acquisition of
direct or indirect Control of the Borrower by any Person or group other than a
Permitted Holder.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Co-Documentation Agents” shall mean Bank of America, N.A., Natixis and Regions
Bank, severally and not jointly, each acting as co-documentation for the Lenders
under this Agreement and the other Loan Documents.

 

8



--------------------------------------------------------------------------------

“Co-Syndication Agents” shall mean Capital One, National Association and Fifth
Third Bank, severally and not jointly, each acting as co-syndication agent for
the Lenders under this Agreement and the other Loan Documents.

“Collateral” means any property of any Loan Party upon which a security interest
in favor of the Administrative Agent for the benefit of the holders of Secured
Obligations is purported to be granted pursuant to any Security Document.

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Credit Exposure hereunder, as such commitment may be terminated
and/or reduced or increased from time to time in accordance with the provisions
hereof. The amount representing each Lender’s Commitment shall at any time be
the lesser of such Lender’s Maximum Credit Amount and such Lender’s Applicable
Percentage of the then effective Borrowing Base.

“Commitment Fee Rate” has the meaning assigned to such term in the definition of
Applicable Margin.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” is defined in Section 9.1(d).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated Net Income” means with respect to the Borrower and its Restricted
Subsidiaries, for any period, the aggregate of the net income (or loss) of the
Borrower and its Restricted Subsidiaries; provided that there shall be excluded
from such net income (to the extent otherwise included therein) the following:
(a) the net income of any Person (other than the Borrower) if such Person is not
a Restricted Subsidiary, except (i) the Borrower’s equity in the net income of
any such Person shall be included in Consolidated Net Income to the extent of
the amount of dividends or distributions actually paid in cash during such
period by such other Person to the Borrower or to a Restricted Subsidiary, as
the case may be (and in the case of a dividend or other distribution to a
Restricted Subsidiary, such Restricted Subsidiary is not precluded from further
distributing such amount to the Borrower as described in clause (b)) and
(ii) the Borrower’s equity in a net loss of any such Person for such period
shall be included in determining such Consolidated Net Income; (b) the net
income (but not loss) during such period of any Restricted Subsidiary to the
extent that the declaration or payment of dividends or similar distributions or
transfers or loans by that Restricted Subsidiary is not at the time permitted by
operation of the terms of its Organization Documents or any agreement,
instrument or Applicable Law applicable to such Restricted Subsidiary or is
otherwise restricted or prohibited, in each case determined in accordance with
GAAP; (c) the net income (or loss) of any Person acquired in a
pooling-of-interests transaction for any period prior to the date of such
transaction; (d) the net income (or deficit) of any Person accrued prior to the
date it becomes a Restricted Subsidiary or is merged into or consolidated with
the Borrower or any of its Restricted

 

9



--------------------------------------------------------------------------------

Subsidiaries or the date that such Person’s assets are acquired by the Borrower
or any Restricted Subsidiary; (e) any extraordinary or unusual gains or losses
during such period; (f) the cumulative effect of a change in accounting
principles and any gains or losses attributable to writeups or writedowns of
assets (including as a result of ASC Topic 410 (formerly FAS 143)), (g) non-cash
gains or losses or charges in respect of Hedge Transactions or other interest
rate agreements, currency agreements or commodity agreements (including those
resulting from the application of ASC Topic 815 (formerly FAS 133), but shall
expressly include any cash charges or payments in respect of the termination of
any Hedge Transaction) and (h) any writedowns or impairments of non-current
assets (including any ceiling limitation writedowns under SEC guidelines). For
the purposes of calculating Consolidated Net Income for any Reference Period in
connection with any determination of the financial ratio contained in
Section 6.1(a), if at any time during such Reference Period the Borrower or any
Restricted Subsidiary shall have made any Material Disposition or Material
Acquisition or designated a Subsidiary as Unrestricted Subsidiary or a
Restricted Subsidiary, Consolidated Net Income for such Reference Period shall
be calculated on a Pro Forma Basis.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Contribution Agreement” means that certain Contribution Agreement dated as of
May 9, 2018, by and among the Contributors and the Borrower.

“Contributors” means Arkoma and Williston.

“Control Agreement” means one or more deposit account control agreements or
securities account control agreements (or similar agreement), as applicable, in
form and substance reasonably satisfactory to the Administrative Agent, executed
by the applicable Loan Party, the Administrative Agent and the relevant
financial institution with whom such account is maintained.

“Controlled Account” means each deposit account and securities account that is
subject to a Control Agreement.

“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its outstanding Loans and such Lender’s LC Exposure at
such time.

“Debt to be Repaid” means Indebtedness listed on Schedule 4.1.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief laws of the United States or other
applicable jurisdictions.

“Default” means any event or condition that constitutes an Event of Default or
that with notice, lapse of time or both would become an Event of Default.

 

10



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two (2) Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent or
any Issuing Bank, in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrower) or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (e) has, or has a direct or indirect
parent company that has, become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.22(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Bank, and each Lender.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.6.

“Disposition” with respect to any property, means any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” have meanings correlative thereto.

 

11



--------------------------------------------------------------------------------

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests that are not otherwise Disqualified Equity Interests), pursuant
to a sinking fund obligation or otherwise, (ii) is redeemable at the option of
the holder thereof (other than solely for Equity Interests that are not
otherwise Disqualified Equity Interests), in whole or in part, (iii) provides
for scheduled payments or dividends in cash or other Property or (iv) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 180 days after the Maturity Date. The amount of
Disqualified Equity Interests deemed to be outstanding at any time for purposes
of this Agreement will be the maximum amount that the Borrower and its
Restricted Subsidiaries may become obligated to pay upon the maturity of, or
pursuant to any mandatory redemption provisions of, such Disqualified Equity
Interests, exclusive of accrued dividends.

“Dollar-Denominated Production Payments” means production payment obligations of
the Borrower or a Restricted Subsidiary recorded as liabilities in accordance
with GAAP, together with all undertakings and obligations in connection
therewith.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Restricted Subsidiary of the Borrower organized
under the laws of any jurisdiction within the United States.

“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus, without duplication, the following expenses or charges of the
Borrower and the Restricted Subsidiaries to the extent deducted in determining
such Consolidated Net Income in such period: (a) income taxes paid or accrued;
(b) Interest Expense; (c) amortization, depletion and depreciation expense;
(d) any non-cash losses or charges resulting from the application of ASC Topic
815(formerly FAS 133), ASC Topic 410 (formerly FAS 143) or ASC Topic 360
(formerly FAS 144); (e) oil and gas exploration and abandonment expenses
(including all drilling, completion, geological and geophysical costs); (f)
extraordinary or unusual costs, expenses or losses; (g) other non-cash charges
reducing Consolidated Net Income for such period (excluding any such non-cash
charge to the extent that it represents an accrual of or reserve for cash
expenditures in any future period, but including (and not limited to) expenses
related to stock based compensation, hedging, ceiling test writedowns or
impairments, Restricted Payments in connection with the Equity Interests owned
by directors and employees of the Borrower and its Subsidiaries); and
(h) Transaction Expenses; minus, to the extent included in the calculation of
Consolidated Net Income for such period: (i) any non-cash income included in
Consolidated Net Income and (ii) any extraordinary or unusual items increasing
Consolidated Net Income for such period. For the purposes of calculating EBITDAX
for any Reference Period in connection with any determination of the financial
ratio contained in Section 6.1(a), if at any time during such Reference Period
the Borrower or any Restricted Subsidiary shall have made any Material
Disposition or Material Acquisition or designated a Subsidiary as Unrestricted
Subsidiary or a Restricted Subsidiary, EBITDAX for such Reference Period shall
be calculated on a Pro Forma Basis.

 

12



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the items specified in clauses (a), (c) - (g) for
any Restricted Subsidiary shall be added to Consolidated Net Income in
calculating EBITDAX only:

(a) to the extent (and in the same proportion) that the net income or loss of
such Restricted Subsidiary was included in calculating Consolidated Net Income,
and

(b) to the extent that a corresponding amount would be permitted at the date of
determination to be distributed to the Borrower by such Restricted Subsidiary
pursuant to its Organization Documents and each Applicable Law, agreement or
judgment applicable to such distribution.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition or
(c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent, or (c) any financial
institution established in an EEA Member Country that is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived in accordance with Section 9.2).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.4(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.4(b)(iii)).

“Engineering Reports” has the meaning assigned such term in Section 2.4(c)(i).

“Environmental Laws” means all Applicable Law relating in any way to the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters, including the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean
Air Act, as amended, the Comprehensive Environmental, Response, Compensation,
and Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, and other
environmental conservation or protection Governmental Requirements. The term
“oil” shall have the meaning specified in OPA, the terms “hazardous substance”
and “release” (or “threatened release”) have the meanings

 

13



--------------------------------------------------------------------------------

specified in CERCLA, the terms “solid waste” and “disposal” (or “disposed”) have
the meanings specified in RCRA and the term “oil and gas waste” shall have the
meaning specified in Section 91.1011 of the Texas Natural Resources Code
(“Section 91.1011”); provided, however, that (a) in the event either OPA,
CERCLA, RCRA or Section 91.1011 is amended so as to broaden the meaning of any
term defined thereby, such broader meaning shall apply subsequent to the
effective date of such amendment and (b) to the extent the laws of the state or
other jurisdiction in which any Property of any Loan Party is located establish
a meaning for “oil,” “hazardous substance,” “release,” “solid waste,” “disposal”
or “oil and gas waste” that is broader than that specified in either OPA,
CERCLA, RCRA or Section 91.1011, such broader meaning shall apply.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, shares of capital stock,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in such
Person, and any warrants, options or other rights (other than debt securities
convertible into an equity interest) entitling the holder thereof to purchase or
acquire any such equity interest of such Person, or exercisable for,
exchangeable for or convertible into such an equity interest of such Person.

“Equity Offering” means any issuance and sale by the Borrower, whether public or
private, of any Equity Interests (other than Disqualified Equity Interests) of
the Borrower or any other capital contribution from shareholders of the
Borrower; provided that issuances of securities pursuant to employee benefit
plans shall not be considered to be “Equity Offerings”.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the IRC or, solely for purposes of Section 302 of ERISA
and Section 412 of the IRC, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the IRC.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than an event for which the 30-day notice period is waived); (b) the
determination that any Pension Plan is considered an at-risk plan or that any
Multiemployer Plan is endangered or is in critical status within the meaning of
Sections 430, 431 or 432 of the IRC or Sections 303, 304 or 305 of ERISA, as
applicable; (c) the incurrence by the Borrower or any ERISA Affiliate of any
liability under Title IV of ERISA, other than for PBGC premiums not yet due;
(d) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating

 

14



--------------------------------------------------------------------------------

to an intention to terminate any Pension Plan or to appoint a trustee to
administer any Pension Plan or the occurrence of any event or condition that
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (e) the appointment of
a trustee to administer any Pension Plan; (f) the withdrawal of the Borrower or
any ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during
a plan year in which such entity was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or the cessation of operations by the Borrower or
any ERISA Affiliate that would be treated as a withdrawal from a Pension Plan
under Section 4062(e) of ERISA; (g) the partial or complete withdrawal by the
Borrower or any ERISA Affiliate from any Multiemployer Plan or a notification
that a Multiemployer Plan is insolvent; or (h) the taking of any action to
terminate any Pension Plan under Section 4041 or 4041A of ERISA.

“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor thereto), as
in effect from time to time.

“Event of Default” is defined in Section 7.1.

“Excluded Accounts” means depository accounts that are used solely for one or
more of the following purposes: (i) making payroll and withholding tax payments
related thereto and other employee wage and benefit payments and accrued and
unpaid employee compensation (including salaries, wages, benefits and expense
reimbursements), (ii) paying Taxes, including sales taxes, or (iii) as escrow
accounts or as fiduciary or trust accounts or for the benefit of Persons other
than the Borrower or its Restricted Subsidiaries (including, without limitation,
the account held at BMO for the benefit of Nextera); provided that in no event
shall any of the principal operating, revenue or collection accounts of the
Borrower or any Restricted Subsidiary constitute an Excluded Account.

“Excluded Hedge Obligation” means, with respect to any Loan Party, any Lender
Provided Hedge Transaction if and to the extent that all or a portion of the
guarantee of such Loan Party of, or the grant by such Loan Party of a security
interest to secure, such Lender Provided Hedge Transaction (or any guarantee
thereof) is or becomes (as a result of a Change in Law after the date of such
Lender Provided Hedge Transaction) illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Loan Party’s failure for any reason to constitute a Qualified ECP Guarantor at
the time such Loan Party’s guarantee or such Loan Party’s grant of such security
interest becomes effective with respect to such Lender Provided Hedge
Transaction. If a Hedge Obligation arises under a Hedge Agreement governing more
than one Lender Provided Hedge Transaction, such exclusion shall apply only to
the portion of such Hedge Obligation that is attributable to the Lender Provided
Hedge Transaction for which such guarantee or security interest is or becomes
illegal.

 

15



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.20 or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.17(g) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.

“Executive Order” is defined in Section 3.29.

“Facility” means the Commitments and the extensions of credit made thereunder.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official IRS interpretation thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the IRC and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the IRC.

“Federal Funds Effective Rate” means, for any day, the greater of (a) the rate
calculated by the Federal Reserve Bank of New York based on such day’s Federal
funds transactions by depositary institutions (as determined in such manner as
the Federal Reserve Bank of New York shall set forth on its public website from
time to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the Federal funds effective rate and (b) 0.

“Final Borrowing Base Deficiency Payment Date” means, with respect to each
Borrowing Base Deficiency Date, the corresponding day of the month in the fourth
month after the Borrowing Base Deficiency Determination Date, or if such month
has no such corresponding day, then the last day of such month, provided that if
any such corresponding day is not a Business Day, then the Borrowing Base
Deficiency Payment Date for such month shall be the Business Day immediately
succeeding such corresponding day.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

16



--------------------------------------------------------------------------------

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Official” is defined in Section 3.28.

“Foreign Subsidiary” means any Restricted Subsidiary of the Borrower that is not
a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure with respect to Letters of Credit issued by such
Issuing Bank other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

“Funding Rules” means the requirements relating to the minimum required
contributions (including any installment payments) to Pension Plans and
Multiemployer Plans, as applicable, and set forth in Sections 412, 430, 431, 432
and 436 of the IRC and Sections 302, 303, 304 and 305 of ERISA.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Approval” shall mean any action, order, authorization, consent,
approval, right, franchise, license, lease, ruling, permit, tariff, rate,
certification, exemption, filing or registration by or with any Governmental
Authority.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state,
regional or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

 

17



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing, or having the economic
effect of guaranteeing, any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

“Guarantor” means each Material Domestic Subsidiary of the Borrower.

“Guaranty Agreement” means the Guaranty Agreement executed by the Guarantors in
favor of the Administrative Agent, substantially in the form of Exhibit E-2.

“Hazardous Materials” means all toxic, corrosive, flammable, explosive,
carcinogenic, mutagenic, infectious or radioactive substances or wastes and all
other hazardous or toxic substances, wastes or other pollutants, including
petroleum hydrocarbons, petroleum products, petroleum substances, natural gas,
oil, oil and gas waste, crude oil, and any components, fractions, or derivatives
thereof, asbestos or asbestos containing materials, polychlorinated biphenyls,
radon gas, infectious or medical wastes and all other substances or wastes of
any nature regulated pursuant to any Environmental Law.

“Hedge Agreement” means any agreement with respect to any swap, cap, collar,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
(i) no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or any Subsidiary and (ii) no agreements or
obligations to sell physically any commodity at any index-based price shall be a
Hedge Agreement.

“Hedge Liquidation” means the sale, assignment, novation, liquidation, unwind,
cancellation, modification or termination of all or any part of any Hedge
Transaction included in the calculation of the Borrowing Base (other than, in
each case, at its scheduled maturity).

“Hedge Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

18



--------------------------------------------------------------------------------

“Hedge Termination Value” means, during any period between two successive
Scheduled Redetermination Dates (or in the case of any Hedge Liquidation
occurring prior to November 1, 2018, the period from the Effective Date to
November 1, 2018), the net positive value to the Borrower or any of its
Restricted Subsidiaries (if any) of any Hedge Liquidation (after giving effect
to any new hedge position or Hedge Transaction previously entered into during
such period) (as reasonably determined by the Administrative Agent) on the
Borrowing Base then in effect; provided, that in no event shall the Hedge
Termination Value be less than $0.

“Hedge Transaction” means any trade or other transaction entered into by a
Person under a Hedge Agreement.

“Hedging Cancellation Notice” is defined in Section 2.4(c)(i).

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender that are presently in effect
or, to the extent allowed by law, under such applicable laws that may hereafter
be in effect and that allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
Unless otherwise indicated herein, each reference to the term “Hydrocarbon
Interests” shall mean Hydrocarbon Interests of the Borrower and/or the
Restricted Subsidiaries as the context requires.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Increased Cost Lender” is defined in Section 2.20(b).

“Increasing Lender” is defined in Section 2.23(a).

“Incremental Agreement” is defined in Section 2.23(c).

“Incremental Increase” is defined in Section 2.23(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business that are not more than sixty days
past due), (f) all Indebtedness of others secured by (or

 

19



--------------------------------------------------------------------------------

for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (j) Disqualified Equity Interests, (k) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances, (l) all
obligations, contingent or otherwise, of such Person under Hedge Agreements
after giving effect to any legally enforceable netting obligations, (m) all
obligations or undertakings of such Person to maintain or cause to be maintained
the financial position or covenants of others or to purchase the Indebtedness of
others; (n) obligations to deliver commodities, goods or services, including
Hydrocarbons, in consideration of one or more Advance Payments, other than gas
balancing arrangements in the ordinary course of business (but only to the
extent of such Advance Payments); (o) obligations under “take or pay” or similar
agreements (other than obligations under firm transportation or drilling
contracts); and (p) the undischarged balance of any production payment created
by such Person or for the creation of which such Person directly or indirectly
received payment. The Indebtedness of any Person shall include all obligations
of such Person of the character described above to the extent such Person
remains legally liable in respect thereof notwithstanding that any such
obligation is not included as a liability of such Person under GAAP. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such other Person, except to the extent
the terms of such Indebtedness provide that such Person is not liable therefor.

Notwithstanding the preceding, “Indebtedness” of a Person shall not include:

(1) any indebtedness that has been defeased in accordance with GAAP or defeased
pursuant to the deposit of cash or Cash Equivalent Investments (in any amount
sufficient to satisfy all such indebtedness obligations at maturity or
redemption, as applicable, and all payments of interest and premium, if any) in
a trust or account created or pledged for the sole benefit of the holders of
such indebtedness, and subject to no other Liens; and

(2) any obligation of such Person in respect of a farm-in agreement or similar
arrangement whereby such Person agrees to pay all or a share of the drilling,
completion or other expenses of an exploratory or development well (which
agreement may be subject to a maximum payment obligation, after which expenses
are shared in accordance with the working or participation interest therein or
in accordance with the agreement of the parties) or perform the drilling,
completion or other operation on such well in exchange for an ownership interest
in an oil or gas property.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” is defined in Section 9.3.

“Information” is defined in Section 9.12.

 

20



--------------------------------------------------------------------------------

“Initial Reserve Report” means the reserve report prepared by Lee Keeling &
Associates, Inc., evaluating the Borrower’s and the Guarantors’ proved oil and
gas reserves (including the oil and gas reserves to be contributed to the
Borrower and the Guarantors by the Contributors pursuant to the Contribution
Agreement on a pro forma basis) as of April 1, 2018.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.7.

“Interest Expense” means, for any period, the consolidated interest expense of
the Borrower and its Restricted Subsidiaries, plus, to the extent not included
in such consolidated interest expense, and to the extent incurred by the
Borrower or its Restricted Subsidiaries, interest expense attributable to
capital lease obligations and Synthetic Lease Obligations, capitalized interest,
amortization of debt issuance costs and original issue discount, net payments
under interest rate Hedging Agreements, any interest expense on Indebtedness of
another Person that is Guaranteed by the Borrower or any of its Restricted
Subsidiaries or secured by a Lien on the assets of the Borrower or any of its
Restricted Subsidiaries, plus all dividends whether paid or accrued on any
series of preferred stock of the Borrower or any of its Restricted Subsidiaries
(other than dividends on equity interests payable solely in equity interests of
the Company (other than Disqualified Equity Interests) or to the Company or a
Restricted Subsidiary of the Company).

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
day of each March, June, September and December, (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Interim Redetermination” is defined in Section 2.4(b)(iii).

“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
deposit with, advance, loan or other extension of credit (including by way of
Guarantee or similar arrangement (including the deposit of any Equity Interests
to be sold) with respect to, Indebtedness or other

 

21



--------------------------------------------------------------------------------

liability of any other Person and (without duplication) an amount committed to
be advanced, lent or extended to such Person) or capital contribution to (by
means of any transfer of cash or other Property or any payment for Property or
services for the account or use of others), or assumption of Indebtedness of,
purchase or other acquisition of any other Indebtedness or equity participation
or interest in, or any purchase or acquisition of Equity Interests, evidences of
Indebtedness or other securities (excluding any interest in an oil or natural
gas leasehold to the extent constituting a security under applicable law) of,
such other Person and all other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP, and any
purchase or other acquisition (in one transaction or a series of transactions)
of any assets of any other Person constituting a business unit; provided that
the endorsement of negotiable instruments and documents in the ordinary course
of business will not be deemed to be an Investment. If the Borrower or any
Restricted Subsidiary sells or otherwise Disposes of any Equity Interests of any
direct or indirect Restricted Subsidiary such that, after giving effect to any
such sale or Disposition, such Person is no longer a Restricted Subsidiary, the
Borrower will be deemed to have made an Investment on the date of any such sale
or Disposition equal to the fair market value of the Borrower’s Investments in
such Restricted Subsidiary that were not sold or Disposed of. The acquisition by
the Borrower or any Restricted Subsidiary of a Person that holds an Investment
in a third Person will be deemed to be an Investment by the Borrower or such
Restricted Subsidiary in such third Person in an amount equal to the fair market
value of the Investments held by the acquired Person in such third Person.
Except as otherwise provided in this Agreement, the amount of an Investment will
be determined at the time the Investment is made and without giving effect to
the subsequent changes in value.

“IRC” means the Internal Revenue Code of 1986.

“IRS” means the United States Internal Revenue Service.

“ISP98” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the International Chamber of Commerce, Publication
Number 590 (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means BMO, in its capacity as issuer of Letters of Credit
hereunder, or such other Lender as the Borrower may from time to time select as
an Issuing Bank hereunder pursuant to Section 2.5, with the consent of the
Administrative Agent and such other Lender.

“LC Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by, or
otherwise acceptable to, the applicable Issuing Bank.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC

 

22



--------------------------------------------------------------------------------

Exposure at such time. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP98
(or another rule or contractual provision having a similar effect), such Letter
of Credit shall be deemed to be outstanding in the amount so remaining available
to be drawn.

“LC Sublimit” means an amount equal to the lesser of (a) $50,000,000 and (b) the
aggregate Commitments. The LC Sublimit is part of, and not in addition to, the
Facility.

“Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority, including, but not limited to,
Regulations T, U, and X, that is applicable to such Person.

“Lender” means each Person listed on Schedule 2.1 and any other Person that
shall have become a party hereto as a Lender pursuant to an Assignment and
Assumption or an Incremental Agreement, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption or otherwise.

“Lender Provided Financial Service Product” means any agreement or other
arrangements under which any Lender or any Affiliate of any Lender provides any
of the following products or services to any of the Loan Parties: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) gift cards, (f) ACH transactions, (g) cash management, including electronic
funds transfer, controlled disbursement, accounts or services, (h) overdraft or
(i) foreign currency exchange.

“Lender Provided Hedge Transaction” means any Hedge Transaction between a Loan
Party and a counterparty that at the time such Hedge Transaction is entered into
is a Lender or an Affiliate of a Lender; provided that, for the avoidance of
doubt, the term “Lender Provided Hedge Transaction” shall not include any Hedge
Transactions entered into after the time that such counterparty ceases to be a
Lender or an Affiliate of a Lender (regardless of when the Hedge Agreement
governing such Hedge Transaction was entered into by the applicable Loan Party
or Loan Parties and the (former) Lender or Affiliate of such Lender).

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum equal to the rate per annum appearing on Reuters
Screen LIBOR01 Page (or on any successor or substitute page of such service, or
any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for Dollar
deposits with a maturity comparable to such Interest Period, provided, that if,
in any case, such rate is less than zero, the LIBO Rate shall be deemed to be
zero. In the event that such rate is not available at such time for any reason,
then the “LIBO Rate” with respect to such Eurodollar Borrowing for such

 

23



--------------------------------------------------------------------------------

Interest Period shall be the rate at which Dollar deposits of $5,000,000 and for
a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, provided that, if any
case, such rate is less than zero, the LIBO Rate shall be deemed to be zero.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such assets, (c) production payments and the like payable out of Oil and Gas
Properties and (d) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities; provided that in
no event shall an operating lease be deemed to be a Lien.

“Loan Document” means this Agreement, the Security Agreement, the Guaranty
Agreement, the Security Documents, the Notes, the LC Applications and any other
documents entered into in connection herewith; provided that for the avoidance
of doubt, neither any Hedging Agreement between a Loan Party and a Lender or
Affiliate of a Lender nor any Lender Provided Financial Service Product shall
constitute a Loan Document.

“Loan Limit” shall mean, at any time, the lesser of (a) the Aggregate Maximum
Credit Amount at such time and (b) the Borrowing Base at such time (including as
it may be reduced pursuant to Section 2.4(i)).

“Loan Party” means each of the Borrower and each Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having greater than fifty percent (50%) of the Aggregate
Maximum Credit Amount; and at any time while any Loans or LC Exposure is
outstanding, Lenders holding greater than fifty percent (50%) of the outstanding
aggregate principal amount of the Loans or participation interests in Letters of
Credit (without regard to any sale by a Lender of a participation in any Loan
under Section 9.4(d)); provided that the Maximum Credit Amounts and the
principal amount of the Loans and participation interests in Letters of Credit
of the Defaulting Lenders shall be excluded from the determination of Majority
Lenders.

“Material Acquisition” means any acquisition of Property or series of related
acquisitions of Property that involves the payment of consideration by the
Borrower and its Restricted Subsidiaries in excess of the lesser of (a)
$50,000,000 and (b) a dollar amount equal to five percent (5%) of the then
effective Borrowing Base.

 

24



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower or the Borrower and its Subsidiaries taken as a whole, (b) the ability
of the Borrower, any Restricted Subsidiary or any Guarantor to perform any of
its obligations under the Loan Documents, (c) the validity or enforceability of
any of the Loan Documents, or (d) the rights of or benefits or remedies
available to the Administrative Agent, the Issuing Banks and the Lenders under
the Loan Documents.

“Material Disposition” means any Disposition of Property or series of related
Dispositions of property that yields gross proceeds to the Borrower or any of
its Restricted Subsidiaries in excess of the lesser of (a) $50,000,000 and (b) a
dollar amount to five percent (5%) of the then effective Borrowing Base.

“Material Domestic Subsidiary” means, as of any date, any Domestic Subsidiary
that, together with its Subsidiaries, owns or holds Property having a fair
market value greater than 5% of the fair market value of all of the consolidated
Property of the Borrower and its Restricted Subsidiaries as of the last day of
the most recently ended fiscal quarter for which financial statements have been
delivered pursuant to Sections 5.1(a) or 5.1(b).

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedge Transactions, of any one
or more of the Borrower and its Restricted Subsidiaries in an aggregate
principal amount exceeding $50,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Restricted Subsidiary in respect of any Hedge Transaction at any time shall be
the maximum aggregate amount (after giving effect to legally enforceable netting
obligations) that the Borrower or such Restricted Subsidiary would be required
to pay if such Hedge Transaction were terminated at such time.

“Maturity Date” means August 14, 2023 or any earlier date on which the
Commitments are terminated pursuant to the terms hereof.

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Schedule 2.1 under the caption “Maximum Credit Amounts”,
as the same may be (a) reduced or terminated from time to time in connection
with a reduction or termination of the Aggregate Maximum Credit Amount pursuant
to Section 2.8, or (b) modified from time to time pursuant to any assignment
permitted by Section 9.4.

“Minimum Cash Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposures of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Banks in their sole
discretion.

“Minority Interest” means the percentage interest represented by any class of
Equity Interest of a Restricted Subsidiary that is not owned by the Borrower or
a Restricted Subsidiary.

“Moody’s” means Moody’s Investors Service, Inc.

 

25



--------------------------------------------------------------------------------

“Mortgage” means a mortgage or deed of trust made by any Loan Party in favor of,
or for the benefit of, the Administrative Agent for the benefit of the holders
of Secured Obligations, substantially in the form of Exhibit F (with such
changes thereto acceptable to the Administrative Agent as shall be advisable
under the law of the jurisdiction in which such mortgage or deed of trust is to
be recorded).

“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
that is subject to the Liens existing and to exist under the terms any Mortgage.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower or any ERISA Affiliate contributes, is obligated
to contribute, or has any liability.

“Net Cash Proceeds” means, (a) with respect to any Disposition of any Oil and
Gas Properties (including any Equity Interests of any Restricted Subsidiary
owning Oil and Gas Properties) by the Borrower or any Restricted Subsidiary, the
excess, if any, of (i) the sum of cash and cash equivalents received in
connection with such Disposition, but only as and when so received, over
(ii) the sum of (A) the principal amount of any Indebtedness that is secured by
such Oil and Gas Properties and that is senior to the Liens securing the Secured
Obligations and required to be repaid in connection with such Disposition (other
than the Loans), (B) the out-of-pocket costs and expenses incurred by the
Borrower or such Restricted Subsidiary in connection with such Disposition,
(C) all legal, title and recording tax expense and all federal, state,
provincial, foreign and local Taxes required to be accrued as a liability under
GAAP as a consequence of such Disposition, (D) all distributions and other
payments required to be made to minority interest holders in Subsidiaries as a
result of such Disposition, (E) the deduction of appropriate amounts provided by
the seller as a reserve, in accordance with GAAP, against any liabilities
associated with the Property Disposed of in such Disposition and retained by the
Borrower or any Restricted Subsidiary after such Disposition, (F) cash payments
made to satisfy obligations resulting from Hedge Liquidations or the early
termination of any Hedge Transactions in connection with or as a result of any
such Disposition of Oil and Gas Properties, and (G) any portion of the purchase
price from such Disposition placed into an escrow account pursuant to customary
provisions of any Disposition agreement, whether as a reserve for adjustment of
the purchase price, for satisfaction of indemnities in respect of such
Disposition or otherwise in connection with such Disposition; provided, however,
that upon the termination of that escrow, Net Cash Proceeds will be increased by
any portion of funds in the escrow that are released to the Borrower or any
Restricted Subsidiary, (b) with respect to any Permitted Refinancing Debt or
issuance of Permitted Debt or the Senior Notes or refinancing of the Senior
Notes, the cash proceeds received from such Permitted Refinancing Debt or
issuance of Permitted Debt or the Senior Notes, as the case may be, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses, and (c) with
respect to any Hedge Liquidation by any Loan Party or any Subsidiary, the
excess, if any, of (i) the sum of cash and cash equivalents received in
connection with such Hedge Liquidation (after giving effect to any netting
arrangements), over (ii) the out-of-pocket expenses incurred by such Loan Party
or such Subsidiary in connection with such Hedge Liquidation and (d) with
respect to any Equity Offering, the cash proceeds thereof, net of customary
fees, commissions, costs and other expenses incurred in connection therewith.

“Net Working Capital” means (i) all current assets of the Borrower and its
Restricted Subsidiaries, less (ii) all current liabilities of the Borrower and
its Restricted Subsidiaries, except current liabilities included in
Indebtedness, in each case as set forth in consolidated financial statements of
the Company prepared in accordance with GAAP.

 

26



--------------------------------------------------------------------------------

“New Borrowing Base Notice” has the meaning assigned such term in
Section 2.4(d).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment to any provision of this Agreement or any other Loan
Document requested by the Administrative Agent or the Borrower (excluding
determinations of the Borrowing Base) that (i) requires the approval of all
Lenders or all affected Lenders or all Required Lenders in accordance with the
terms of Section 9.2(b) and (ii) has been approved by the Majority Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Debt” means Indebtedness:

(1) as to which neither the Borrower nor any of its Restricted Subsidiaries
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (b) is directly or indirectly
liable as a guarantor or otherwise, or (c) constitutes the lender;

(2) no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would permit upon notice, lapse of time or both any holder of any other
Indebtedness of the Borrower or any of its Restricted Subsidiaries to declare a
default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity; and

(3) as to which the lenders have been notified in writing that they will not
have any recourse to the stock or assets of the Borrower or any of its
Restricted Subsidiaries.

“Note” is defined in Section 2.9(e).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, or
otherwise with respect to any Loan or Letter of Credit, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Law naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding. Notwithstanding
the foregoing, Excluded Hedge Obligations shall not be an Obligation of any
Guarantor that is not a Qualified ECP Guarantor.

“OFAC” is defined in Section 3.29.

 

27



--------------------------------------------------------------------------------

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any liability under any sale and leaseback transaction that is
not a Capital Lease Obligation, (c) any indebtedness, liability or obligation
under any so-called “synthetic lease” transaction entered into by such Person,
(d) any Advance Payment Contract, or (e) any indebtedness, liability or
obligation arising with respect to any other transaction that is the functional
equivalent of or takes the place of borrowing but that does not constitute a
liability on the balance sheets of such Person, but excluding from the foregoing
clauses (c) through (e) operating leases and usual and customary oil, gas and
mineral leases.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including all units created under orders,
regulations and rules of any Governmental Authority) that may affect all or any
portion of the Hydrocarbon Interests; (d) all operating agreements, contracts
and other agreements, including production sharing contracts and agreements,
that relate to any of the Hydrocarbon Interests or the production, sale,
purchase, exchange or processing of Hydrocarbons from or attributable to such
Hydrocarbon Interests; (e) all Hydrocarbons in and under and that may be
produced and saved or attributable to the Hydrocarbon Interests, including all
oil in tanks, and all rents, issues, profits, proceeds, products, revenues and
other incomes from or attributable to the Hydrocarbon Interests; (f) all
tenements, hereditaments, appurtenances and Properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests and
(g) all Properties, rights, titles, interests and estates described or referred
to above, including any and all Property, real or personal, now owned or
hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal Property that may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing. Unless otherwise indicated herein, each reference to
the term “Oil and Gas Properties” shall mean Oil and Gas Properties of the
Borrower and/or the Restricted Subsidiaries as the context requires.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the articles of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 

28



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 9.4.

“Participant” is defined in Section 9.4(d).

“Participant Register” is defined in Section 9.4(d).

“PATRIOT Act” means the “Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001”
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Plan” means any employee pension benefit plan as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the IRC or Section 302 of
ERISA, and in respect of which the Borrower or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Permitted Asset Swap” means the Disposition of Oil and Gas Properties made by a
Loan Party in exchange for other Oil and Gas Properties so long as each of the
following conditions are met: (a) such exchange is made with a Person (the
“transferee”) that is not an Affiliate of any Loan Party, (b) if any of the Oil
and Gas Properties being Disposed of are Collateral, then the Oil and Gas
Properties received shall be pledged as substitute Collateral pursuant to
Mortgages, and (c) the fair market value of the Disposed Oil and Gas Properties
are substantially equivalent to the fair market value of the received Oil and
Gas Properties (in any case, as reasonably determined by the board of directors
or the equivalent governing body of the Borrower, or its designee, and, if
requested by the Administrative Agent, the Borrower shall deliver a certificate
of a Responsible Officer of the Borrower certifying to that effect).

“Permitted Debt” means any unsecured senior or senior subordinated Indebtedness,
including convertible securities, issued pursuant to Section 6.2(k).

“Permitted Debt Documents” means such agreements and documents as may be
executed to evidence any Permitted Debt or any Permitted Refinancing Debt in
respect thereof, as the same shall be amended, supplemented or otherwise
modified from time to time in accordance with Section 6.2(k) and (l).

 

29



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens for Taxes, assessments or other governmental charges or levies that
are not delinquent or that are being contested in good faith by appropriate
action and for which adequate reserves have been maintained in accordance with
GAAP;

(b) Liens in connection with workers’ compensation, unemployment insurance or
other social security, old age pension or public liability obligations that are
not delinquent or that are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP;

(c) statutory landlord’s liens, operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, suppliers’, workers’, materialmen’s, construction or
other like Liens arising by operation of law in the ordinary course of business
or incident to the exploration, development, operation and maintenance of Oil
and Gas Properties each of which is in respect of obligations that are not
delinquent or that are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP;

(d) contractual Liens that arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
marketing agreements, processing agreements, development agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements that
are usual and customary in the oil and gas business in each case, (i) that are
customary in the oil, gas and mineral production business, and (ii) that are
entered into by the Borrower or any Restricted Subsidiary in the ordinary course
of business; provided, that, in any event, (w) if such Liens could have the
effect of reducing net revenue interests or increasing working interests of the
Borrower without a corresponding increase in the net revenue interest in such
Oil and Gas Property or any of its Restricted Subsidiaries from such values set
forth in the Reserve Report delivered for the most recent Borrowing Base
redetermination (scheduled or otherwise), then the Borrower shall have provided
to the Administrative Agent written notice of such Liens within 30 days of the
incurrence of such Liens accompanied by a Responsible Officer’s certification
and calculation of the adjusted net revenue interests and working interests
after taking into account such Liens, (x) such Liens secure amounts that are not
yet due or are being diligently contested in good faith by appropriate
proceedings, and such reserve as may be required by GAAP shall have been made
therefor, (y) such Liens are limited to the assets that are the subject of such
agreements, and (z) such Liens shall not be in favor of any Person that is an
Affiliate of a Loan Party;

(e) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor in excess of those set forth by regulations promulgated by the FRB and
no such deposit account is intended by the Borrower or any of its Subsidiaries
to provide collateral to the depository institution;

 

30



--------------------------------------------------------------------------------

(f) easements, restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations in any Property of the Borrower or any Subsidiary for
the purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil, coal or other minerals or
timber, and other like purposes, or for the joint or common use of real estate,
rights of way, facilities and equipment, that in the aggregate do not materially
impair the use of such Property for the purposes of which such Property is held
by the Borrower or any Subsidiary or materially impair the value of such
Property subject thereto;

(g) Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts, performance and return of money bonds,
bids, trade contracts, leases, statutory obligations, regulatory obligations and
other obligations of a like nature, in each case incurred in the ordinary course
of business;

(h) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings that may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced; and

(i) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower or any Restricted
Subsidiaries in the ordinary course of its business and covering only the
Property under lease;

provided, further that (1) Liens described in clauses (a) through (e) shall
remain “Permitted Encumbrances” only for so long as no action to enforce such
Lien has been commenced, (2) no intention to subordinate the first priority Lien
granted in favor of the Administrative Agent and the Lenders is to be hereby
implied or expressed by the permitted existence of any Permitted Encumbrance,
and (3) the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness.

“Permitted Holders” means, Arkoma, Williston, or Jerry Jones, his spouse and
descendants and/or Affiliates, including certain trusts, family partnerships or
similar entities controlled, directly or indirectly, by Jerry Jones and his
spouse, and each individually shall be a “Permitted Holder”.

“Permitted Refinancing Debt” means any Indebtedness of the Borrower or any
Restricted Subsidiary, and Indebtedness constituting Guarantees thereof by any
Loan Party, incurred or issued in exchange for, or the Net Cash Proceeds of
which are used solely to extend, refinance, renew, replace, defease or refund
(collectively, “refinance”), existing Permitted Debt or the Senior Notes, in
whole or in part, from time to time; provided that (a) the principal amount of
such Permitted Refinancing Debt (or if such Permitted Refinancing Debt is issued
at a discount, the initial issuance price of such Permitted Refinancing Debt)
does not exceed the principal amount of Indebtedness permitted under
Section 6.2(k) or (m) outstanding immediately prior to such refinancing (plus
the amount of any premiums, accrued and unpaid interest, fees and expenses
incurred in connection therewith), (b) such Permitted Refinancing Debt does not
provide for any scheduled repayment, mandatory redemption or payment of a
sinking fund obligation prior to the date that is one year after the Maturity
Date (except for any offer to

 

31



--------------------------------------------------------------------------------

redeem such Indebtedness required as a result of asset sales or the occurrence
of a “Change in Control” (or other similar event, however denominated) under and
as defined in the Permitted Debt Documents or the documents governing the Senior
Notes, provided that such agreements provide that the Borrower or such
Subsidiary must first comply with the provisions of this Agreement), (c) terms
and conditions of any such Permitted Refinancing Debt, taken as a whole, are not
materially less favorable to the Lenders than the terms and conditions of the
Indebtedness being refinanced (excluding as to interest rates, fees, funding
discounts and redemption or prepayment premiums); provided that a certificate of
a Responsible Officer of the Borrower delivered to the Administrative Agent at
least seven (7) Business Days prior to the incurrence or issuance of such
Indebtedness, together with drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement, shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within such seven (7) Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees), (d) the mandatory prepayment,
repurchase and redemption provisions of such Permitted Refinancing Debt are not
materially more onerous to the Loan Parties and their Subsidiaries than those
imposed by such existing Permitted Debt or the Senior Notes, (e) the non-default
cash interest rate on the outstanding principal amount of such Permitted
Refinancing Debt does not exceed the non-default interest rate applicable to the
refinanced Permitted Debt or refinanced Senior Notes on the date such new
Indebtedness is incurred plus 3% and does not add scheduled recurring fees or
add call or prepayment premiums or shorten any period for the payment of
interests; (f) such Permitted Refinancing Debt is unsecured, (g) no direct or
indirect Subsidiary of any Loan Party shall Guarantee such Permitted Refinancing
Debt unless such Subsidiary is (or concurrently with any such Guarantee becomes)
a Guarantor hereunder, (h) to the extent such Permitted Refinancing Debt is or
is intended to be expressly subordinate to the payment in full of all or any
portion of the Secured Obligations, the subordination provisions contained
therein are either (x) at least as favorable to the Secured Parties as the
subordination provisions contained in such existing Permitted Debt or the Senior
Notes (y) reasonably satisfactory to the Administrative Agent and the Majority
Lenders and (i) such new Indebtedness shall not require the payment of a consent
fee (howsoever described) in excess of two percent (2%) per annum of the
outstanding principal amount of the Permitted Refinancing Debt.

“Permitted Refinancing Documents” means any financing documentation that
replaces the Permitted Debt Documents or the documents governing the Senior
Notes, pursuant to which the outstanding Permitted Debt or Senior Notes is
refinanced in its entirety by the incurrence of Permitted Refinancing Debt.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan as defined in Section 3(3) of ERISA
including a Pension Plan, maintained by, contributed to by or required to be
contributed to by any Loan Party or with respect to which any Loan Party may
have any liability.

“Platform” is defined in Section 9.1(d).

 

32



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by BMO as its prime rate in effect at its office located at Chicago,
Illinois; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective. The parties
hereto acknowledge that the rate announced publicly by BMO as its prime rate is
an index or base rate and shall not necessarily be its lowest or best rate
charged to its customers or other banks.

“Pro Forma Basis” means, with respect to the calculation of Consolidated Net
Income or EBITDAX attributable to any Reference Period in which the Borrower or
any Restricted Subsidiary shall have made any Material Disposition or Material
Acquisition, or designated a Subsidiary as an Unrestricted Subsidiary or as a
Restricted Subsidiary, in each case, subsequent to the commencement of such
Reference Period, (i) in the case of a Material Disposition, Consolidated Net
Income and EBITDAX shall exclude from the calculation thereof any amounts
attributable to the Property that is the subject of such Material Disposition
for such Reference Period as if such Material Disposition had occurred on the
first day of such Reference Period, (ii) in the case of a Material Acquisition,
Consolidated Net Income and EBITDAX for such Reference Period shall be
calculated after giving pro forma effect thereto in accordance with Regulation
S-X under the Securities Act of 1933, as if such Material Acquisition had
occurred on the first day of such Reference Period, and (iii) in the case of a
designation by the Borrower of a Subsidiary as an Unrestricted Subsidiary or as
a Restricted Subsidiary, Consolidated Net Income and EBITDAX for such Reference
Period shall be calculated after giving pro forma effect thereto in accordance
with Regulation S-X under the Security Act of 1933 as if such designation
occurred on the first day of such Reference Period.

“Pro Forma Compliance” means, for purposes of determining whether the Borrower
and its Restricted Subsidiaries shall remain in pro forma compliance with the
financial ratio covenant set forth in Section 6.1(a) after giving effect to any
Material Disposition or designation of a Subsidiary as an Unrestricted
Subsidiary or as a Restricted Subsidiary: (a) in the case of a Material
Disposition, Consolidated Net Income and EBITDAX shall exclude from the
calculation thereof any amounts attributable to the Property that is the subject
of such Material Disposition as if such Material Disposition had occurred on the
first day of the most recent Reference Period for which financial statements
have been provided pursuant to Section 5.1(a) or (b), (b) in the case of a
designation by the Borrower of a Subsidiary as an Unrestricted Subsidiary or as
a Restricted Subsidiary, Consolidated Net Income and EBITDAX for such Reference
Period shall be calculated after giving pro forma effect thereto in a manner
consistent with Regulation S-X under the Security Act of 1933 as if such
designation occurred on the first day of such Reference Period for which
financial statements have been provided pursuant to Section 5.1(a) or (b);
(c) in the case or either a Material Disposition or a designation by the
Borrower of a Subsidiary as an Unrestricted Subsidiary or as a Restricted
Subsidiary, in the event that the Borrower or any Restricted Subsidiary has
incurred or will incur (including by assumption or guarantees) or has repaid or
will repay (including by redemption, repayment, retirement, discharge,
defeasance or extinguishment) any Indebtedness (other than Indebtedness incurred
or repaid under the Credit Agreement unless such Indebtedness has been
permanently repaid and not replaced) in connection with such Material
Disposition or designation by the Borrower of a Subsidiary as an Unrestricted
Subsidiary or as a Restricted Subsidiary or otherwise after the date of the most
recent Reference Period for which financial statements have been provided
pursuant to Section 5.1(a) or (b), then Total Net Debt shall be calculated
giving

 

33



--------------------------------------------------------------------------------

pro forma effect to such incurrence or repayment of Indebtedness as if the same
had occurred on the last day of the applicable Reference Period; and (d) if any
Material Disposition or designation of a Subsidiary as an Unrestricted
Subsidiary or as a Restricted Subsidiary, in each case, occurs prior to the
delivery by the Borrower of the financial statements required pursuant to
Section 5.1(a) for the fiscal period ending December 31, 2018, then for purposes
of calculating pro forma compliance with any financial ratio under
Section 6.1(a), the Borrower shall use the financial statements delivered
pursuant to Section 4.1(c) for purposes of calculating Consolidated Net Income,
EBITDAX and Total Net Debt, as applicable.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.4(c)(i).

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.4(c)(ii).

“PV-9 Value” shall mean, as of any date of determination, with respect to the
Borrower and its Restricted Subsidiaries, the present value of estimated future
revenues less severance and ad valorem taxes, operating, gathering,
transportation and marketing expenses and capital expenditures from the
production of proved Oil and Gas Properties of the Borrower and its Restricted
Subsidiaries as set forth in the most recent Reserve Report delivered pursuant
hereto, calculated in accordance with the SEC guidelines determined by
Administrative Agent in its reasonable discretion on such date of determination,
adjusted for any basis differential, quality and gravity, using prices and costs
as of the date of estimation without future escalation, without giving effect to
non-property related expenses such as general and administrative expenses, debt
service, future income tax expense and depreciation, depletion and amortization,
and discounted using an annual discount rate of 9%. PV-9 Value shall be adjusted
to give effect to the Hedge Transactions with Approved Counterparties then in
effect.

“Qualified ECP Guarantor” means, in respect of any Lender Provided Hedge
Transaction, each Loan Party that has total assets exceeding $10,000,000 at the
time such Lender Provided Hedge Transaction is incurred or such other Person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulation promulgated thereunder.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of any Loan Party.

“Redemption” means with respect to any Indebtedness, the repurchase, redemption,
prepayment, repayment or defeasance (or the segregation of funds with respect to
any of the foregoing) of such Indebtedness. “Redeem” has the correlative meaning
thereto.

 

34



--------------------------------------------------------------------------------

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.4(d).

“Reference Period” means, as of any date, the period of four consecutive fiscal
quarters most recently ended.

“Register” is defined in Section 9.4(c).

“Regulation U” means Regulation U of the FRB.

“Related Agreements” means the Contribution Agreement and each assignment and
bill of sale delivered in connection therewith.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Related Transactions” means the transactions contemplated by the Related
Agreements.

“Removal Effective Date” is defined in Section 8.6.

“Required Deficiency Payment” means, for each Borrowing Base Deficiency Payment
Date occurring after a Borrowing Base Deficiency Determination Date in
accordance with the terms hereof, an amount equal to one-fourth of the Borrowing
Base Deficiency (plus accrued interest thereon) existing on the Borrowing Base
Deficiency Determination Date; provided, that if the amount of the Borrowing
Base Deficiency has increased after the Borrowing Base Deficiency Determination
Date then each remaining Required Deficiency Payment shall be increased to
substantially equal amounts sufficient to reduce to zero the Borrowing Base
Deficiency on or before the Final Borrowing Base Deficiency Payment Date (after
giving effect to the Required Deficiency Payment made on such date).

“Required Engineered Value” means (a) with respect to mortgages or deeds of
trust for the purpose of creating first priority, perfected liens for the
benefit of the Administrative Agent in the Loan Parties’ Oil and Gas Properties,
80% of the PV-9 Value of the “proved” Oil and Gas Properties evaluated in the
most recent Reserve Report delivered to the Lenders; provided however, if in
connection with any redetermination of the Borrowing Base or any Disposition of
Oil and Gas Properties Disposed of (including by means of a Disposition of
Equity Interests of a Subsidiary) whereby the aggregate Borrowing Base Value of
Oil and Gas Properties Disposed of exceeds five percent (5%) of the Borrowing
Base then in effect, and the Borrowing Base Utilization Percentage at such time
exceeds eighty percent (80%), then the Required Engineered Value at such time is
85% of the PV-9 Value of the “proved” Oil and Gas Properties evaluated in the
most recent Reserve Report delivered to the Lenders, (b) with respect to title
information satisfactory to the Administrative Agent setting forth the status of
title in the Loan Parties’ Oil and Gas Properties, (i) on or after the Effective
Date and before the date that is ninety (90) days immediately after the
Effective Date, not less than 50% of the PV-9 Value of the “proved” Oil and Gas
Properties evaluated in the most recent Reserve Report delivered to the Lenders,
and (ii) on or after the date that is ninety (90) days immediately after the
Effective Date, not less than 80% of the PV-9 Value of the “proved” Oil and Gas
Properties evaluated in the most recent Reserve Report delivered to the Lenders.

 

35



--------------------------------------------------------------------------------

“Required Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two-thirds percent (66- 2⁄3%)
of the Aggregate Maximum Credit Amount; and at any time while any Loans or LC
Exposure is outstanding, Lenders holding at least sixty-six and two-thirds
percent (66- 2⁄3%) of the outstanding aggregate principal amount of the Loans or
participation interests in such Letters of Credit (without regard to any sale by
a Lender of a participation in any Loan under Section 9.4(d)); provided that the
Maximum Credit Amounts and the principal amount of the Loans and participation
interests in Letters of Credit of the Defaulting Lenders shall be excluded from
the determination of Required Lenders.

“Reserve Percentage” means, on any day with respect to each Eurodollar
Borrowing, the maximum reserve requirement as determined by the Administrative
Agent (including any basic, supplemental, marginal, emergency or similar
reserves and taking into account any transitional adjustments or other scheduled
changes in reserve requirements), expressed as a fraction, that would then apply
under Regulation D of the FRB with respect to “Eurocurrency liabilities” (as
such term is defined in Regulation D of the FRB) equal in amount to each
Lender’s Eurodollar Loan in such Borrowing, were such Lender to have any such
“Eurocurrency liabilities”. If such reserve requirement shall change after the
date hereof, the Reserve Percentage shall be automatically increased or
decreased, as the case may be, from time to time as of the effective time of
each such change in such reserve requirement.

“Reserve Report” means the Initial Reserve Report and each subsequent report
delivered pursuant to Section 5.14.

“Resignation Effective Date” is defined in Section 8.6.

“Responsible Officer” means the president, chief financial officer, treasurer or
assistant treasurer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any option, warrant
or other right to acquire any such Equity Interests in the Borrower.

“Restricted Subsidiary” means each Subsidiary of the Borrower that is not
designated as an Unrestricted Subsidiary pursuant to Section 1.7.

“S&P” means Standard & Poor’s Ratings Services, a unit of The McGraw-Hill
Companies, Inc.

 

36



--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Sanctioned Country” means, at any time, a country or territory that is the
subject or target of any comprehensive (and not list-based) Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

“Scheduled Redetermination” has the meaning assigned such term in
Section 2.4(b).

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.4(d).

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Secured Obligations” means, collectively, (i) the Obligations and (ii) all
obligations of any Loan Party under any Lender Provided Hedge Transaction or any
Lender Provided Financial Service Product, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Law naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. Notwithstanding the foregoing,
Excluded Hedge Obligations shall not be a Secured Obligation of any Guarantor
that is not a Qualified ECP Guarantor.

“Secured Parties” means any of the following individually, collectively, the
Administrative Agent, each Issuing Bank, each Lenders, each Lender or Affiliate
thereof party to a Lender Provided Financial Service Product and each Lender
Provided Hedge Transaction.

“Security Agreement” means the Security Agreement executed by the Borrower and
each of the other Loan Parties in favor of the Administrative Agent for the
benefit of the holders of Secured Obligations, substantially in the form of
Exhibit E-1.

“Security Documents” means the Security Agreement, the Mortgages, each Control
Agreement and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
Secured Obligations.

“Senior Notes” means those certain 9.75% senior unsecured notes in an aggregate
stated principal amount of $850,000,000 due 2026 issued by the Borrower on
August 3, 2018 under the Senior Notes Documents.

 

37



--------------------------------------------------------------------------------

“Senior Notes Documents” means that certain Indenture dated as of August 3, 2018
by and among Borrower, as issuer, and American Stock Transfer & Trust Company,
LLC, as trustee, and one or more Loan Parties, as guarantors, and all related
documentation entered into in connection therewith pursuant to which the Senior
Notes were issued, as the same may be amended, restated, modified or
supplemented from time to time in accordance with the terms hereof.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Solvent” means, with respect to any Person, that (a) the fair value of such
Person’s assets is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated, (b) the present fair saleable value of
such Person’s assets is not less than the amount that will be required to pay
the probable liability on such Person’s debts as they become absolute and
matured, (c) such Person is able to realize upon its assets and pay its debts
and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond its ability to pay as such debts and liabilities mature and
(e) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which its property would constitute
unreasonably small capital.

“Specified Event of Default” shall mean any Event of Default under clauses (a),
(h), (i) or (j) of Section 7.1.

“Subsidiary” means, with respect to any Person at any time, any other Person the
accounts of which would be consolidated with those of such Person in such
Person’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as well as any other Person (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, by such Person or (b) that is, as of such date, otherwise
Controlled by such Person. Unless the context otherwise specifically requires,
the term “Subsidiary” shall refer to a Subsidiary of the Borrower.

“Subsidiary Guarantor” means any Domestic Subsidiary that guarantees the Secured
Obligations (including pursuant to Section 4.1 and Section 5.9).

“Synthetic Lease” means, as to any Person, any lease (including a lease that may
be terminated by the lessee at any time) of any Property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the Property so
leased for U.S. Federal income tax purposes, other than any such lease under
which such Person is the lessor.

 

38



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the first date on or before which all Obligations
(other than contingent indemnification obligations for which no claim has been
asserted and without regard to whether any obligations remain outstanding under
any Lender Provided Hedge Transaction or Lender Provided Financial Service
Product) have been indefeasibly paid in full in cash, all Letters of Credit have
been terminated or expired (or been Cash Collateralized), and all Commitments
shall have terminated.

“Total Net Debt” means, at any date, all Indebtedness of the Borrower and its
Restricted Subsidiaries, determined on a consolidated basis, excluding
Indebtedness of the type described in clauses (e), (i) (other than drawn and
unreimbursed amounts with respect thereto), (k), or (l) of the definition of
“Indebtedness,” minus the sum of all unrestricted cash and Cash Equivalent
Investments held on such date valued at par; provided that if, as of the date of
determination, there is any outstanding principal or interest of any Loan or
there are any Letters of Credit Outstanding, then for purposes of computing
Total Net Debt for compliance with Section 6.1(a), the aggregate amount of
unrestricted cash and Cash Equivalent Investments permitted to reduce Total Net
Debt for such computation, shall not exceed $50,000,000.

“Transaction Expenses” shall mean the fees and expenses of the Borrower and its
Subsidiaries resulting from the negotiation, documentation and consummation of
(i) the Related Transactions, (ii) this Agreement and the other Loan Documents,
and (iii) the repayment, prepayment, redemption or repurchase of the Debt to be
Repaid.

“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, the grant by any Loan Party of
the Liens granted by it pursuant to the Loan Documents to which it is a party,
and the perfection or maintenance of the Liens created under the Loan Documents
to which it is a party.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the IRC.

“U.S. Tax Compliance Certificate” is defined in Section 2.17(g).

 

39



--------------------------------------------------------------------------------

“Unrestricted Cash on Hand” means book cash and Cash Equivalent Investments of
the Borrower and its Subsidiaries held in accounts that are not subject to any
restriction on use or designated for a particular purpose or any Lien other than
the security interest in favor of the Administrative Agent under the Security
Documents; provided that the amount of such cash and Cash Equivalent Investments
shall have been reconciled to the books and records (including bank statements)
of the Borrower and its Subsidiaries in a manner reasonably acceptable to the
Administrative Agent.

“Unrestricted Subsidiary” means (a) initially, so long as it otherwise
constitutes a Subsidiary, meets the requirements of Section 1.7 and has not been
designated a Restricted Subsidiary, Comstock Escrow Corporation and (b) each
other Subsidiary of the Borrower designated by the Borrower as an Unrestricted
Subsidiary in accordance with, and subject to the satisfaction of the conditions
set forth in, Section 1.7.

“Volumetric Production Payments” means production payment obligations of the
Borrower or a Restricted Subsidiary recorded as deferred revenue in accordance
with GAAP, together with all undertakings and obligations in connection
therewith.

“Voting Equity Interest” means, as to any Person, an Equity Interest in such
Person having ordinary voting power with respect to the board of directors or
other governing body of such Person.

“Wholly Owned Subsidiary” means (a) any Subsidiary all of the outstanding Equity
Interests of which, on a fully-diluted basis, are owned by the Borrower or one
or more of the Wholly Owned Subsidiaries or are owned by the Borrower and one or
more of the Wholly Owned Subsidiaries or (b) if permitted by this Agreement, any
Subsidiary that is organized in a foreign jurisdiction and is required by the
applicable laws and regulations of such foreign jurisdiction to be partially
owned by the government of such foreign jurisdiction or individual or corporate
citizens of such foreign jurisdiction, provided that the Borrower, directly or
indirectly, owns the remaining Equity Interests in such Subsidiary and, by
contract or otherwise, controls the management and business of such Subsidiary
and derives economic benefits of ownership of such Subsidiary to substantially
the same extent as if such Subsidiary were a Wholly Owned Subsidiary.

“Wholly Owned Subsidiary Guarantor” means any Subsidiary Guarantor that is a
Wholly Owned Subsidiary of the Borrower.

“Williston” means Williston Drilling L.P.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.2 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

 

40



--------------------------------------------------------------------------------

SECTION 1.3 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.4 Accounting Terms and Determinations; GAAP. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Majority Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

SECTION 1.5 Oil and Gas Definitions. For purposes of this Agreement and the
other Loan Documents, the terms “proved reserves,” “proved developed reserves,”
“proved undeveloped reserves,” “proved developed nonproducing reserves” and
“proved developed producing reserves,” have the meaning given such terms from
time to time and at the time in question by the Society of Petroleum Engineers
of the American Institute of Mining Engineers.

SECTION 1.6 Time of Day. Unless otherwise specified, all references herein to
time of day shall be references to Central time (daylight or standard, as
applicable).

SECTION 1.7 Designation and Conversion of Restricted and Unrestricted
Subsidiaries.

(a) Unless designated in writing to the Administrative Agent by the Borrower,
any Person that becomes a Subsidiary of the Borrower or any of its Restricted
Subsidiaries (whether by formation, acquisition or merger) shall be classified
as a Restricted Subsidiary. Initially, Comstock Escrow Corporation shall be
classified and designated as an Unrestricted Subsidiary.

 

41



--------------------------------------------------------------------------------

(b) Any Subsidiary of the Borrower (including a newly formed or newly acquired
Subsidiary) may be designated (or redesignated) as an Unrestricted Subsidiary if
(i) the Administrative Agent shall have received (1) a written designation from
the Borrower specifying the applicable Subsidiary and such other information as
the Administrative Agent may reasonably request, and (2) a certificate of a
Responsible Officer of the Borrower certifying that the condition set forth in
Section 1.7(b)(ii) is satisfied as of the date of such designation and that no
Default or Borrowing Base deficiency shall then exist or would result from such
designation (after giving effect to such designation) (and, as a condition
precedent to the effectiveness of any such designation, the Borrower shall
deliver to the Administrative Agent a certificate setting forth in reasonable
detail the calculations demonstrating compliance on a pro forma basis, with the
covenants set forth in Section 6.1 (including Pro Forma Compliance with the
financial ratio covenant set forth in Section 6.1(a)), (ii) the representations
and warranties of Borrower and its Restricted Subsidiaries contained in each of
the Loan Documents are true and correct on and as of such date as if made on and
as of the date of such designation (or, if stated to have been made expressly as
of an earlier date, were true and correct as of such date), (iii) such
designation is deemed to be an Investment in an amount equal to the fair market
value of Borrower’s direct and indirect ownership interest in such Subsidiary
and such Investment would be permitted under Section 6.6(k) to be made at the
time of such designation, (iv) such Subsidiary is in compliance with the
requirements of Section 5.16, and (v) such Subsidiary (A) is not a Material
Domestic Subsidiary, (B) is not the owner or the operator, by contract or
otherwise, of any Oil and Gas Properties included in the Borrowing Base,
(C) does not provide gathering, transporting, processing, marketing or other
midstream services in respect of the Oil and Gas Properties included in the
Borrowing Base and (D) is not a guarantor or the primary obligor with respect to
any Indebtedness, liabilities or other obligations under any Permitted Debt or
the Senior Notes (or any Permitted Refinancing Debt thereof). Except as provided
in this Section 1.7, no Subsidiary may be designated (and no Restricted
Subsidiary may be redesignated) as an Unrestricted Subsidiary.

(c) If, at any time, any Unrestricted Subsidiary would fail to meet the
requirements for an Unrestricted Subsidiary set forth in Section 5.16, it shall
thereafter cease to be an Unrestricted Subsidiary for purposes of this Agreement
and any Indebtedness of such Subsidiary shall be deemed to be incurred by a
Restricted Subsidiary of the Borrower as of such date and, if such Indebtedness
is not permitted to be incurred as of such date under Section 6.2, the Borrower
shall be in default of such covenant.

(d) Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, (i) the representations
and warranties of Borrower and its Restricted Subsidiaries contained in each of
the Loan Documents are true and correct on and as of such date as if made on and
as of the date of such redesignation (or, if stated to have been made expressly
as of an earlier date, were true and correct as of such date), (ii) no Default
then exists or would result from such redesignation (after giving effect to such
redesignation), (iii) the designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time, and the
Borrower is in compliance with Sections 6.2 and 6.3

 

42



--------------------------------------------------------------------------------

after giving effect to such designation, and (iv) the Borrower complies, or
causes such Subsidiary to comply, with the requirements of Section 5.9. Any such
designation shall be evidenced by a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent prior to such designation
certifying that the conditions of this Section 1.7(d) are satisfied as of the
date of such designation (and, as a condition precedent to the effectiveness of
any such designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
compliance on a pro forma basis, with the covenants set forth in Section 6.1
(including Pro Forma Compliance with the financial ratio covenant set forth in
Section 6.1(a)).

(e) No Subsidiary may be designated as an Unrestricted Subsidiary hereunder
unless it is also designated as an “Unrestricted Subsidiary” for purposes of the
Senior Notes or any Permitted Debt Documents and (ii) no Subsidiary designated
as an Unrestricted Subsidiary may be designated as a Restricted Subsidiary
hereunder unless it is also designated as a “Restricted Subsidiary” for purposes
of any Permitted Debt Documents.

ARTICLE II

The Credits

SECTION 2.1 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
such Lender’s Credit Exposure exceeding such Lender’s Commitment then in effect
by making immediately available funds available to the Administrative Agent’s
designated account, not later than 12:00 p.m.; provided that such Loans shall
not, after giving effect thereto and to the application of the proceeds thereof,
result in the aggregate amount of all Lenders’ Credit Exposures at such time
exceeding the Loan Limit. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Loans.

SECTION 2.2 Loans and Borrowings. (i) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder.

(ii) Subject to Section 2.13, each Borrowing shall be comprised entirely of Base
Rate Loans or Eurodollar Loans as the Borrower may request in accordance with
this Agreement. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(iii) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000. At the time that each Base Rate
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $500,000; provided that a Base
Rate Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments then in effect or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.5(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of 10 Eurodollar
Borrowings outstanding.

 

43



--------------------------------------------------------------------------------

(iv) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue any Borrowing as,
a Eurodollar Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

SECTION 2.3 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 12:00 p.m., three Business Days before
the date of the proposed Borrowing or (b) in the case of a Base Rate Borrowing,
not later than 11:00 a.m., on the date of the proposed Borrowing; provided that
any such notice of a Base Rate Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.5(e) may be given not later than 12:00
p.m., on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
telecopy or (if arrangements for doing so have been approved by the
Administrative Agent) electronic communication to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.2:

(A) the aggregate amount of the requested Borrowing;

(B) the date of such Borrowing, which shall be a Business Day;

(C) whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;

(D) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(E) the amount of the then effective Borrowing Base, the current total Credit
Exposures (without regard to the requested Borrowing) and the pro forma total
Credit Exposures (giving effect to the requested Borrowing); and

(F) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.6.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Eurodollar Borrowing with an Interest Period of one month’s
duration. If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing. Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Credit Exposures to exceed the total
Commitments (i.e., the lesser of the Aggregate Maximum Credit Amount and the
then effective Borrowing Base).

 

44



--------------------------------------------------------------------------------

SECTION 2.4 Borrowing Base.

(a) Initial Borrowing Base. For the period from and including the Effective Date
to but excluding the first Redetermination Date, the amount of the Borrowing
Base shall be $700,000,000. Notwithstanding the foregoing, the Borrowing Base
may be subject to further adjustments from time to time pursuant to this
Section 2.4.

(b) Scheduled and Interim Redeterminations.

(i) The Borrowing Base shall be redetermined semi-annually in accordance with
this Section 2.4 (a “Scheduled Redetermination”), and, subject to
Section 2.4(d), such redetermined amount shall become effective and applicable
to the Borrower, the Agents, each Issuing Bank and the Lenders on or around
April 1st and October 1st of each year; provided, however, the first
redetermination shall be on or around November 1, 2018.

(ii) In addition, the Borrower may, by notifying the Administrative Agent
thereof, and the Administrative Agent may, at the request of the Required
Lenders, by notifying the Borrower thereof, in the case of each of Borrower and
Required Lenders, not more than one time during any period between any two
consecutive Scheduled Redeterminations, elect to cause the Borrowing Base to be
redetermined between such Scheduled Redeterminations in accordance with this
Section 2.4.

(iii) In addition to, and not including and/or limited by clause (ii) above, the
Borrower may, by notifying the Administrative Agent thereof, at any time between
Scheduled Redeterminations, request additional Interim Redeterminations of the
Borrowing Base in the event it acquires Oil and Gas Properties with proved
reserves which are to be Borrowing Base properties having a PV-9 Value
(calculated at the time of acquisition) in excess of 5% of the Borrowing Base in
effect immediately prior to such acquisition (any redetermination pursuant to
Section 2.4(b)(ii), or (iii), an “Interim Redetermination”).

(c) Scheduled and Interim Redetermination Procedure.

(i) Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report and the certificate required to be delivered by the Borrower to
the Administrative Agent, in the case of a Scheduled Redetermination, pursuant
to Section 5.14(a) and (c), and, in the case of an Interim Redetermination,
pursuant to Section 5.14(b) and (c), (B) such other reports, data and
supplemental information, including, the information provided pursuant to
Section 5.14(c), as may, from time to time, be reasonably requested by the
Required Lenders (the Reserve Report, such certificate and such other reports,
data and supplemental information being the “Engineering Reports”), and (C) if
applicable, written notice to the Administrative Agent stating that the Borrower
intends a Hedge Liquidation under specific Hedging Agreements (“Hedging
Cancellation Notice”), the Administrative Agent shall evaluate the information
contained in the Engineering Reports and Hedging Cancellation Notice, if any,

 

45



--------------------------------------------------------------------------------

and shall propose a new Borrowing Base or a reaffirmation of the existing
Borrowing Base (all such amounts being the “Proposed Borrowing Base”) based upon
such information and such other information (including, the status of title
information with respect to the Oil and Gas Properties as described in the
Engineering Reports and the existence of any other Indebtedness) as the
Administrative Agent deems appropriate in good faith and consistent with its
normal oil and gas lending criteria as it exists at the particular time.

(ii) The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

(A) in the case of a Scheduled Redetermination (1) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 5.14(a) and (c) and, if applicable, a Hedging
Cancellation Notice in a timely and complete manner, then on or before
March 15th and September 15th of such year following the date of delivery (or in
the case of the first Scheduled Redetermination, on or before October 15, 2018)
or (2) if the Administrative Agent shall not have received the Engineering
Reports required to be delivered by the Borrower pursuant to Section 5.14(a) and
(c) and applicable Hedging Cancellation Notice in a timely and complete manner,
then promptly after the Administrative Agent has received complete Engineering
Reports and applicable Hedging Cancellation Notice from the Borrower and has had
a reasonable opportunity to determine the Proposed Borrowing Base in accordance
with Section 2.4(c)(i); and

(B) in the case of an Interim Redetermination, promptly, and in any event,
within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports and applicable Hedging Cancellation Notice.

(iii) Subject to Section 2.22(a)(i) and Section 9.2 with respect to any
Defaulting Lender, any Proposed Borrowing Base that would increase the Borrowing
Base then in effect must be approved or deemed to have been approved by all the
Lenders (other than any Defaulting Lenders) as provided in this
Section 2.4(c)(iii) in good faith and consistent with its normal oil and gas
lending criteria as it exists at the particular time and any Proposed Borrowing
Base that would decrease or maintain the Borrowing Base then in effect must be
approved or be deemed to have been approved by the Required Lenders as provided
in this Section 2.4(c)(iii) in good faith and consistent with its normal oil and
gas lending criteria as it exists at the particular time. Upon receipt of the
Proposed Borrowing Base Notice, each Lender shall have fifteen (15) Business
Days to agree with the Proposed Borrowing Base or disagree with the Proposed
Borrowing Base by proposing an alternate Borrowing Base. If at the end of such
fifteen (15) Business Days, any Lender has not communicated its approval or
disapproval in writing to the Administrative Agent, such silence shall be deemed
to be (x) with respect to any Proposed Borrowing Base that would increase the
Borrowing Base then in effect, a rejection of such Proposed Borrowing Base, and
(y) with respect to any Proposed Borrowing Base that would decrease or maintain
the Borrowing Base then in effect, an approval of such Proposed Borrowing Base.
If, at the end of such 15-Business Day period, all the Lenders, in the case of a
Proposed Borrowing Base that would increase the Borrowing Base then in effect,
or the Required Lenders, in the case of a Proposed Borrowing Base that would
decrease or maintain the Borrowing Base

 

46



--------------------------------------------------------------------------------

then in effect, have approved or deemed to have approved, as aforesaid, then the
Proposed Borrowing Base shall become the new Borrowing Base, effective on the
date specified in Section 2.4(d). If, however, at the end of such 15-Business
Day period, all the Lenders or the Required Lenders, as applicable, have not
approved or deemed to have approved, as aforesaid, then the Administrative Agent
shall poll the Lenders to ascertain the highest amount then acceptable to a
number of Lenders sufficient to constitute all the Lenders, in the case of a
Proposed Borrowing Base that would increase the Borrowing Base then in effect,
or the Required Lenders, in the case of an amount that would decrease or
maintain the Borrowing Base, then in effect, for purposes of this Section 2.4
and such amount shall become the new Borrowing Base, effective on the date
specified in Section 2.4(d).

(iv) In the event that the Borrower does not furnish to the Administrative Agent
and the Lenders the Reserve Reports, or other information specified in clauses
(i) and (ii) above by the date specified therein, the Administrative Agent and
the Lenders may nonetheless redetermine the Borrowing Base and redesignate the
Borrowing Base from time to time thereafter in their sole discretion until the
Administrative Agent and the Lenders receive the relevant Reserve Reports, or
other information, as applicable, whereupon the Administrative Agent and the
Lenders shall redetermine the Borrowing Base as otherwise specified in this
Section 2.4.

(d) Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by the Required
Lenders or all Lenders, as applicable, pursuant to Section 2.4(c)(iii) or (iv),
the Administrative Agent shall notify the Borrower and the Lenders (the “New
Borrowing Base Notice”), and such amount (or amounts, as applicable) shall
become the new Borrowing Base, effective and applicable to the Borrower, the
Agents, each Issuing Bank and the Lenders:

(i) in the case of a Scheduled Redetermination, (A) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 5.14(a) and (c) in a timely and complete manner,
then on or around April 1st or October 1st, as applicable, following such notice
(or in the case of the first Scheduled Redetermination, on or around November 1,
2018), or (B) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 5.14(a) and (c) in a timely and complete manner, then on the Business
Day next succeeding delivery of such notice; and

(ii) in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such notice.

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination or the next adjustment,
to the extent applicable, under Section 2.4(f), (g) or (h) whichever occurs
first. Notwithstanding the foregoing, no Scheduled Redetermination or Interim
Redetermination shall become effective until the New Borrowing Base Notice
related thereto is received by the Borrower.

 

47



--------------------------------------------------------------------------------

(e) Lenders’ Sole Discretion. The Lenders shall have no obligation to determine
the Borrowing Base at any particular amount, either in relation to the Aggregate
Maximum Credit Amount or otherwise. Furthermore, Borrower acknowledges that the
Lenders have no obligation to increase the Borrowing Base and that any increase
in the Borrowing Base is in each Lender’s sole discretion and subject to the
individual credit approval processes of each of the Lenders which processes
shall be conducted in good faith and based upon such information and such other
information (including, the status of title information with respect to the Oil
and Gas Properties as described in the Engineering Reports, the existence of any
other Indebtedness, the financial condition of the Loan Parties, the economic
effect of the Borrower’s and its Restricted Subsidiaries’ Hedge Transactions
then in effect, commodity price assumptions, projections of production,
operating expenses, general and administrative expenses, capital costs, working
capital requirements, liquidity evaluations, dividend payments, environmental
costs, legal costs, and such other credit factors) as such Lender deems
appropriate in its sole discretion and consistent with its normal oil and gas
lending criteria as it exists at the particular time.

(f) Reduction of Borrowing Base Upon Issuance of Permitted Debt. Notwithstanding
anything to the contrary contained herein, if the Borrower or a Restricted
Subsidiary incurs any Indebtedness under Section 6.2(k) (or any Permitted
Refinancing Debt in reliance on Section 6.2(l) in a principal amount in excess
of the aggregate principal amount of Senior Notes or Permitted Debt refinanced
with such Permitted Refinancing Debt (provided that such excess is permitted
under Section 6.2(k))) during the period between Scheduled Redetermination dates
(or, in the case of any such event occurring prior to November 1, 2018, the
period from the Effective Date to November 1, 2018) (and not otherwise in
conjunction with an Interim Redetermination), then on the date on which such
Indebtedness is issued, the Borrowing Base then in effect shall be reduced by an
amount equal to the lesser of (a) 0.25 multiplied by (i) the amount of such Debt
(or the amount of such excess, in the case of Permitted Refinancing Debt) and
(b) such other amount, if any, determined by the Required Lenders in their sole
discretion prior to the issuance of such Indebtedness, and the Borrowing Base as
so reduced shall become the new Borrowing Base immediately upon the date of such
incurrence, effective and applicable to the Borrower, the Agents, each Issuing
Bank and the Lenders on such date until the next redetermination or adjustment
of the Borrowing Base pursuant to this Agreement. Upon any such redetermination,
the Administrative Agent shall promptly deliver a New Borrowing Base Notice to
the Borrower and the Lenders. For purposes of this Section 2.4(f), if any such
Indebtedness is issued at a discount or otherwise sold for less than “par”, the
reduction shall be calculated based upon the stated principal amount without
reference to such discount.

(g) Reduction of Borrowing Base upon Disposition of Oil and Gas Properties or
Hedge Liquidations. In addition to any other redeterminations of or adjustments
to the Borrowing Base provided for herein, if at any time the aggregate
Borrowing Base Value of Oil and Gas Properties Disposed of (including by means
of a Disposition of Equity Interests of a Subsidiary) pursuant to Section 6.5(d)
and the Hedge Termination Value of all Hedge Liquidations pursuant to
Section 6.19, during any period between two successive Scheduled Redetermination
Dates (or, if prior to the first Scheduled Redetermination Date, during the
period from the Effective Date until the first Scheduled Redetermination Date)
exceeds five percent (5%) of the Borrowing Base then in effect (and after giving
effect to any other Hedge Transactions entered into by the Borrower
contemporaneously with such Hedge Liquidations), then the Borrowing Base shall
be automatically reduced by an amount equal to the Borrowing Base Value of all
such Oil and Gas Properties Disposed of and Hedge Liquidations, and, in each

 

48



--------------------------------------------------------------------------------

case, the Borrowing Base as so reduced shall become the new Borrowing Base
immediately upon such Disposition or Hedge Liquidation (as applicable) effective
and applicable to the Borrowers, the Agents, each Issuing Bank and the Lenders
until the next redetermination or other adjustment of the Borrowing Base
pursuant to this Agreement. Upon any such reduction, the Administrative Agent
shall promptly deliver a notice thereof to the Borrower and the Lenders.

(h) Reduction of Borrowing Base Associated with Title Defects or Exceptions. If
at any time the Borrower does not satisfy the title requirements of
Section 5.15, then the Administrative Agent may redetermine the Borrowing Base
pursuant to Section 5.15(c), and the Borrowing Base as so reduced shall become
the new Borrowing Base immediately upon such redetermination, effective and
applicable to each Borrower, the Agents, each Issuing Bank and the Lenders until
the next redetermination or adjustment of the Borrowing Base pursuant to this
Agreement. Upon any such redetermination, the Administrative Agent shall
promptly deliver a New Borrowing Base Notice to the Borrower and the Lenders.

(i) Borrower’s Right to Elect Reduced Borrowing Base. Within three Business Days
of its receipt of a New Borrowing Base Notice, the Borrower may provide written
notice to the Administrative Agent and the Lenders that specifies that for the
period from the effective date of the New Borrowing Base Notice until the next
succeeding Scheduled Redetermination Date, the Borrowing Base will be a lesser
amount than the amount set forth in such new Borrowing Base notice, whereupon
such specified lesser amount will become the new Borrowing Base; provided that
the Borrower shall not request that the Borrowing Base be reduced to a level
that would result in a Borrowing Base Deficiency. The Borrower’s notice under
this Section 2.4(i) shall be irrevocable, but without prejudice to its rights to
initiate Interim Redeterminations.

SECTION 2.5 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, each Issuing
Bank agrees, in reliance upon the agreements of the Lenders set forth in this
Section, (i) from time to time on any Business Day on and after the Effective
Date and prior to the date that is five (5) Business Days prior to the Maturity
Date, to issue Letters of Credit, in forms reasonably acceptable to the
Administrative Agent and such Issuing Bank, for the account of the Borrower and
in the name of the Borrower or any Restricted Subsidiary and to amend or extend
Letters of Credit previously issued by it, in accordance with Section 2.5(b) and
(ii) to honor drawings under the Letters of Credit; provided that no Issuing
Bank shall be obligated to issue any Letter of Credit or to amend or extend any
Letter of Credit if, after giving effect thereto, (x) the total Credit Exposures
would exceed the total Commitments then in effect or (y) the LC Exposure would
exceed the LC Sublimit. Letters of Credit shall constitute utilization of the
Commitments. In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any LC Application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
any Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control. Each notice shall constitute a representation that
after giving effect to the requested issuance, amendment, renewal or extension,
as applicable, (i) the LC Exposure shall not exceed the LC Sublimit and (ii) the
total Credit Exposures shall not exceed the Loan Limit.

 

49



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Extension; Certain Conditions. To request the
issuance of a Letter of Credit (or the amendment or extension of an outstanding
Letter of Credit), the Borrower shall hand deliver or telecopy (or if
arrangements for doing so have been approved the Administrative Agent and by the
applicable Issuing Bank, notify by electronic communication) to such Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended or extended,
and specifying (i) the date of issuance, amendment or extension (which shall be
a Business Day), (ii) the date on which such Letter of Credit is to expire
(which shall comply with clause (c) of this Section), (iii) the amount of such
Letter of Credit, (iv) the name and address of the beneficiary thereof,
(v) specifying the amount of the then effective Borrowing Base, the current
total Credit Exposures (without regard to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit)
and the pro forma total Credit Exposures (giving effect to the requested Letter
of Credit or the requested amendment, renewal or extension of an outstanding
Letter of Credit) and (vi) such other information as shall be necessary to
prepare, amend or extend such Letter of Credit. The form of any requested Letter
of Credit or any requested amendment or extension of a Letter of Credit shall be
reasonably acceptable to the applicable Issuing Bank. No Issuing Bank shall be
obligated to issue any Letter of Credit (i) in violation of any Applicable Law
or policy of such Issuing Bank or any Lender, (ii) if any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain such Issuing Bank from issuing such Letter of Credit,
(iii) except as otherwise agreed by the Administrative Agent and such Issuing
Bank, if such Letter of Credit is in an initial stated amount less than
$100,000, (iv) if such Letter of Credit is to be denominated in a currency other
than Dollars or (v) if such Letter of Credit contains any provision for
automatic reinstatement of the stated amount after any drawing thereunder.
If requested by the applicable Issuing Bank, the Borrower also shall submit an
LC Application in connection with any request for a Letter of Credit. A Letter
of Credit shall be issued, amended or extended only if (and upon issuance,
amendment or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment or
extension (i) the LC Exposure shall not exceed the LC Sublimit, (ii) the total
Credit Exposures shall not exceed the total Commitments then in effect and
(iii) the other conditions thereto set forth in this Agreement are met. No
Issuing Bank shall be under any obligation to amend or extend any Letter of
Credit if (i) such Issuing Bank would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment
thereto.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any extension thereof, one
year after such extension) and (ii) the date that is five Business Days prior to
the Maturity Date; provided that (x) any Letter of Credit may, with the consent
of the applicable Issuing Bank, be automatically extendable for successive
one-year periods (which shall in no event extend beyond the date referred to in
the foregoing clause (ii)) and (y) any Issuing Bank may elect to issue a Letter
of Credit with an expiration date after the Maturity Date if the Borrower agrees
that it will, on the Maturity Date (or such earlier date as may be requested by
such Issuing Bank), deliver to such Issuing Bank Cash Collateral in an amount
equal to 103 % of the stated amount of such Letter of Credit.

 

50



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, each applicable Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. Each Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in clause (e) of
this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Lender agrees that its obligation to acquire
participations pursuant to this Section 2.5(d) in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 p.m., on (i) the Business Day that the Borrower receives notice
of such LC Disbursement, if such notice is received prior to 10:00 a.m., on the
day of receipt, or (ii) the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that the Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.3 or 2.4
that such payment be financed with a Base Rate Borrowing in an equivalent amount
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting Base Rate Borrowing. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.6 with respect to Loans
made by such Lender (and Section 2.6 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the applicable Issuing Bank the amounts so received by it from the
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this Section 2.5(e), the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Lenders have made payments pursuant to this Section 2.5(e) to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear. Any payment made by a Lender pursuant to this Section 2.5(e) to
reimburse any Issuing Bank for any LC Disbursement (other than the funding of
Base Rate Loans as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

 

51



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in clause (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of recoupment or setoff against, the Borrower’s Obligations
hereunder. None of the Administrative Agent, the Lenders or any Issuing Bank, or
any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any
circumstance referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to indirect, special, punitive, consequential or exemplary damages,
claims in respect of which are hereby waived by the Borrower to the extent
permitted by Applicable Law) suffered by the Borrower that are caused by such
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of such Issuing Bank (as determined
in a final and non-appealable judgment by a court of competent jurisdiction),
such Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties hereto expressly agree that the applicable
Issuing Bank may, in its sole discretion, either accept documents that appear on
their face to be in substantial compliance with the terms of the related Letter
of Credit, without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit, and such Issuing Bank shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by it. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy or, if arrangements for doing so have been approved by the
Administrative Agent, electronic communication) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Bank and the
Lenders with respect to any such LC Disbursement.

 

52



--------------------------------------------------------------------------------

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Base Rate Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to clause (e)
of this Section, then Section 2.12(c) shall apply. Interest accrued pursuant to
this clause (h) shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
clause (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of Issuing Banks. Any Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b)(ii). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Majority Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing greater than 103%
of the aggregate LC Exposure) demanding the deposit of cash collateral pursuant
to this clause (j), the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Issuing Banks and the Lenders, an amount in cash equal to 103% of
the LC Exposure as of such date; provided that the obligation to deposit such
cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in Section 7.1(h) or (i). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations. The Borrower hereby grants to the Administrative Agent, for the
benefit of the Issuing Banks and the Lenders, and agrees to maintain, a first
priority security interest in all such Cash Collateral to secure the Secured
Obligations, free and clear of all other Liens. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such cash collateral account. Moneys in such cash collateral
account shall be applied by the Administrative Agent to reimburse the Issuing
Banks for LC Disbursements for which they have not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposures representing greater than 103% of the aggregate LC Exposure), shall be
applied to satisfy other Obligations. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived. Following the Termination Date, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto).

 

53



--------------------------------------------------------------------------------

(k) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued,
(i) the rules of ISP98 shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

(l) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the applicable Issuing Bank hereunder for any
and all drawings under such Letter of Credit. The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of any Restricted
Subsidiary inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the business of such Restricted
Subsidiary.

SECTION 2.6 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 p.m., to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower maintained with the Administrative Agent in
Chicago, Illinois and designated by the Borrower in the applicable Borrowing
Request; provided that Base Rate Loans made to finance the reimbursement of an
LC Disbursement as provided in Section 2.5(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to Base Rate Loans of the applicable Class. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. If the

 

54



--------------------------------------------------------------------------------

Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. Any payment by the Borrower shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

SECTION 2.7 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request or as otherwise
specified in Section 2.3. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.3 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy (or, if
arrangements for doing so have been approved by the Administrative Agent,
electronic communication) to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

55



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a
Eurodollar Borrowing with an Interest Period equal to one month. Notwithstanding
any contrary provision hereof, (i) if a Specified Event of Default has occurred
and is continuing and the Administrative Agent, at the request of the Majority
Lenders, so notifies the Borrower, then, so long as any Specified Event of
Default is continuing (A) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (B) unless repaid, each Eurodollar
Borrowing shall become a Base Rate Borrowing at the end of the Interest Period
applicable thereto and (ii) if a Borrowing Base Deficiency exists:
(A) outstanding Borrowings may not be converted or continued as Eurodollar
Borrowings to Base Rate Borrowings unless, after giving effect thereto and to
the conversion or continuation of Borrowings to Base Rate Borrowings, there are
Base Rate Borrowings in an amount no less than the amount of such Borrowing Base
Deficiency and (B) unless sooner repaid, any Eurodollar Borrowing in excess of
the Borrowing Base shall be converted to a Base Rate Borrowing at the end of the
Interest Period applicable thereto.

SECTION 2.8 Termination and Reduction of Aggregate Maximum Credit Amount.

(a) Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time the Aggregate
Maximum Credit Amount or the Borrowing Base is terminated or reduced to zero,
then the Commitments shall terminate on the effective date of such termination
or reduction.

(b) Optional Termination and Reduction of Aggregate Credit Amounts. The Borrower
may at any time terminate, or from time to time reduce, the Aggregate Maximum
Credit Amount; provided that (A) each reduction of the Aggregate Maximum Credit
Amount shall be in an amount that is an integral multiple of $1,000,000 and not
less than $5,000,000 and (B) the Borrower shall not terminate or reduce the
Aggregate Maximum Credit Amount if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.10(c), the total Credit
Exposures would exceed the total Commitments.

(c) Notice of Optional Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to reduce or terminate the Aggregate
Maximum Credit Amount under clause (b) of this Section at least three Business
Days prior to the effective date of such reduction or termination, specifying
such election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Aggregate Maximum
Credit Amount delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any reduction or termination of the Aggregate Maximum Credit Amount
shall be permanent.

 

56



--------------------------------------------------------------------------------

(d) Mandatory Reduction of Aggregate Maximum Credit Amount. If any reduction in
the Borrowing Base pursuant to Section 2.4 would result in the Borrowing Base
being less than the Aggregate Maximum Credit Amount, the Aggregate Maximum
Credit Amount shall be automatically and permanently reduced (subject to any
increases in the Aggregate Maximum Credit Amount in accordance with
Section 2.23), without premium or penalty, contemporaneously with such reduction
in the Borrowing Base so that the Aggregate Maximum Credit Amount equals the
Borrowing Base as reduced. Concurrently with, and effective on, the
Redetermination Date applicable to such Borrowing Base reduction,
(i) Schedule 2.1 and the Register shall each be amended to reflect the decrease
in the Aggregate Maximum Credit Amount and the Commitment of each Lender and
(ii) the Administrative Agent shall promptly distribute to the Borrower, the
Administrative Agent, the Issuing Bank and each Lender the revised Schedule 2.1.

(e) Ratable Reduction. Each reduction in the Aggregate Maximum Credit Amount
shall be made ratably among the Lenders in accordance with their respective
applicable Maximum Credit Amount.

SECTION 2.9 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then-unpaid principal amount of each
Loan on the Maturity Date.

(b) Each Lender shall maintain, in accordance with its usual practice, an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain a Register pursuant to
Section 9.4(c) and an account for each Lender in which it shall record (i) the
amount of each Loan made hereunder and any promissory note evidencing such Loan,
the Type thereof and the Interest Period, if any, applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

(d) The entries made in the Register and the accounts maintained pursuant to
clause (b) or (c) of this Section shall be prima facie evidence of the existence
and amounts of the Obligations recorded therein, absent manifest error; provided
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Obligations in accordance with the terms of this
Agreement.

 

57



--------------------------------------------------------------------------------

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (each, a “Note”) in the form of Exhibit A. In such event, the Borrower
shall prepare, execute and deliver to such Lender a Note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns). Thereafter, the Loans evidenced by such Note and interest thereon
shall at all times (including after assignment pursuant to Section 9.4) be
represented by one or more Notes payable to the order of the payee named
therein.

SECTION 2.10 Prepayment of Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with clause (b) of this Section.

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy or, if arrangements for
doing so have been approved by the Administrative Agent, electronic
communication) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 12:00 p.m. three (3) Business Days before
the date of prepayment, or (ii) in the case of prepayment of a Base Rate
Borrowing, not later than 12:00 p.m. on the date of prepayment; provided that,
if a notice of prepayment is given in connection with a conditional notice of
termination of the Aggregate Maximum Credit Amount as contemplated by
Section 2.8, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.8. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing under Section 2.10(a) shall be in an amount that would be permitted in
the case of an advance of a Borrowing of the same Type as provided in
Section 2.2. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.12. If a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.16.

(c) Mandatory Prepayments.

(i) If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amount pursuant to Section 2.8, the total Credit Exposures
exceeds the total Commitments, then the Borrower shall (A) prepay the Borrowings
on the date of such termination or reduction in an aggregate principal amount
equal to such excess, and (B) if any excess remains after prepaying all of the
Borrowings as a result of an LC Exposure, pay to the Administrative Agent on
behalf of the Lenders an amount equal to such excess to be held as cash
collateral as provided in Section 2.5(j).

(ii) Upon any redetermination of or adjustment to the amount of the Borrowing
Base in accordance with Section 2.4(b) at any time, if the total Credit
Exposures exceeds the redetermined or adjusted Borrowing Base, then Borrower
must, at Borrower’s election, take one of the following actions and notify
Administrative Agent of such election within ten (10) Business Days of written
notice from the Administrative Agent that a Borrowing Base Deficiency then
exists: (A) make four (4) consecutive equal monthly installment mandatory
prepayments, each in an amount equal to one quarter (1/4) of the Borrowing Base
Deficiency, with such payments commencing thirty (30) days from and after
receipt by the Borrower of

 

58



--------------------------------------------------------------------------------

notice of the Borrowing Base Deficiency, (B) execute and deliver, or cause one
or more Restricted Subsidiaries to execute and deliver, to the Administrative
Agent within thirty (30) days from and after receipt by the Borrower of notice
of the Borrowing Base Deficiency, supplemental or additional Security Documents,
in form and substance reasonably satisfactory to the Administrative Agent
securing payment of the Obligations and covering other Properties of the
Borrower or such Restricted Subsidiaries, as applicable, including additional
Oil and Gas Properties directly owned by the Borrower or such Restricted
Subsidiaries that are not then covered by any Security Document and that are of
a type and nature satisfactory to the Administrative Agent, and having a value
(as determined by the Administrative Agent and the Lenders in their sole
discretion), in addition to other Oil and Gas Properties already subject to a
Mortgage, in an amount at least equal to the Borrowing Base Deficiency;
provided, that if the Borrower shall elect to execute and deliver (or cause one
or more Restricted Subsidiaries to execute and deliver) supplemental or
additional Security Documents to the Administrative Agent pursuant to
subclause (B) of this Section 2.10(c)(ii), it shall provide concurrently within
such thirty (30) day period to the Administrative Agent descriptions of the
additional assets to be mortgaged or pledged thereby (together with current
valuations, engineering reports, title evidence or opinions applicable thereto
and other documents (including opinions of counsel) reasonably requested by the
Administrative Agent, each of which shall be in form and substance reasonably
satisfactory to the Administrative Agent) or (C) within thirty (30) days from
and after receipt by the Borrower of notice of the Borrowing Base Deficiency,
prepay such excess or notify the Administrative Agent that the Borrower will
implement a combination of the actions described in the foregoing subclauses
(A) through (C) that are acceptable to the Administrative Agent (and thereafter
implement such actions in accordance with subclauses (A) through (C)); and
further provided that if the Administrative Agent has not received within such
ten (10) Business Day period the required notice from the Borrower that the
Borrower shall take the actions described in subclause (B) within such thirty
(30) day period, then without any necessity for notice to the Borrower or any
other Person, the Borrower shall be deemed to have elected to make mandatory
prepayments equal to at least the Required Deficiency Payment for each Borrowing
Base Deficiency Payment Date. Notwithstanding the foregoing, all payments
required to be made pursuant to this Section 2.10(c)(ii) must be made on or
prior to the Maturity Date.

(iii) Upon any adjustments to the Borrowing Base pursuant to Section 2.4(f), (g)
or (h), if the total Credit Exposures exceed the Borrowing Base as adjusted,
then the Borrower shall prepay the Borrowings in an aggregate principal amount
equal to such excess on the first Business Day after receiving notice from the
Administrative Agent of such excess. In the case of Section 2.4(f) or (g), the
Borrower shall be obligated to make such prepayment and/or deposit of cash
collateral on the date of such Disposition or Hedge Liquidation such incurrence
of Indebtedness, and in the case of Section 2.4(g), the Borrower shall be
obligated to make such prepayment and/or deposit of cash collateral on the date
of such reduction; provided that all payments required to be made pursuant to
this Section 2.10(c)(iii) must be made on or prior to the Maturity Date.

 

59



--------------------------------------------------------------------------------

SECTION 2.11 Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Commitment Fee Rate on
the daily amount of the unused Commitment of such Lender during the period from
and including the Effective Date to but excluding the date on which such
Commitment terminates. Accrued commitment fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the Commitments terminate, commencing on the first such date to occur
after the date hereof.

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Margin used to determine
the interest rate applicable to Eurodollar Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure (provided that this clause (i) is subject to Section 2.12(c)) and
(ii) to each applicable Issuing Bank a fronting fee equal to the greater of (A)
$500 or (B) 1/4th of 1% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
allocable to Letters of Credit issued by such Issuing Bank during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the applicable Issuing Bank’s standard fees with respect to
the issuance, amendment or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate, and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Banks pursuant to this
Section 2.11(b) shall be payable within ten days after demand.

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable under this Section shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). Each determination by the
Administrative Agent of a fee hereunder shall be conclusive absent manifest
error.

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees, once paid, shall be fully
earned and shall not be refundable under any circumstances.

SECTION 2.12 Interest.

(a) The Loans comprising each Base Rate Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Margin.

 

60



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, (i) if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower or any Guarantor
hereunder or under any other Loan Document is not paid when due, whether at
stated maturity, upon acceleration or otherwise, and including any payments in
respect of a Borrowing Base Deficiency under Section 2.10(c), or if an Event of
Default has occurred and is continuing, then, such overdue amount, in the case
of a failure to pay amounts when due, and at the option of the Majority Lenders,
all Loans outstanding, in the case of any other Event of Default, shall bear
interest, after as well as before judgment, at a rate per annum equal to two
percent (2%) plus the rate applicable to Base Rate Borrowings as provided in
Section 2.12(a), but in no event to exceed the Highest Lawful Rate, and
(ii) during any Borrowing Base Deficiency (after the expiration of the 30-day
period provided in Section 2.10(c)(ii)), all Loans outstanding at such time
shall bear interest, after as well as before judgment, at the rate then
applicable to such Loans, plus the Applicable Margin, if any, plus an additional
two percent (2%), but in no event to exceed the Highest Lawful Rate.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan upon termination of the Commitments; provided that
(i) interest accrued pursuant to clause (c) of this Section shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of a Base Rate Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year) and, in each case,
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.13 Alternate Rate of Interest. Notwithstanding any other provision of
this Agreement (other than Section 2.15), if prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate for an Interest Period with the duration of such
Interest Period; or

(b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for an Interest Period with the duration of such Interest
Period; or

 

61



--------------------------------------------------------------------------------

(c) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that (i) the circumstances set forth in clause (b) above
have arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in clause (b) above have not arisen but the supervisor
for the administrator of the LIBO Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Rate shall no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to the LIBO
Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable. Notwithstanding anything to the contrary in Section 9.2, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Majority
Lenders stating that such Majority Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this
clause (c) (but, in the case of the circumstances described in clause (ii) of
the first sentence of this Section 2.13(c), only to the extent the LIBO Rate for
such Interest Period is not available or published at such time on a current
basis) then the Administrative Agent shall give notice thereof to the Borrower
and the Lenders by telephone, telecopy or (if arrangements for doing so have
been approved by the Administrative Agent) electronic communication as promptly
as practicable thereafter that (x) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing with an Interest Period having the duration of such
Interest Period shall be ineffective and (y) if any Borrowing Request requests a
Eurodollar Borrowing with an Interest Period having the duration of such
Interest Period, such Borrowing shall be made as a Base Rate Borrowing.

SECTION 2.14 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 2.14(e)) or
any Issuing Bank;

(ii) subject any Recipient to any Taxes (except to the extent such Taxes are
Indemnified Taxes for which relief is sought under Section 2.17, Taxes described
in clauses (b) through (d) of the definition of “Excluded Taxes” or Connection
Income Taxes) on its loans, loan principal, letters of credit, commitments or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

62



--------------------------------------------------------------------------------

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Eurodollar Loan (or, in the case of any Change in Law with
respect to Taxes, any Loan) or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender, such Issuing Bank or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, Issuing Bank or other Recipient hereunder (whether of principal,
interest or any other amount)by an amount deemed by such Lender, such Issuing
Bank or such other Recipient to be material, then, upon request of such Lender,
Issuing Bank or other Recipient, the Borrower will pay to such Lender, Issuing
Bank or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender, Issuing Bank or other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or Issuing Bank determines that any
Change in Law affecting such Lender or Issuing Bank or any lending office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit, such Lender, or the Letters of
Credit issued by any Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender or Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender, Issuing Bank or
other Recipient setting forth the amount or amounts necessary to compensate such
Lender, Issuing Bank or other Recipient or its holding company, as the case may
be, as specified in clause (a) or (b) of this Section and delivered to the
Borrower, shall be conclusive absent manifest error. The Borrower shall pay such
Lender, Issuing Bank or other Recipient, as the case may be, the amount shown as
due on any such certificate within ten days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender, Issuing Bank
or other Recipient to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s, Issuing Bank’s or other Recipient’s right
to demand such compensation; provided, however, this Section 2.14 shall not
apply to any demand made after the 180th day following the requesting Lender’s,
Issuing Bank’s or Recipient’s knowledge that it would be entitled to any such
amounts.

 

63



--------------------------------------------------------------------------------

(e) Eurocurrency Liabilities. The Borrower shall pay to each Lender, as long as
such Lender shall be required to maintain reserves with respect to liabilities
or assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan; provided the
Borrower shall have received at least ten days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice ten days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten days from receipt of such
notice.

SECTION 2.15 Change in Legality. Notwithstanding any other provision of this
Agreement, if any Change in Law shall make it unlawful for any Lender to make or
maintain, or convert any Loan into, a Eurodollar Loan, then, upon written notice
by such Lender to the Borrower and to the Administrative Agent, which notice
shall specify the extent of such unlawfulness (e.g., whether such unlawfulness
applies to Eurodollar Loans generally or only to Interest Periods of a
particular length):

(a) any request for the making or continuation of, or the conversion of Base
Rate Loans into, Eurodollar Loans shall, solely as to such Lender and to the
extent a Eurodollar Loan by such Lender would be (or during the applicable
Interest Period would become) unlawful, be disregarded and the Loan of such
Lender that would be part of the applicable Borrowing of Eurodollar Loans shall
be made as, converted to or continue to be maintained as a Base Rate Loan (or
bear interest at such other rate as may be agreed between the Borrower and such
Lender); and

(b) each outstanding Eurodollar Loan of such Lender shall, on the last day of
the Interest Period therefor (unless such Loan may be continued as a Eurodollar
Loan for the full duration of any requested new Interest Period without being
unlawful) or on such earlier date as such Lender shall specify is necessary
pursuant to the applicable Change in Law, convert to a Base Rate Loan.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.8(c) and is revoked in accordance therewith) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then-

 

64



--------------------------------------------------------------------------------

current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan) over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for Dollar deposits of a comparable
amount and period from other banks in the eurodollar market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten days after receipt thereof.

SECTION 2.17 Taxes.

(a) Issuing Bank; FATCA. For purposes of this Section 2.17, the term “Lender”
includes any Issuing Bank and the term “Applicable Law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law, and, if such Tax is an Indemnified Tax, then the sum
payable by the Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or, at the
option of the Administrative Agent, timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Borrower. The Borrower hereby indemnifies each
Recipient, within ten days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Promptly
upon having knowledge that any such Indemnified Taxes have been levied, imposed
or assessed, and promptly upon notice by the Administrative Agent or any Lender,
the Borrower shall pay such Indemnified Taxes directly to the relevant taxing
authority or Governmental Authority, provided that neither the Administrative
Agent nor any Lender shall be under any obligation to provide any such notice to
the Borrower. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error. The Borrower hereby indemnifies the
Administrative Agent, and shall make payment in respect

 

65



--------------------------------------------------------------------------------

thereof within ten days after demand therefor, for any amount which a Lender for
any reason fails to pay indefeasibly to the Administrative Agent as required by
Section 2.17(e). Each Lender shall indemnify the Borrower, and shall make
payment in respect thereof, within ten days after demand therefor, for any
amount that the Borrower is required to pay to the Administrative Agent pursuant
to the immediately preceding sentence.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Loan Parties have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.4(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.17, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 2.17(g)(ii)(A) and (ii)(B) and 2.17(h)
below) shall not be required if, in the Lender’s reasonable judgment, such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

66



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the IRC, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the IRC, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the IRC, or a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the IRC (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9 and/or other certification documents
from each beneficial owner, as applicable; provided that, if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-4 on behalf of each such direct and indirect partner; and

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient), on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative

 

67



--------------------------------------------------------------------------------

Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(h) Documentation Required by FATCA. If a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the IRC) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (h), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(i) Treatment of Certain Refunds. Unless required by Applicable Law, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of any Recipient, or have any obligation to pay to any
Recipient, any refund of Taxes withheld or deducted from funds paid for the
account of such Recipient, as the case may be. If any Recipient determines, in
its sole discretion, that it has received a refund of any Taxes as to which it
has been indemnified pursuant to this Section 2.17 (including by the payment of
additional amounts pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such Recipient, shall repay to such Recipient the
amount paid over pursuant to this clause (i) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this clause (i), in no event will a
Recipient be required to pay any amount to an indemnifying party pursuant to
this clause (i) the payment of which would place such Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This clause (i)
shall not be construed to require any Recipient to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(j) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

 

68



--------------------------------------------------------------------------------

(k) Updates. Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.17 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

SECTION 2.18 Payments Generally. (i) The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
2.16 or 2.17, or otherwise) prior to 12:00 p.m. on the date when due, in
immediately available funds, without defense (other than the defense of
payment), deduction, recoupment, set-off or counterclaim. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon and fees with respect thereto. All such payments
shall be made to the Administrative Agent to such account as the Administrative
Agent shall specify from time to time by notice to the Borrower, except payments
to be made directly to any Issuing Bank as expressly provided herein and except
that payments pursuant to Sections 2.14, 2.16, 2.17 and 9.3 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars.

SECTION 2.19 Pro-Rata Treatment; Sharing of Set-offs.

(a) If, at any time, insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment or other recovery in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (i) notify the Administrative Agent of such fact and
(ii) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing to them;
provided that:

(x) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

69



--------------------------------------------------------------------------------

(y) the provisions of this Section 2.19 shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 2.21 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this Section 2.19 shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(d) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and to make payments pursuant to
Section 9.3(c) are several and not joint. The failure of any Lender to make any
Loan, to fund any such participation or to make any payment under Section 9.3(c)
on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.3(c).

 

70



--------------------------------------------------------------------------------

SECTION 2.20 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or delivers a notice described in Section 2.15,
or requires the Borrower to pay any Indemnified Tax or additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce any amount
payable pursuant to Section 2.14 or 2.17, or illegality, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender (i) requests compensation under
Section 2.14, or if any Lender delivers a notice described in Section 2.15 or if
the Borrower is required to pay any Indemnified Tax or additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.20(a) (each
such Lender, an “Increased Cost Lender”), or (ii) is a Defaulting Lender or a
Non-Consenting Lender, or (iii) does not give its consent or deemed consent to
(A) any proposed increase in the Borrowing Base set forth in a Proposed
Borrowing Base Notice as to which the Required Lenders have given their consent
or deemed consent, or (B) any other amendment, modification or waiver of this
Agreement requiring the consent of all Lenders, all non-Defaulting Lenders or
all affected Lenders, in each case where Majority Lender consent has been
obtained, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 9.4), all of its interests,
rights (other than its existing rights to payments pursuant to Section 2.14 or
Section 2.17) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 9.4;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.16) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) in the case of any such assignment resulting from a notice of illegality
under Section 2.15, such assignment will eliminate such illegality;

 

71



--------------------------------------------------------------------------------

(v) such assignment does not conflict with Applicable Law;

(vi) in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent;

(vii) in the case of any such assignment resulting from a Lender not giving its
consent to a proposed increase in the Borrowing Base as described in
Section 2.20(b), the applicable assignee shall have consented to the proposed
increase; and

(viii) no Event of Default shall then exist.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Notwithstanding the foregoing, a Lender shall not be required to
make any such assignment or delegation if such Lender or any Affiliate thereof
has any outstanding Lender Provided Hedge Transaction, unless on or prior
thereto, all such Lender Provided Hedge Transactions have been terminated or
novated to another Person and such Lender (or its Affiliate) shall have received
payment of all amounts, if any, payable to it in connection with such
termination or novation. Each Lender and Issuing Bank hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of such Lender or Issuing
Bank, as the case may be, as assignor, any Assignment and Assumption necessary
to effect any assignment of such Lender’s or Issuing Bank’s interests hereunder
in the circumstances contemplated by this Section 2.20. Each Lender agrees that
if the Borrower exercises its option hereunder to cause an assignment by such
Lender as an Increased Cost Lender, Non-Consenting Lender or Defaulting Lender,
such Lender shall, promptly after receipt of written notice of such election,
execute and deliver all documentation necessary to effect such assignment in
accordance with Section 9.4. In the event that a Lender does not comply with the
requirements of the immediately preceding sentence within one Business Day after
receipt of such notice, each Lender hereby authorizes and directs the
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 9.4 on
behalf of an Increased Cost Lender, Non-Consenting Lender or Defaulting Lender
and any such documentation so executed by the Administrative Agent shall be
effective for purposes of documenting an assignment pursuant to Section 9.4.

SECTION 2.21 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the Issuing Banks’ Fronting
Exposures with respect to such Defaulting Lender (determined after giving effect
to Section 2.22(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Cash Collateral Amount.

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Banks, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for such
Defaulting Lender’s obligation to fund participations in

 

72



--------------------------------------------------------------------------------

respect of LC Exposure, to be applied pursuant to clause (b) below. If, at any
time, the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent and the Issuing
Banks as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Cash Collateral Amount, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the applicable
Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.21 or Section 2.22 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of LC Exposure
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.21
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender) or
(ii) the determination by the Administrative Agent and each Issuing Bank that
there exists excess Cash Collateral; provided that, subject to Section 2.22, the
Person providing Cash Collateral and each Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; and provided further that, to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

SECTION 2.22 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Loan Document shall be restricted as set forth in the definition of
Required Lenders or Majority Lenders, as applicable.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise), or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.8, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder; third, to Cash
Collateralize the Issuing Banks’ Fronting

 

73



--------------------------------------------------------------------------------

Exposures with respect to such Defaulting Lender in accordance with
Section 2.21; fourth, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower in its discretion, to be held in a deposit
account and released pro rata in order to satisfy (x) such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement,
(y) the Issuing Banks’ future Fronting Exposure with respect to such Defaulting
Lender with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.21, and (z) such Defaulting Lender’s future indemnity
obligations to the Administrative Agent under this Agreement, sixth, to the
payment of any amounts owing to the Lenders or the Issuing Banks as a result of
any judgment of a court of competent jurisdiction obtained by any Lender or the
Issuing Banks against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that, if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share and (y) such Loans were made, or the related Letters of
Credit were issued, at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Exposure are held by the Lenders pro rata in accordance
with the Commitments without giving effect to Section 2.22(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.22(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 2.11(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B) Each Defaulting Lender shall be entitled to receive participation fees under
Section 2.11(b) with respect to its participation in Letters of Credit for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.21.

 

74



--------------------------------------------------------------------------------

(C) With respect to any participation fees with respect to Letters of Credit not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in LC Exposure that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Bank’s Fronting Exposure to such Defaulting
Lender and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Exposure shall be reallocated
among the Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 4.2 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time) and (y) such reallocation does not cause the aggregate Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, within one Business Day
following notice by the Administrative Agent, without prejudice to any right or
remedy available to it hereunder or under law, Cash Collateralize the Issuing
Banks’ Fronting Exposure in accordance with the procedures set forth in
Section 2.20.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, and each
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments (without giving effect to
Section 2.22(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustment will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Bank shall be required to issue, extend, renew, increase or reinstate
any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.

 

75



--------------------------------------------------------------------------------

SECTION 2.23 Increase of Aggregate Maximum Credit Amount.

(a) Subject to the conditions set forth in Section 2.23(b), the Borrower may,
from time to time (including in connection with any redetermination of the
Borrowing Base), increase the Aggregate Maximum Credit Amount then in effect
(any such increase an “Incremental Increase”) by either or both (as determined
by the Borrower) requesting an increase in the Commitment of one or more Lenders
(an “Increasing Lender”) or by causing one or more Persons that at such time is
not a Lender to become a Lender (an “Additional Lender”).

(b) Any increase in the Aggregate Maximum Credit Amount shall be subject to the
following additional conditions:

(i) such increase shall not be less than $5,000,000 (and increments of
$1,000,000 above that minimum) unless the Administrative Agent otherwise
consents, and no such increase shall be permitted if after giving effect thereto
the Aggregate Maximum Credit Amount would exceed 1,250,000,000;

(ii) no Event of Default shall have occurred and be continuing after giving
effect to such increase;

(iii) no Lender’s Commitment may be increased without the consent of such
Lender;

(iv) the Administrative Agent and each Issuing Bank must consent to the increase
in Commitments of an Increasing Lender and the addition of any Additional
Lender, in each case, such consent not to be unreasonably withheld or delayed;

(v) the maturity date of such increase shall be the same as the Maturity Date
and the Commitments under the Incremental Increase shall have no mandatory
prepayment or commitment reduction other than as provided hereunder; and

(vi) the increase shall be on the exact same terms and pursuant to the exact
same documentation applicable to this Agreement (other than with respect to any
arrangement, structuring, upfront or other fees or discounts payable in
connection with such Incremental Increase) (provided that the Applicable Margin
of the Facility may be increased to be consistent with that for such Incremental
Increases).

(c) Each Increasing Lender or Additional Lender shall execute and deliver to the
Borrower, the Administrative Agent and each Issuing Bank customary documentation
(any such documentation, an “Incremental Agreement”) implementing any
Incremental Increase. Upon receipt by the Administrative Agent of one or more
executed Incremental Agreements increasing the Commitments of Lenders and/or
adding Commitments from Additional Lenders as provided in this Section 2.23, (i)
the Aggregate Maximum Credit Amount shall be increased automatically on the
effective date set forth in such Incremental Agreements by the aggregate amount
indicated in such Incremental Agreements without further action by the Borrower,
the Administrative Agent, any Issuing Bank or any Lender, (ii) Schedule 2.1 and
the Register shall each be amended to add such Additional Lender’s Commitment or
to reflect the increase in the Commitment of an Increasing Lender, and the
Applicable Percentages of the Lenders shall be

 

76



--------------------------------------------------------------------------------

adjusted accordingly to reflect the Incremental Increase of each Additional
Lender and/or each Increasing Lender, (iii) the Administrative Agent shall
distribute to the Borrower, the Administrative Agent, each Issuing Bank and each
Lender the revised Schedule 2.1, (iv) any such Additional Lender shall be deemed
to be a party in all respects to this Agreement and any other Credit Documents
to which the Lenders are a party, and (v) upon the effective date set forth in
such Incremental Agreement, any such Lender party to the Incremental Agreement
shall purchase a pro rata portion of the outstanding Loans (including
participations in LC Exposures) of each of the current Lenders such that each
Lender (including any Additional Lender, if applicable) shall hold its
respective Applicable Percentage of the outstanding Loans (and participation
interests in participations in LC Exposures) as reflected in the revised
Schedule 2.1 required by this Section 2.23.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent, the Issuing
Banks and the Lenders that:

SECTION 3.1 Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required. No
Borrower nor any Subsidiary thereof is an EEA Financial Institution.

SECTION 3.2 Authorization; Enforceability. The Transactions are within the
corporate, partnership, limited liability company or limited partnership powers
of the Loan Parties and have been duly authorized by all necessary corporate,
partnership, limited liability company or limited partnership powers and, if
required, stockholder action. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is a party thereto and constitutes, or will constitute,
a legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.3 Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other Person, except such as have been obtained or
made and are in full force and effect other than (i) the recording and filing of
the Security Documents as required by this Agreement and (ii) those third party
approvals or consents that, if not made or obtained, would not cause a Default
hereunder, could not reasonably be expected to have a Material Adverse Effect or
do not have an adverse effect on the enforceability of the Loan Documents,
(b) will not violate any Applicable Law or the Organization Documents of the
Borrower or any Subsidiary or any order of any Governmental Authority, (c) will
not violate or result in a default under any

 

77



--------------------------------------------------------------------------------

indenture, agreement or other instrument binding upon the Borrower or any
Subsidiary or their assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any Subsidiary other than under documents
evidencing the Debt to be Repaid and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any Restricted Subsidiary
(except for Liens under the Security Documents).

SECTION 3.4 Financial Condition; No Material Adverse Effect.

(a) The Borrower has heretofore furnished to the Lenders the audited
consolidated balance sheet of the Borrower and its Subsidiaries as of
December 31, 2017, and the related consolidated statements of income and cash
flows of the Borrower for the fiscal year ended December 31, 2017, (ii) the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
March 31, 2018, and the related consolidated statements of income and cash flows
of the Borrower for the fiscal quarter ended March 31, 2018, (iii) audited
statements of revenues and direct operating expenses of the oil and gas
properties to be acquired from the Contributors for each of the three years
ended December 31, 2015, 2016, and 2017 and the unaudited interim statements of
revenues and direct operating expenses for the three month periods ended
March 31, 2017 and March 31, 2018, and statements of assets acquired and
liabilities assumed as of December 31, 2017 and March 31, 2018, and
(iv) unaudited pro forma condensed consolidated financial statements and
accompanying notes as of and for the three months ended March 31, 2018 and for
the year ended December 31, 2017, which have been prepared by Borrower based on
the materials described in the foregoing clauses (i), (ii) and (iii) for the
year ended December 31, 2017 and for the three months ended March 31, 2018. Such
financial statements present fairly in all material respects the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.

(b) Neither the Borrower nor any Subsidiary has any material liabilities,
contingent or otherwise, or forward or long-term commitments that are not
disclosed in the financial statements referred to in Section 3.4(a) or in the
notes thereto. No Material Adverse Effect has occurred since December 31, 2017,
and no other facts or circumstances exist that have had or could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

(c) All balance sheets, all statements of income and of cash flows and all other
financial information of the Borrower and Subsidiaries furnished pursuant to
Section 5.1(a) and (b) have been and will for periods following the Effective
Date be prepared in accordance with GAAP consistently applied with the financial
statements referred to in Section 3.4(a), and do or will present fairly in all
material respects the consolidated financial condition of the Persons covered
thereby as at the dates thereof and the results of their operations for the
periods then ended.

(d) The consolidated forecasted balance sheet and statements of income and cash
flows of the Borrower and its Subsidiaries delivered pursuant to Section 5.1(e)
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were believed to be reasonable at the time made.

 

78



--------------------------------------------------------------------------------

SECTION 3.5 Properties; Titles, Etc.

(a) Except (i) for the Oil and Gas Properties Disposed of since the delivery of
the most recently delivered Reserve Report, (ii) leases that have expired in
accordance with their terms and (iii) properties with immaterial title defects
or other title defects disclosed in writing to the Administrative Agent:
(x) each of the Borrower and the Restricted Subsidiaries has good and defensible
title to the Oil and Gas Properties evaluated in the most recently delivered
Reserve Report and good title to substantially all of its personal Properties,
in each case, free and clear of all Liens except Liens permitted by Section 6.3
and (y) after giving full effect to the Permitted Encumbrances, the Borrower or
the Restricted Subsidiary specified as the owner owns the net interests in
production attributable to the Hydrocarbon Interests as reflected in the most
recently delivered Reserve Report, and, except as otherwise provided by statute,
law, regulation or the standard and customary provisions of any applicable joint
operating agreement, the ownership of such Properties shall not in any material
respect obligate the Borrower or such Restricted Subsidiary to bear the costs
and expenses relating to the maintenance, development and operations of each
such Property in an amount in excess of the working interest of each Property
set forth in the most recently delivered Reserve Report that is not offset by a
corresponding proportionate increase in the Borrower’s or such Restricted
Subsidiary’s net revenue interest in such Property.

(b) All leases and agreements necessary for the conduct of the business of the
Borrower and the Restricted Subsidiaries are valid and subsisting, in full force
and effect, and there exists no default or event or circumstance that, with the
giving of notice or the passage of time or both, would give rise to a default
under any such lease or leases, except, in each case pursuant to this clause
(b), could not reasonably be expected to result in a Material Adverse Effect.

(c) The rights and Properties presently owned, leased or licensed by the
Borrower and the Restricted Subsidiaries including all easements and rights of
way, include all rights and Properties necessary to permit the Borrower and the
Restricted Subsidiaries to conduct their business in all material respects in
the same manner as its business has been conducted prior to the date hereof.

(d) All of the Properties of the Borrower and the Restricted Subsidiaries (other
than the Oil and Gas Properties, which are addressed in Section 3.22) which are
reasonably necessary for the operation of their businesses are in good working
condition and are maintained in accordance with prudent business standards.

(e) Each of the Borrower and its Restricted Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents, domain names and other
intellectual Property material to its business, and the use thereof by the
Borrower and its Restricted Subsidiaries does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Borrower and its Restricted Subsidiaries either own or have valid
licenses or other rights to use all databases, geological data, geophysical
data, engineering data, seismic data, maps, interpretations and other technical
information used in their businesses as presently conducted, subject to the
limitations contained in the agreements governing the use of the same, which
limitations are customary for companies engaged in the business of the
exploration and production of Hydrocarbons, with such exceptions as could not
reasonably be expected to have a Material Adverse Effect.

 

79



--------------------------------------------------------------------------------

SECTION 3.6 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that purport to affect or pertain to this Agreement, any other
Loan Document or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, with respect to any real property owned
or leased by the Borrower or any of its Subsidiaries, (i) there has been no
release of Hazardous Materials at, from, or to the real property, including the
soils, surface waters, or ground waters thereof, and (ii) there are no
conditions at the real property that, with the passage of time, or giving of
notice, or both, would be reasonably likely to result in an Environmental
Liability.

(d) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.7 Compliance with Laws and Agreements.

(a) Each of the Borrower and its Subsidiaries is in compliance in all material
respects with all Applicable Law. Each of the Borrower and its Subsidiaries is
in compliance with all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing or would result from the
consummation of the Transactions.

(b) Neither the Borrower nor any Subsidiary is in default nor has any event or
circumstance occurred that, but for the expiration of any applicable grace
period or the giving of notice, or both, would constitute a default or would
require the Borrower or a Subsidiary to Redeem or make any offer to Redeem under
any indenture, note, credit agreement or instrument pursuant to which any
Material Indebtedness is outstanding.

 

80



--------------------------------------------------------------------------------

SECTION 3.8 Investment Company Status; Other Laws. Neither the Borrower nor any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940 or is subject to any other law
restricting its ability to incur Indebtedness.

SECTION 3.9 Taxes. Each of the Borrower and its Subsidiaries has timely filed or
caused to be filed all federal and other material Tax returns and reports
required to have been filed and has paid or caused to be paid all federal and
other material Taxes required to have been paid by it, except Taxes that are
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as applicable, has set aside on its books adequate
reserves.

SECTION 3.10 ERISA Compliance. Each Plan is in compliance in all material
respects with all applicable requirements of ERISA, the IRC and other Applicable
Law. No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The Borrower and each ERISA Affiliate has complied in
all material respects with the Funding Rules with respect to each Pension Plan,
and no waiver of the minimum funding requirements under the Funding Rules has
been applied for or obtained. As of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in
Section 430 of the IRC) is 60% or higher and no facts or circumstances exist
that could reasonably be expected to cause the funding target attainment
percentage to drop below such threshold as of the most recent valuation date.

SECTION 3.11 Insurance. Set forth on Schedule 3.11 is a complete and accurate
summary of the property and casualty insurance program of the Loan Parties as of
the Effective Date (including the names of all insurers, policy numbers,
expiration dates, amounts and types of coverage, annual premiums, exclusions,
deductibles, self-insured retention and a description in reasonable detail of
any self-insurance program, retrospective rating plan, fronting arrangement or
other risk assumption arrangement involving any Loan Party). The properties of
the Borrower and its Restricted Subsidiaries are insured with financially sound
and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Restricted Subsidiary
operates.

SECTION 3.12 Margin Regulations. Neither the Borrower nor any Subsidiary is
engaged or will engage, principally or as one of its important activities, in
the business of purchasing or carrying margin stock (within the meaning of
Regulation U), or extending credit for the purpose of purchasing or carrying
margin stock.

SECTION 3.13 Subsidiaries; Equity Interests. The Borrower has no Subsidiaries
other than those specifically disclosed in Part I of Schedule 3.13, and any
Subsidiaries that are permitted to have been organized or acquired after the
Effective Date in accordance with Section 6.6 and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
nonassessable and, as of the Effective Date, are owned by a Loan Party in the
amounts specified on Part I of Schedule 3.13 free and clear of all Liens (other
than Liens

 

81



--------------------------------------------------------------------------------

under the Security Documents or arising by operation of law). The Borrower has
no equity investments in any other Person other than those specifically
disclosed in Part II of Schedule 3.13 or permitted to have been acquired after
the Effective Date in accordance with Section 6.6. All of the outstanding Equity
Interests in the Borrower have been validly issued, are fully paid and
nonassessable.

SECTION 3.14 Anti-Money Laundering and Anti-Terrorism Finance Laws. To the
extent applicable, each Loan Party and each Subsidiary thereof is in compliance,
in all material respects, with anti-money laundering laws and anti-terrorism
finance laws including the Bank Secrecy Act and the PATRIOT Act (the
“Anti-Terrorism Laws”).

SECTION 3.15 Disclosure.

(a) The Borrower has disclosed to the Lenders all agreements, instruments and
corporate or other restrictions to which it or any Subsidiary is subject, and
all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statements, certificates or other information furnished by or on
behalf of the Borrower or any other Loan Party or Subsidiary thereof or any of
their respective authorized representatives to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. There are no statements or conclusions in any Reserve
Report or any projections delivered under Section 6.18 that are based upon or
include misleading information or fail to take into account material information
regarding the matters reported therein, it being understood that projections
concerning volumes attributable to the Oil and Gas Properties and production and
cost estimates contained in each Reserve Report or any projections delivered
under Section 6.18 are necessarily based upon professional opinions, estimates
and projections and that the Borrower and the Subsidiaries do not warrant that
such opinions, estimates and projections will ultimately prove to have been
accurate.

(b) As of the Effective Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.

SECTION 3.16 Security Documents. (a) The Security Agreement is effective to
create in favor of the Administrative Agent, for the benefit of the holders of
Secured Obligations, a valid and enforceable security interest in substantially
all of the Collateral described therein and proceeds thereof. In the case of the
pledged equity interests described in the Security Agreement, when the
Administrative Agent obtains control of stock certificates representing such
pledged equity interests, and in the case of substantially all of the other
Collateral described in the Security Agreement, when financing statements and
other filings in appropriate form are or have been filed in the appropriate
offices or Control Agreements have been executed, the Security Agreement shall
constitute a perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and the proceeds thereof to the
extent a security interest can be perfected by filing or other action required
thereunder as security for the Secured Obligations, in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than pledged equity interests, with respect to which the Administrative Agent
has control, Liens permitted by Section 6.3).

 

82



--------------------------------------------------------------------------------

(b) Each of the Mortgages is effective to create in favor of the Administrative
Agent, for the benefit of the holders of Secured Obligations, a valid and
enforceable Lien on the mortgaged properties described therein and proceeds
thereof, contains all remedies customarily afforded to a commercial lender in
the jurisdiction in which the applicable mortgaged property is located, and when
the Mortgages are or have been filed in the appropriate offices, each such
Mortgage shall constitute a perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such properties and the
proceeds thereof, as security for the Secured Obligations, in each case prior
and superior in right to any other Person (except for Liens permitted by
Section 6.3).

SECTION 3.17 Solvency, etc. On the Effective Date, and immediately prior to and
after giving effect to the issuance of each Letter of Credit and each Borrowing
hereunder and the use of the proceeds thereof, the Loan Parties, taken as a
whole, is Solvent.

SECTION 3.18 Burdensome Obligations. No Loan Party is a party to any agreement
or contract or subject to any restriction contained in its organizational
documents that could reasonably be expected to have a Material Adverse Effect.

SECTION 3.19 Labor Matters. Except as set forth on Schedule 3.19, no Loan Party
is subject to any labor or collective bargaining agreement. There are no
existing or threatened strikes, lockouts or other labor disputes involving any
Loan Party that singly or in the aggregate could reasonably be expected to have
a Material Adverse Effect. Hours worked by and payment made to employees of the
Loan Parties are not in violation of the Fair Labor Standards Act or any other
Applicable Law dealing with such matters.

SECTION 3.20 Related Agreements, etc.

(a) The Borrower has heretofore furnished the Administrative Agent a true and
correct copy of each Related Agreement.

(b) Each Loan Party and, to the Borrower’s actual knowledge, without any duty of
inquiry, each other party to the Related Agreements, has duly taken all
necessary corporate, partnership or other organizational action to authorize the
execution, delivery and performance of the Related Agreements and the
consummation of the Related Transactions.

(c) The Related Transactions will comply in all material respects, with all
applicable legal requirements, and all necessary governmental, regulatory,
creditor, shareholder, partner and other material consents, approvals and
exemptions required to be obtained by the Loan Parties and, to the Borrower’s
actual knowledge, without any duty of inquiry, each other party to the Related
Agreements in connection with the Related Transactions will be, prior to
consummation of the Related Transactions, duly obtained and will be in full
force and effect. As of the date of the Related Agreements, all applicable
waiting periods with respect to the Related Transactions will have expired
without any action being taken by any competent Governmental Authority that
restrains, prevents or imposes material adverse conditions upon the consummation
of the Related Transactions.

 

83



--------------------------------------------------------------------------------

(d) The execution and delivery of the Related Agreements did not, and the
consummation of the Related Transactions will not, violate any Applicable Law
binding on any Loan Party in any material respect, or result in a breach of, or
constitute a default under, any material agreement, indenture, instrument or
other document, or any judgment, order or decree, to which any Loan Party is a
party or by which any Loan Party is bound.

(e) No statement or representation made in the Related Agreements by any Loan
Party or, to the Borrower’s actual knowledge, without any duty of inquiry, any
other Person, contains any untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary in order to make
the statements made therein, in light of the circumstances under which they are
made, not misleading.

SECTION 3.21 [Reserved].

SECTION 3.22 Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) have been maintained,
operated and developed in a good and workmanlike manner and in conformity with
all Applicable Laws and in conformity with the provisions of all leases,
subleases or other contracts comprising a part of the Hydrocarbon Interests and
other contracts and agreements forming a part of the Oil and Gas Properties.
Specifically, in connection with the foregoing, except for those as could not be
reasonably expected to have a Material Adverse Effect, (1) no Oil and Gas
Property is subject to having allowable production reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and
(2) none of the wells comprising a part of the Oil and Gas Properties
(or Properties unitized therewith) is deviated from the vertical more than the
maximum permitted by Applicable Laws, and such wells are, in fact, bottomed
under and are producing from, and the well bores are wholly within, the Oil and
Gas Properties (or in the case of wells located on Properties unitized
therewith, such unitized Properties). The wells drilled in respect of Oil and
Gas Properties comprising proved developed producing reserves described in the
most recent Reserve Report (other than wells drilled in respect of such Oil and
Gas Properties comprising proved developed producing reserves that have been
subsequently Disposed of in accordance with the terms of this Agreement) are
capable of, and are presently, either producing Hydrocarbons in commercially
profitable quantities or in the process of being worked over or enhanced, and
the Loan Party that owns such Oil and Gas Properties comprising proved developed
producing reserves is currently receiving payments for its share of production,
with no funds in respect of any thereof being presently held in suspense, other
than any such funds being held in suspense pending delivery of appropriate
division orders. All pipelines, wells, gas processing plants, platforms and
other material improvements, fixtures and equipment owned in whole or in part by
the Borrower or any of its Restricted Subsidiaries that are necessary to conduct
normal operations are being maintained in a state adequate to conduct normal
operations, and with respect to such of the foregoing that are operated by the
Borrower or any of its Restricted Subsidiaries, in a manner consistent with the
Borrower’s or its Restricted Subsidiaries’ past practices (other than those the
failure of which to maintain in accordance with this Section 3.22 could not
reasonably be expect to have a Material Adverse Effect).

 

84



--------------------------------------------------------------------------------

SECTION 3.23 Gas Imbalances, Prepayments. Except as set forth on Schedule 3.23
or on the most recent certificate delivered pursuant to Section 5.13(c), on a
net basis there are no gas imbalances, take or pay or other prepayments
(including pursuant to an Advance Payment Contract) that would require the
Borrower or any of its Restricted Subsidiaries to deliver Hydrocarbons produced
from the Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor exceeding 2% of the annual volumes of
Hydrocarbons (on a Mcf equivalent basis) of the Borrower and its Restricted
Subsidiaries listed in the most recent Reserve Report.

SECTION 3.24 Marketing of Production. Except for contracts listed and in effect
on the date hereof on Schedule 3.24, and thereafter either disclosed in writing
to the Administrative Agent or included in the most recently delivered Reserve
Report (with respect to all of which contracts the Borrower represents that it
or its Restricted Subsidiaries are receiving a price for all production sold
thereunder that is computed substantially in accordance with the terms of the
relevant contract and are not having deliveries curtailed substantially below
the subject Property’s delivery capacity), no agreements exist that are not
cancelable by the Borrower or any Restricted Subsidiary on 60 days’ notice or
less without penalty or detriment to the Borrower or any Restricted Subsidiary
for the sale of production from the Borrower’s or its Restricted Subsidiaries’
Hydrocarbons (including calls on or other rights to purchase, production,
whether or not the same are currently being exercised) that (i) pertain to the
sale of production at a fixed price and (ii) have a maturity or expiry date of
longer than six (6) months from the date hereof (in the case of Schedule 3.24)
or the date of disclosure to the Administrative Agent in writing (in the case of
each other such agreement), as applicable.

SECTION 3.25 Hedge Agreements and Hedge Transactions. Schedule 3.25, as of the
date hereof, and after the date hereof, each report required to be delivered by
the Borrower pursuant to Section 5.1(e), sets forth, a true and complete list of
all Hedge Agreements and Hedge Transactions of the Borrower and each Restricted
Subsidiary, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark to market
value thereof, all credit support agreements relating thereto (including any
margin required or supplied) and the counterparty to each such agreement.

SECTION 3.26 Location of Business and Offices. The Borrower’s jurisdiction of
organization is Nevada; the name of the Borrower as listed in the public records
of Nevada is Comstock Resources, Inc.; and the organizational identification
number of the Borrower in Nevada is NV19831014871 (or, in each case, as set
forth in a notice delivered to the Administrative Agent pursuant to
Section 5.1(m) in accordance with Section 9.1(c)). The Borrower’s principal
place of business and chief executive offices are located at the address
specified in Section 9.16 (or as set forth in a notice delivered pursuant to
Section 5.1(m) and Section 9.1(c)). Each Subsidiary’s jurisdiction of
organization, name as listed in the public records of its jurisdiction of
organization, organizational identification number in its jurisdiction of
organization, and the location of its principal place of business and chief
executive office is stated on Schedule 3.26 (or as set forth in a notice
delivered pursuant to Section 9.1(c)).

 

85



--------------------------------------------------------------------------------

SECTION 3.27 Senior Notes. Before and after giving effect to the Loans and
Letters of Credit contemplated hereunder, there is no event of default or event
or condition that could become an event of default with notice or lapse of time
or both, under the Senior Notes Documents, and each of the Senior Notes Document
is in full force and effect.

SECTION 3.28 Anti-Corruption Laws. No part of the proceeds of the Loans or
Letters of Credit shall be used, directly or indirectly: (a) to offer or give
anything of value to any official or employee of any foreign government
department or agency or instrumentality or government-owned entity, to any
foreign political party or party official or political candidate or to any
official or employee of a public international organization, or to anyone else
acting in an official capacity (collectively, “Foreign Official”), in order to
obtain, retain or direct business by (i) influencing any act or decision of such
Foreign Official in his official capacity, (ii) inducing such Foreign Official
to do or omit to do any act in violation of the lawful duty of such Foreign
Official, (iii) securing any improper advantage or (iv) inducing such Foreign
Official to use his influence with a foreign government or instrumentality to
affect or influence any act or decision of such government or instrumentality;
(b) to cause any Lender to violate the U.S. Foreign Corrupt Practices Act of
1977; or (c) to cause any Lender to violate any other anti-corruption law
applicable to such Lender (all laws referred to in clause (b) and (c) being
“Anti-Corruption Laws”).

SECTION 3.29 Sanctions Laws. No Loan Party and to the knowledge of the Borrower,
no director, officer, agent employee or Affiliate or broker or other agent of
any Loan Party acting or benefiting in any capacity in connection with the Loans
or Letters of Credit is any of the following (a “Restricted Person”): (a) a
Person that is listed in the annex to, or is otherwise subject to the provisions
of, Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”); (b) a Person that is named as a
“specially designated national and blocked person” on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control
(“OFAC”) at its official website or any replacement website or other replacement
official publication of such list or similarly named by any similar foreign
governmental authority; (c) a Person that is owned 50 percent or more by any
Person described in Section 3.29(b); (d) any other Person with which any Lender
is prohibited from dealing under any Sanctions laws applicable to such Lender;
or (e) a Person that derives more than 10% of its annual revenue from
investments in or transactions with any Person described in Section 3.29 (a),
(b), (c) or (d). Further, none of the proceeds from the Loans or Letters of
Credit shall be used to finance or facilitate, directly or indirectly, any
transaction with, investment in, or any dealing for the benefit of, any
Restricted Person or any transaction, investment or dealing in which the benefit
is received in a country for which such benefit is prohibited by any Sanctions
laws applicable to any Lender.

 

86



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.1 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.2):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received (i) copies of the definitive
documents offering to redeem or repurchase the Debt to be Repaid, (ii) evidence
reasonably satisfactory to it that all Debt to be Repaid has been (or
concurrently with the initial Borrowing will be) paid in full (other than
unasserted contingent obligations), and (iii) evidence, that all agreements and
instruments governing the Debt to be Repaid and that all Liens securing such
Debt to be Repaid have been (or concurrently with the initial Borrowing will be)
terminated, and (iv) evidence reasonably satisfactory to it that concurrently
with the initial credit extension hereunder the Related Transactions will be
completed in accordance with the terms of the Related Agreements (without any
amendment thereto or waiver thereunder unless consented to by the Required
Lenders).

(c) The Administrative Agent shall have received a financial model and budget
provided by the Borrower, in form and substance satisfactory of the
Administrative Agent, that sets forth a consolidated pro forma balance sheet,
income statement and cash flow statement of the Borrower as at the Effective
Date, adjusted to give effect to the consummation of the Arkoma Transaction and
the financings contemplated hereby as if such transactions had occurred on such
date, consistent in all material respects with the sources and uses of cash as
previously described to the Lenders and the forecasts previously provided to the
Lenders.

(d) The Administrative Agent shall have received the following, each in form and
substance satisfactory to the Administrative Agent:

(i) a counterpart of the Security Agreement executed by each Loan Party,
together with all certificates, instruments, transfer powers and other items
required to be delivered in connection therewith, and a counterpart of the
Guaranty Agreement executed by each Guarantor;

(ii) each document (including Uniform Commercial Code financing statements)
required by the Security Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the holders of Secured
Obligations, a perfected Lien on the Collateral described therein, prior to all
other Liens (subject only to Liens permitted pursuant to Section 6.3), in proper
form for filing, registration or recording;

 

87



--------------------------------------------------------------------------------

(iii) all environmental site assessment reports requested by the Administrative
Agent;

(iv) certified copies of Uniform Commercial Code and other Lien search reports
dated a date near to the Effective Date, listing all effective financing
statements and other Lien filings that name any Loan Party and the Contributors
(under their current names and any previous names) as debtors, together with
(A) copies of such financing statements or other Lien filings and (B) such
Uniform Commercial Code termination statements or amendments or other Lien
terminations as the Administrative Agent may request;

(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require to establish the identities of and verify the
authority and capacity of each Responsible Officer thereof authorized to act as
an Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party and such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, this Agreement or the Transactions;

(vi) evidence satisfactory to the Administrative Agent of the receipt of all
consents required to effect the Transactions, including all regulatory approvals
and licenses, if applicable;

(vii) evidence of the existence of insurance required to be maintained pursuant
to Section 5.5, together with evidence that the Administrative Agent has been
named as a lender’s loss payee and the Administrative Agent and the Lenders have
been named as additional insured on all related insurance policies;

(viii) a certificate, dated the Effective Date and signed by a Responsible
Officer of the Borrower, confirming compliance with the conditions set forth in
clauses (a) and (b) of Section 4.2;

(ix) a certificate signed by a Financial Officer of the Borrower, certifying
that the Borrower and its Subsidiaries, taken as a whole, are Solvent after
giving effect to the Transactions;

(x) with respect to the Oil and Gas Properties of any Loan Party, duly executed
Mortgages providing for a fully perfected Lien, in favor of the Administrative
Agent, in all right, title and interest of the Borrower or such Restricted
Subsidiary in such Oil and Gas Property. In connection with the execution and
delivery of the Mortgages, the Administrative Agent shall be reasonably
satisfied that the Mortgages create first priority, perfected Liens (subject
only to Permitted Encumbrances) on at least the Required Engineered Value of the
Oil and Gas Properties evaluated in the Initial Reserve Report; and

 

88



--------------------------------------------------------------------------------

(xi) the Initial Reserve Report accompanied by a certificate from an Responsible
Officer of the Borrower certifying on behalf of the Borrower that in all
material respects: (i) except as set forth on an exhibit to the certificate, on
a net basis there are no gas imbalances, take or pay or other prepayments
exceeding greater of (x) 1 Bcf of natural gas or (y) 2% of the annual production
of natural gas of the Borrower and its Restricted Subsidiaries for the most
recent calendar year of gas (on an mcf equivalent basis) in the aggregate with
respect to its oil and gas properties evaluated in the Initial Reserve Report
that would require the Borrower or any subsidiary to deliver hydrocarbons either
generally or produced from such oil and gas properties at some future time
without then or thereafter receiving full payment therefor, (ii) except as set
forth on an exhibit to the certificate, there are no material agreements that
are not cancelable on sixty (60) days’ notice or less without penalty or
detriment for the sale of production from the Borrower’s or its subsidiaries’
hydrocarbons (including calls on or other rights to purchase, production,
whether or not the same are currently being, or are expected to be, exercised)
that pertain to the sale of production at a fixed price and (iii) attached
thereto is a schedule of the oil and gas properties evaluated by the Initial
Reserve Report that will be mortgaged properties as of the Effective Date and
demonstrating the percentage of the total value of the proved oil and gas
properties evaluated in the Initial Reserve Report that the value of such
mortgaged properties represent in compliance with clause (e)(xi) above.

(e) The Administrative Agent shall have received a favorable signed opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Locke Lord LLP, counsel for the Loan Parties, substantially in the
form of Exhibit H-1, and covering such other matters relating to the Loan
Parties, the Loan Documents or the Transactions as the Administrative Agent
shall reasonably request, (ii) an opinion of special Nevada counsel for the Loan
Parties with respect to certain corporate formalities with respect to the Loan
Parties, the Loan Documents and the Transactions, the form and efficacy of
certain uniform commercial code financing statements and such other matters as
the Administrative Agent shall reasonably request, (iii) special Louisiana
counsel for the Loan Parties, substantially in the form of Exhibit H-2 including
an opinion that the Mortgages and uniform commercial code financing statements
covering any Mortgaged Property located in the State of Louisiana are each in
proper form for recordation in the State of Louisiana, and (iv) special North
Dakota counsel for the Loan Parties, substantially in the form of Exhibit H-3,
including an opinion that the Mortgages and (if applicable) uniform commercial
code financing statements covering any Mortgaged Property located in the State
of North Dakota are each in proper form for recordation in the State of North
Dakota. The Borrower hereby requests such counsel to deliver such opinion.

(f) The Administrative Agent, the Arrangers and the Lenders shall have received
payment of all commitment, arrangement, upfront and agency fees and all other
fees and amounts due and payable on or prior to the Effective Date, including
under any fee letters, and to the extent invoiced in reasonable detail at least
two (2) business days prior to the Effective Date, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
under this Agreement or other Loan Documents (including, without limitation, the
reasonable and documented fees and expenses of Mayer Brown LLP, counsel to the
Administrative Agent), which amounts may be netted from or otherwise funded by
any Loans made on the Effective Date.

(g) The Administrative Agent and each Lender shall have received at least three
(3) Business Days prior to the Effective Date, and be reasonably satisfied in
form and substance with, all documentation and other information required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, and

 

89



--------------------------------------------------------------------------------

including but not restricted to the PATRIOT Act, that has been requested by the
Arrangers or any Lender at least ten (10) Business Days prior to the Effective
Date. At least five (5) days prior to the Effective Date, if the Borrower is
qualified as a “legal entity customer” under the Beneficial Ownership
Regulation, the Borrower shall deliver a Beneficial Ownership Certification in
relation to such Borrower.

(h) The Administrative Agent shall have received title information as the
Administrative Agent may reasonably require satisfactory to the Administrative
Agent setting forth the status of title to at least the Required Engineered
Value of the Oil and Gas Properties evaluated in the Initial Reserve Report.

(i) The Administrative Agent shall have received each of (i) the audited
consolidated balance sheet of the Borrower and its Subsidiaries as of
December 31, 2017, and the related consolidated statements of income and cash
flows of the Borrower for the fiscal year ended December 31, 2017, (ii) the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
March 31, 2018, and the related consolidated statements of income and cash flows
of the Borrower for the fiscal quarter ended March 31, 2018, (iii) audited
statements of revenues and direct operating expenses of the oil and gas
properties to be acquired from the Contributors for each of the three years
ended December 31, 2015, 2016, and 2017 and the unaudited interim statements of
revenues and direct operating expenses for the three month periods ended
March 31, 2017 and March 31, 2018, and statements of assets acquired and
liabilities assumed as of December 31, 2017 and March 31, 2018, and
(iv) unaudited pro forma condensed consolidated financial statements and
accompanying notes as of and for the three months ended March 31, 2018 and for
the year ended December 31, 2017, which have been prepared by Borrower based on
the materials described in the foregoing clauses (i), (ii) and (iii) for the
year ended December 31, 2017 and for the three months ended March 31, 2018.

(j) On the date of the initial Borrowing and after giving effect to the initial
Borrowing and the other transactions to occur on or before the initial
Borrowing, including matters described in Section 4.1(b) and (c), the Borrower
and its Restricted Subsidiaries will have cash and Cash Equivalent Investments,
together with borrowing availability under this Agreement of at least
$250,000,000.

(k) The Administrative Agent shall have received copies of the Senior Note
Documents, together with reasonably satisfactory evidence that the Senior Notes
have been, or concurrently with the Effective Date will be, issued to the
holders of the Senior Notes and the Borrower shall have received (directly or
indirectly) the net cash proceeds thereof.

(l) The Administrative Agent shall have received: (A) reasonably satisfactory
evidence that the Arkoma Transaction has been, or concurrently with the
Effective Date, shall be consummated; (B) a certificate of an Responsible
Officer of the of the Borrower (1) certifying that, upon the consummation of the
Arkoma Transaction, an Responsible Officer of the Borrower has (or will have)
consummated the acquisition contemplated by the Contribution Agreement
substantially in accordance with its terms and all conditions to the obligations
of the parties set forth in the Contribution Agreement (other than the payment
of the purchase price thereunder) shall have been satisfied or waived, and no
provision thereof shall have been waived, amended, supplemented or otherwise
modified to the extent such waiver, amendment,

 

90



--------------------------------------------------------------------------------

supplement or other modification would reasonably be expected to materially
adversely affect the Lenders (except as otherwise agreed by the Lenders),
(2) certifying that substantially all of the Oil and Gas Properties included in
the Arkoma Assets have been (or are to be) acquired pursuant to the Contribution
Agreement, and (3) certifying that attached thereto is a true and complete
executed copy of the Related Agreements pursuant to which the Borrower has
acquired (or will acquire) such Oil and Gas Properties and all definitive proxy
solicitations with respect thereto; and (C) duly executed releases and/or
terminations of any financing statements or mortgages specifically referencing
and burdening the Oil and Gas Properties included in the Contribution Agreement,
to the extent applicable.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.2) at or prior to 3:00 p.m. on August 31, 2018 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time). For purposes of determining compliance with the conditions specified
in this Section 4.1, each Lender that has signed this Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

SECTION 4.2 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects (or, in the case of
any such representation or warranty already qualified by materiality, in all
respects) on and as of the date of such Borrowing or the date of issuance,
amendment or extension of such Letter of Credit, as applicable, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects (or,
in the case of any such representation or warranty already qualified by
materiality, in all respects) as of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment or extension of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing.

(c) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, the total Credit Exposure shall not exceed the Borrowing Base then
in effect.

(d) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, the Borrower is in compliance with the financial covenants in
Section 6.1 (with compliance under the Ratio of Total Debt to EBITDAX being
tested using EBITDAX as of the last day of the most recently ended fiscal
quarter and net debt outstanding, current assets and current liabilities being
determined as of the time of or immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit).

 

91



--------------------------------------------------------------------------------

Each Borrowing and each issuance, amendment or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrower on
the date thereof as to the matters specified in clauses (a), (b), (c) and (d) of
this Section.

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with the Administrative Agent, the Issuing
Banks and the Lenders that, until the Termination Date:

SECTION 5.1 Financial Statements and Other Information. The Borrower shall
furnish to the Administrative Agent and each Lender:

(a) Annual Financial Statements. Within 90 days after the end of each fiscal
year of the Borrower, the audited consolidated balance sheets of the Borrower
and the Subsidiaries and, if different, the Borrower and the Restricted
Subsidiaries, in each case as at the end of such fiscal year and related
statements of operations, and cash flows as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, by independent public accountants of recognized national standing
reasonably acceptable to the Administrative Agent (without any qualification or
exception which (x) is of a “going concern” or similar nature, (y) relates to
the limited scope of examination of matters relevant to such financial
statement, or (z) relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause the Borrower to be
in Default) to the effect that such consolidated financial statements present
fairly the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied.

(b) Quarterly Financial Statements. Within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower, the
consolidated balance sheets of the Borrower and the Subsidiaries and, if
different, the Borrower and the Restricted Subsidiaries, and related statements
of operations, and cash flows, in each case as of the end of and for such fiscal
quarter and the then-elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

 

92



--------------------------------------------------------------------------------

(c) Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements under clause (a) or (b) above, (i) a Compliance
Certificate of a Financial Officer of the Borrower (x) certifying as to whether
a Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(y) setting forth reasonably detailed calculations demonstrating compliance with
Section 6.1 and (z) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.4 and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate and
(ii) separate schedules reflecting the balance sheet information income and cash
flows of the Unrestricted Subsidiaries and reconciling such information to the
financial statements described above.

(d) Accounting Reports. Concurrently with any delivery of financial statements
under clause (a) above, a certificate of the accounting firm that reported on
such financial statements stating whether they obtained knowledge during the
course of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines).

(e) Certificate of Financial Officer — Hedge Agreements and Hedge Transactions.

(i) Concurrently with the delivery of each Reserve Report hereunder, a
certificate of a Financial Officer, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth as of a recent date, a
true and complete list of all Hedge Agreements of the Borrower and each
Restricted Subsidiary, the material terms of all Hedge Transactions thereunder
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark-to-market value therefor, any new credit support
agreements relating thereto not listed on Schedule 3.25.

(ii) Together with the delivery of the Compliance Certificate under
Section 5.1(c), the Borrower will deliver a certificate of a Financial Officer
comparing aggregate monthly notional volumes of all Hedge Transactions of each
Borrower and each Restricted Subsidiary, that were in effect during each month
of such period (other than Hedge Transactions with respect to basis
differentials) and the actual production volumes for each of natural gas and
crude oil for each month during such period, which certificate shall certify
that the hedged volumes for each of natural gas and crude oil (x) satisfied the
minimum volume requirements set forth in Section 5.10 and (y) did not exceed
100% of actual production of Hydrocarbons or if such hedged volumes did exceed
actual production of Hydrocarbons, specify the amount of such excess.

(f) Management Reports. Promptly upon receipt thereof, copies of all detailed
financial and management reports submitted to the Borrower by independent
auditors in connection with each annual or interim audit made by such auditors
of the books of the Borrower.

(g) SEC and Other Filings. Promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by the Borrower or any Subsidiary with the SEC, or with any national
securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be.

 

93



--------------------------------------------------------------------------------

(h) Permitted Debt and Senior Notes Notices. Promptly following the giving or
receipt of any notice of a default delivered under the terms of the Senior Notes
or any Permitted Debt Document (to the extent not otherwise furnished or made
available hereunder) copies of such notice or report and promptly following the
execution of any amendment, modification or supplement to the Senior Notes or
any Permitted Debt Document, a copy of any such amendment, modification or
supplement.

(i) Certificate of Insurer — Insurance Coverage. Concurrently with any delivery
of financial statements under Section 5.1(a), a certificate of insurance
coverage from each insurer with respect to the insurance required by
Section 5.5, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.

(j) Lists of Purchasers. Concurrently with the delivery of any Reserve Report to
the Administrative Agent pursuant to Section 5.14, a list of Persons purchasing
Hydrocarbons from the Borrower or any Restricted Subsidiary accounting for at
least 80% of the revenues resulting from the sale of all Hydrocarbons in the
one-year period prior to the “as of” date of such Reserve Report.

(k) Notice of Dispositions of Oil and Gas Properties and Hedge Liquidations. In
the event the Borrower or any Restricted Subsidiary intends to Dispose of any
Oil or Gas Properties or any Equity Interests in any Subsidiary with a fair
market value in excess of $25,000,000 in accordance with Section 6.5(d) or
consummate a Hedge Liquidation not otherwise prohibited by Section 6.19 that
will or could reasonably be expected to yield gross proceeds in excess of
$1,000,000, written notice of, as applicable, such Disposition at least ten
(10) Business Days prior thereto, or such Hedge Liquidation at least 5 Business
Days prior thereto or such shorter period as the Administrative Agent reasonably
agrees , the price thereof, the anticipated date of closing, and any other
details thereof reasonably requested by the Administrative Agent or any Lender.

(l) Notice of Casualty Events. Prompt written notice, and in any event within
three Business Days, of the occurrence of any Casualty Event or the commencement
of any action or proceeding that could reasonably be expected to result in a
Casualty Event.

(m) Information Regarding Borrower and Subsidiary. Prompt written notice (and in
any event within ten Business Days prior thereto) of any change (i) in the
Borrower or any Restricted Subsidiary’s corporate name, (ii) in the location of
the Borrower or any Restricted Subsidiary’s chief executive office or principal
place of business, (iii) in the Borrower or any Restricted Subsidiary’s
corporate structure or in the jurisdiction in which such Person is incorporated
or formed, and (iv) in the Borrower or any Restricted Subsidiary’s federal
taxpayer identification number.

(n) Production Report and Lease Operating Statements. Together with the delivery
of the Compliance Certificate under Section 5.1(c), a report setting forth, for
each calendar month during the then current fiscal year to date, (i) the volume
of production and sales attributable to production (and the prices at which such
sales were made and the revenues derived from such sales) for each such calendar
month from the Oil and Gas Properties, and

 

94



--------------------------------------------------------------------------------

setting forth the related ad valorem, severance and production taxes and lease
operating expenses attributable thereto and incurred for each such calendar
month, (ii) any changes to any producing reservoir, production equipment, or
producing well during each such quarter, that changes could reasonably be
expected to have a Material Adverse Effect, and (iii) any sales of the
Borrower’s or any Restricted Subsidiaries’ Oil and Gas Properties during each
such quarter.

(o) Projected Budget. Concurrently with the delivery to the Administrative Agent
of a Reserve Report prepared by Approved Petroleum Engineers in Section 5.14(a),
a report, in a form satisfactory to the Administrative Agent, prepared by or on
behalf of the Borrower detailing on a monthly basis for the next twelve month
period (i) the projected production of crude oil and natural gas, each
calculated separately, by the Borrower and the Restricted Subsidiaries and the
assumptions used in calculating such projections, (ii) an annual operating
budget for the Borrower and the Restricted Subsidiaries, with a breakdown of
those capital expenditures to be used for the development of Oil and Gas
Properties comprising proved undeveloped reserves in the Oil and Gas Properties
of the Borrower and the Restricted Subsidiaries, and the assumptions used in
calculating such projections, and (iii) such other information as may be
reasonably requested by the Administrative Agent which report shall in each case
be accompanied by a certificate of a Financial Officer stating that such report
has been prepared in good faith on the basis of the assumptions stated therein,
which assumptions were believed to be reasonable at the time of preparation of
such report, it being understood that actual results may vary from such
projections.

(p) Unrestricted Subsidiaries, etc. If the Borrower or any Restricted Subsidiary
has (subject to the requirements and limitations of this Agreement and the other
Loan Documents) formed or acquired a new Restricted Subsidiary or Disposed of or
dissolved a Restricted Subsidiary, or redesignated an Unrestricted Subsidiary as
a Restricted Subsidiary or a Restricted Subsidiary as an Unrestricted Subsidiary
(in each case, in accordance with Section 1.7), or made any additional equity
investment in any Person or Disposed of any equity investment in any Person, in
each case, since the date of the most recently delivered schedule, a substitute
(or supplement to) Schedule 3.13.

(q) Permitted Refinancing Debt Incurrence. Written notice at least seven
(7) Business Days prior to the incurrence of refinancing of any Senior Notes or
Permitted Debt (or such short period as the Administrative Agent shall
reasonably agree), together with the most recent drafts of the documentation
governing the refinancing of such Material Indebtedness, and thereafter upon
request of the Administrative Agent or any Lender prompt delivery to the
Administrative Agent and such Lender copies, certified by a Responsible Officer
as true and complete, of each documentation governing the refinancing of such
Material Indebtedness following the incurrence of the refinanced Material
Indebtedness.

(r) KYC, PATRIOT Act and Beneficial Ownership. Promptly upon the request of any
Lender, the Borrower shall supply, or procure the supply of, such documentation
and other evidence as is requested by such Lender (for itself or on behalf of
any prospective Lender) to carry out and be satisfied with the results of all
necessary “know your customer”, money-laundering rules and regulations,
including, without limitation, the PATRIOT Act and Beneficial Ownership
Certification or other checks in relation to the Borrower under all applicable
laws and regulations pursuant to the transactions contemplated under the Loan
Documents.

 

95



--------------------------------------------------------------------------------

(s) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary, or compliance with the terms of the
Loan Documents, as the Administrative Agent or any Lender may reasonably
request.

Documents required to be delivered pursuant to Section 5.1(a), (b) or (g) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopy or e-mail) of the posting of any such documents and provide
to the Administrative Agent by e-mail electronic versions (i.e., soft copies) of
such documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the compliance
certificates required by Section 5.1(c) to the Administrative Agent. Except for
such certificates, the Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

SECTION 5.2 Notices of Material Events. The Borrower shall furnish to the
Administrative Agent and each Lender written notice of the following:

(a) as soon as possible and in any event within three days after the Borrower or
any other Loan Party obtains knowledge thereof, the occurrence of any Default;

(b) as soon as possible and in any event within three days after the Borrower or
any other Loan Party obtains knowledge thereof, the filing or commencement of
any action, suit or proceeding by or before any arbitrator or Governmental
Authority against or affecting the Borrower or any Affiliate thereof that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;

(c) promptly upon the Borrower or any other Loan Party obtaining knowledge
thereof, the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower, its Subsidiaries or its ERISA Affiliates in an
aggregate amount exceeding $25,000,000;

 

96



--------------------------------------------------------------------------------

(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 5.1 or any other clause of this Section 5.2;

(e) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;

(f) promptly, all title or other information received after the Effective Date
by any Loan Party which discloses any material defect in the title to any
material asset included in the Borrowing Base;

(g) promptly upon the Borrower or any other Loan Party obtaining knowledge
thereof, any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect; and

(h) any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

SECTION 5.3 Existence; Conduct of Business; Governmental Approvals. The Borrower
shall, and shall cause each Subsidiary to, do, obtain and maintain, or cause to
be done, obtained and maintained, all Governmental Approvals and other things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises necessary
or desirable in the conduct of its business and maintain, if necessary, its
qualification to do business in each other jurisdiction in which any of its Oil
and Gas Properties is located or the ownership of its Properties requires such
qualification, except where the failure to so satisfy the foregoing
qualification requirements could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.4.

SECTION 5.4 Payment of Obligations. The Borrower shall, and shall cause each
Subsidiary to, pay its obligations, including Tax liabilities, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

97



--------------------------------------------------------------------------------

SECTION 5.5 Insurance. The Borrower shall, and shall cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies, not
Affiliates of the Borrower, insurance in such amounts and against such risks as
are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations. The Borrower shall cause
each issuer of an insurance policy to provide the Administrative Agent with an
endorsement (i) showing the Administrative Agent as lenders’ loss payee with
respect to each policy of property or casualty insurance and naming the
Administrative Agent and each Lender as an additional insured with respect to
each policy of general liability insurance, (ii) providing that 30 days’ notice
shall be given to the Administrative Agent prior to any cancellation of,
material reduction or change in coverage provided by or other material
modification to such policy and (iii) reasonably acceptable in all other
respects to the Administrative Agent. The Borrower shall execute and deliver to
the Administrative Agent a collateral assignment, in form and substance
satisfactory to the Administrative Agent, of each business interruption
insurance policy maintained by the Borrower.

SECTION 5.6 Books and Records; Inspection Rights. The Borrower shall, and shall
cause each Subsidiary to, keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities. The Borrower shall, and shall cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided, that, so long as no Event of Default has occurred and is continuing,
such visits and inspections shall be limited to one per calendar year and when
an Event of Default exists the Administrative Agent or any Lender (or any of
their respective representatives) may do any of the foregoing at the expense of
the Borrower at any time during normal business hours and without advance
notice. All such inspections or audits by the Administrative Agent shall be at
the Borrower’s expense. The Borrower hereby authorizes and instructs its
independent accountants to discuss the Borrower’s affairs, finances and
condition with the Administrative Agent and any Lender, at the Administrative
Agent’s or such Lender’s request.

SECTION 5.7 Compliance with Laws. The Borrower shall, and shall cause each
Subsidiary to, comply in all material respects with Applicable Law. The Borrower
will maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

SECTION 5.8 Use of Proceeds and Letters of Credit. The proceeds of the Loans and
Letters of Credit shall be used only for general corporate purposes of the
Borrower and its Restricted Subsidiaries (including capital expenditures), and
for permitted acquisitions and investments. No part of the proceeds of any Loan
or Letter of Credit shall be used, whether directly or indirectly, (a) for the
purpose of purchasing or carrying, directly or indirectly, any margin stock or
for any other purpose which would constitute such transaction a “purpose credit”
within the meaning of Regulations T, U, or X, or for any purpose that otherwise
entails a violation of any Regulation of the FRB, or (b) in violation of any
anti-corruption laws or applicable sanction laws. Letters of Credit shall be
issued only to support the Borrower and its Restricted Subsidiaries.

 

98



--------------------------------------------------------------------------------

SECTION 5.9 Further Assurances.

(a) In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report and the list of current Mortgaged Properties (as
described in Section 5.13(c)(vi)) to ascertain whether the Mortgaged Properties
represent at least the Required Engineered Value of the Oil and Gas Properties
evaluated in the most recently completed Reserve Report after giving effect to
exploration and production activities, acquisitions, dispositions and
production. In the event that the Mortgaged Properties do not represent at least
such Required Engineered Value, then the Borrower shall, and shall cause its
Restricted Subsidiaries to, promptly, but in any event within thirty (30) days
of delivery of the Reserve Report (or such longer period (not exceeding sixty
(60) days as agreed to by the Administrative Agent in its sole discretion),
grant to the Administrative Agent as security for the Obligations a
first-priority Lien interest (subject only to Liens permitted by Section 6.7) on
additional Oil and Gas Properties evaluated in the most recently delivered
Reserve Report not already subject to a Lien of the Security Documents such that
after giving effect thereto, the Mortgaged Properties will represent at least
such Required Engineered Value. All such Liens will be created and perfected by
and in accordance with the provisions of deeds of trust, security agreements and
financing statements or other Security Documents, all in form and substance
reasonably satisfactory to the Administrative Agent and in sufficient executed
(and acknowledged where necessary or appropriate) counterparts for recording
purposes. In order to comply with the foregoing, if any Restricted Subsidiary
places a Lien on its Oil and Gas Properties and such Subsidiary is not a
Guarantor, then it shall become a Guarantor and comply with Section 5.19(a).

(b) It is understood that the obligation to pledge and provide first priority
perfected liens (subject to Permitted Encumbrances) on only the Required
Engineered Value of the Borrowing Base Properties is a matter of administrative
convenience only and it is the intention of the parties that the Administrative
Agent benefit from an all assets pledge of the Loan Parties’ Properties;
accordingly the percentage of the PV-9 Value of the Oil and Gas Properties
evaluated in the most recent Reserve Report delivered to the Lenders and pledged
to the Administrative Agent for the benefit of the Secured Parties may be up to
100% at any time.

(c) If any additional Domestic Subsidiary is formed or acquired (or an
Unrestricted Subsidiary is designated as a Restricted Subsidiary) after the
Effective Date, the Borrower shall, within 15 Business Days (or such longer
period as the Administrative Agent may agree) after such newly formed or
acquired Subsidiary is formed or acquired (or is designated as a Restricted
Subsidiary) (i) cause such Restricted Subsidiary to execute and deliver a
Joinder Agreement pursuant to which such Restricted Subsidiary becomes a party
to the Guaranty Agreement and the Security Agreement and becomes a Guarantor and
a Grantor and grants a first-priority security interest (subject to Liens
permitted by Section 6.2) in substantially all of its personal Property, and
(ii) execute and deliver (or, if the direct parent of such Restricted Subsidiary
is not the Borrower, cause such Restricted Subsidiary’s direct parent to execute
and deliver) a Joinder Agreement pursuant to which the applicable Loan Party
will grant a first-priority security interest in all of the Equity Interests in
such Restricted Subsidiary (and will, without limitation, deliver original
certificates (if any) evidencing the Equity Interests of such Restricted
Subsidiary, together with undated stock powers (or the equivalent for any such
Restricted Subsidiary that is not a corporation) for each certificate duly
executed in blank by the registered owner thereof).

 

99



--------------------------------------------------------------------------------

(d) In the event that the Borrower or any other Guarantor acquires any material
Property (other than any Oil and Gas Property and any Property in which a
security interest is already created under the Security Documents) after the
Effective Date, the Borrower shall, or shall cause such other Guarantor to,
promptly (and, in any event, within fifteen (15) Business Days (or such later
date as agreed to by the Administrative Agent in its sole discretion)) execute
and delivery any Security Documents reasonably required by the Administrative
Agent in order to create a first-priority security interest in such Property.

(e) In the event that the Borrower makes any loans or advances to any Restricted
Subsidiary, or any Restricted Subsidiary makes any loans or advances to the
Borrower or any other Restricted Subsidiary, or the Borrower, shall, and shall
cause each such Restricted Subsidiary, to (i) make such loans in the form of an
intercompany note and (ii) collaterally assign the Borrower’s or the applicable
Restricted Subsidiary’s interests in such intercompany note to the
Administrative Agent for the benefit of the Lenders to secure the Obligations to
the extent required by the Security Documents.

(f) In furtherance of the foregoing in this Section 5.9 and subject to any
exceptions, exclusions or limitations set forth herein or in the Security
Documents, each Loan Party (including any newly created or acquired Restricted
Subsidiary) shall promptly (and, in any event, within 15 Business Days (or such
later date as agreed to by the Administrative Agent in its sole discretion))
execute and deliver (or otherwise provided, as applicable) to the Administrative
Agent such other additional Security Documents, documents, certificates, legal
opinions, title insurance policies, surveys, abstracts, appraisals,
environmental assessments, flood information and/or flood insurance policies, in
each case, as may be reasonably requested by the Administrative Agent and as
reasonably satisfactory to the Administrative Agent.

(g) In connection with each Disposition of Oil and Gas Properties (including by
means of a Disposition of Equity Interests of a Subsidiary) in which the
aggregate Borrowing Base Value of Oil and Gas Properties Disposed of (including
by means of a Disposition of Equity Interests of a Subsidiary) exceeds five
percent (5%) of the Borrowing Base then in effect, and the Borrowing Base
Utilization Percentage at such time exceeds eighty percent (80%), then the
Borrower shall ascertain whether the Mortgaged Properties represent at least the
Required Engineered Value of the Oil and Gas Properties after giving effect to
such Disposition. In the event that the Mortgaged Properties do not represent at
least such Required Engineered Value, then the Borrower shall, and shall cause
its Restricted Subsidiaries to, promptly, but in any event within thirty
(30) days of such Disposition (or such longer period (not exceeding sixty
(60) days) as the Administrative Agent shall agree in its sole discretion),
grant to the Administrative Agent as security for the Obligations a
first-priority Lien interest (subject only to Liens permitted by Section 6.7) on
additional Oil and Gas Properties evaluated in the most recently delivered
Reserve Report not already subject to a Lien of the Security Documents such that
after giving effect thereto, the Mortgaged Properties will represent at least
such Required Engineered Value.

 

100



--------------------------------------------------------------------------------

SECTION 5.10 Minimum Hedging Requirements.

(a) The Borrower shall provide to the Administrative Agent within sixty
(60) days after the Effective Date evidence satisfactory to the Administrative
Agent that the Borrower has entered into (and thereafter, the Borrower shall
maintain in effect) Hedge Transactions with Approved Counterparties with respect
to at least the monthly notional volumes of natural gas, as applicable, set
forth in on Schedule 5.10 (it being acknowledged and agreed that the intention
of the parties is that the Borrower shall have entered into (and shall
thereafter maintain) Hedge Transactions with Approved Counterparties (including
the Hedge Transactions described above) such that the notional volumes of all
natural gas related Hedge Transactions of the Borrower and its Restricted
Subsidiaries, in the aggregate, equal or exceed fifty percent (50%) of the
Borrower’s and its Restricted Subsidiaries’ reasonably anticipated projected
production of natural gas for each month during the period from sixty (60) days
after the Effective Date through the period ending twelve (12) full calendar
months after the Effective Date).

(b) Without limiting the foregoing requirements set forth in Section 5.10(a) in
any manner (and subject to limitations set forth in Section 6.18), from and
after the date that is ninety (90) days after the Effective Date, the Borrower
shall enter into from time to time (and thereafter, the Borrower shall maintain
in effect) Hedge Transactions with Approved Counterparties in respect of natural
gas and crude oil so that the notional aggregate volumes of natural gas and
crude oil covered by all Hedge Transactions of the Borrower as of any date of
determination equal or exceed fifty percent (50%) of the reasonably anticipated
projected production of natural gas and crude oil, respectively, from Oil and
Gas Properties comprising proved developed producing reserves of the Borrower
and its Restricted Subsidiaries evaluated in the Initial Reserve Report or the
then most recently delivered Reserve Report, for each month during the period of
twelve consecutive full calendar months immediately following any such date of
determination (and shall, upon request, provide to the Administrative Agent
reasonable evidence satisfactory to the Administrative Agent demonstrating the
Borrower’s compliance with the foregoing).

SECTION 5.11 Deposit Accounts. From and after the date that is sixty (60) days
after the Effective Date, each Borrower shall, and shall cause each of its
Restricted Subsidiaries to, maintain all of its respective operating, revenue,
collection or other deposit accounts (other than Excluded Accounts) (i) with one
or more Lenders or (ii) any other financial institution reasonably acceptable to
the Administrative Agent and subject to the Administrative Agent’s, and in each
case subject to control pursuant to a Control Agreement.

SECTION 5.12 Environmental Matters.

(a) The Borrower shall at its sole expense (including such contribution from
third parties as may be available): (i) comply, and shall cause its Properties
and operations and each Restricted Subsidiary and each Restricted Subsidiary’s
Properties and operations to comply, with all applicable Environmental Laws, the
breach of which could be reasonably expected to have a Material Adverse Effect;
(ii) not dispose of or otherwise release, and shall cause each Subsidiary not to
dispose of or otherwise release, any oil, oil and gas waste, hazardous
substance, or solid waste on, under, about or from any of the Borrower’s or its
Restricted Subsidiaries’ Properties or any other Property to the extent caused
by the Borrower’s or any of its Restricted

 

101



--------------------------------------------------------------------------------

Subsidiaries’ operations except in compliance with applicable Environmental
Laws, the disposal or release of which could reasonably be expected to have a
Material Adverse Effect; (iii) timely obtain or file, and shall cause each
Restricted Subsidiary to timely obtain or file, all notices, permits, licenses,
exemptions, approvals, registrations or other authorizations, if any, required
under applicable Environmental Laws to be obtained or filed in connection with
the operation or use of the Borrower’s or its Restricted Subsidiaries’
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; (iv) promptly commence and diligently prosecute to
completion, and shall cause each Restricted Subsidiary to promptly commence and
diligently prosecute to completion, any assessment, evaluation, investigation,
monitoring, containment, cleanup, removal, repair, restoration, remediation or
other remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future disposal or other release of any oil, oil and gas waste, hazardous
substance or solid waste on, under, about or from any of the Borrower’s or its
Restricted Subsidiaries’ Properties, which failure to commence and diligently
prosecute to completion could reasonably be expected to have a Material Adverse
Effect; and (v) establish and implement, and shall cause each Restricted
Subsidiary to establish and implement, such reasonable policies of environmental
audit and compliance as may be reasonably necessary to continuously determine
and assure that the Borrower’s and its Restricted Subsidiaries’ obligations
under this Section 5.12(a) are timely and fully satisfied, which failure to
establish and implement could reasonably be expected to have a Material Adverse
Effect.

(b) The Borrower will promptly, but in any event within five (5) Business Days
thereof, notify the Administrative Agent and the Lenders in writing of any
threatened action, investigation or inquiry by any Governmental Authority or any
threatened demand or lawsuit by any landowner or other third party against the
Borrower or its Restricted Subsidiaries or their Properties of which the
Borrower has knowledge in connection with any Environmental Laws (excluding
routine testing and corrective action) if the Borrower reasonably anticipates
that such action will result in liability (whether individually or in the
aggregate) in excess of $25,000,000, not fully covered by insurance, subject to
normal deductibles, or could in any case be reasonably expected to have a
Material Adverse Effect.

(c) The Borrower will, and will cause each Restricted Subsidiary to, provide
such environmental audits, studies and tests as may be reasonably requested by
the Administrative Agent and the Lenders, in connection with any future
acquisitions of material Oil and Gas Properties or other material Properties.

SECTION 5.13 Operation and Maintenance of Properties. The Borrower, at its own
expense, will, and will cause each Restricted Subsidiary to:

(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in
accordance with the practices of the industry and in compliance with all
applicable contracts and agreements and in compliance with all Applicable Laws,
including applicable pro ration requirements and Environmental Laws, and all
applicable laws, rules and regulations of every other Governmental Authority
from time to time constituted to regulate the development and operation of its
Oil and Gas Properties and the production and sale of Hydrocarbons and other
minerals therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect;

 

102



--------------------------------------------------------------------------------

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
Properties, including all equipment, machinery and facilities, except to the
extent a portion of such Property is no longer capable of producing Hydrocarbons
in economically reasonable amounts; provided that the foregoing shall not
prohibit any Disposition of any assets permitted by Section 9.7;

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary
to keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder;

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties; and

(e) to the extent the Borrower is not the operator of any Property, the Borrower
shall use commercially reasonable efforts to cause the operator to comply with
this Section 5.12.

SECTION 5.14 Reserve Reports.

(a) On or before March 1st and September 1st of each year, commencing
September 1, 2018, the Borrower shall furnish to the Administrative Agent and
the Lenders a Reserve Report evaluating the Oil and Gas Properties of the
Borrower and its Restricted Subsidiaries as of the immediately preceding January
1st or July 1st, as applicable; provided, however, that the first Reserve Report
shall be delivered on or before October 1, 2018 evaluating the Oil and Gas
Properties of the Borrower and its Restricted Subsidiaries as of July 1, 2018.
The Reserve Report as of January 1st of each year shall be prepared by one or
more Approved Petroleum Engineers, and all other Reserve Reports shall be
prepared by or under the supervision of the chief engineer of the Borrower and
otherwise in a manner consistent with the preceding January 1st Reserve Report.
Each Reserve Report prepared by or under the supervision of the chief engineer
of the Borrower shall be certified by the chief engineer to be true and accurate
in all material respects and to have been prepared in accordance with the
procedures used in the immediately preceding January 1st Reserve Report. Each
Reserve Report shall be in form and substance reasonably satisfactory to the
Administrative Agent, and shall set forth, as of each January 1st or July 1st
(or such other date in the event of an Interim Redetermination) the oil and gas
reserves attributable to the Oil and Gas Properties of the Borrower and the
Restricted Subsidiaries, together with a projection of the rate of production
and future net income, taxes, operating expenses and capital expenditures with
respect thereto as of such date, consistent with SEC reporting requirements at
the time, together with a supplement indicating future net income based upon the
Administrative Agent’s usual and customary pricing assumptions for oil and gas
loans then in effect, in each case reflecting Hedge Transactions in place with
respect to such production.

 

103



--------------------------------------------------------------------------------

(b) In the event of a request for an Interim Redetermination, the Borrower shall
furnish to the Administrative Agent and the Lenders a Reserve Report prepared by
or under the supervision of the chief engineer of the Borrower who shall certify
such Reserve Report to be true and accurate in all material respects and to have
been prepared in accordance with the procedures used in the immediately
preceding January 1st Reserve Report. For any Interim Redetermination requested
by the Administrative Agent or the Borrower pursuant to Section 2.4(b), the
Borrower shall provide such Reserve Report with an “as of” date as required by
the Administrative Agent as soon as possible, but in any event no later than
sixty (60) days following the receipt of such request.

(c) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a certificate from a Responsible Officer
certifying that in all material respects:

(1) the information contained in the Reserve Report and any other information
delivered in connection therewith is true and correct, except that, with respect
to projections, the Borrower represents only that such projections have been
prepared in accordance with SEC regulations in good faith based upon assumptions
believed by the Borrower to be reasonable, subject to uncertainties inherent in
all projections,

(2) the representations and warranties contained in Section 3.5 and Section 3.16
remain true and correct as of the date of such certificate,

(3) except as set forth on an exhibit to the certificate, on a net basis there
are no gas imbalances, take or pay or other prepayments in excess of the volume
specified in Section 3.23 with respect to its Oil and Gas Properties evaluated
in such Reserve Report that would require the Borrower or any Restricted
Subsidiary to deliver Hydrocarbons either generally or produced from such Oil
and Gas Properties at some future time without then or thereafter receiving full
payment therefor,

(4) none of their Oil and Gas Properties having a fair market value in excess of
$10,000,000 in the aggregate have been sold since the date of the last Reserve
Report except as set forth on an exhibit to the certificate, which certificate
shall list all of its Oil and Gas Properties sold (other than Hydrocarbons sold
in the ordinary course of business) and in such detail as reasonably required by
the Administrative Agent,

(5) attached to the certificate is a list of all marketing agreements entered
into subsequent to the later of the date hereof or the most recently delivered
Reserve Report that the Borrower could reasonably be expected to have been
obligated to list on Schedule 3.24 had such agreement been in effect on the date
hereof,

(6) attached thereto is a schedule of the Oil and Gas Properties evaluated by
such Reserve Report that are Mortgaged Properties and demonstrating the
percentage of the Borrowing Base that the value of such Mortgaged Properties
represent and that such percentage is in compliance with Section 5.9,

 

104



--------------------------------------------------------------------------------

(7) attached thereto is a projection of its reasonably anticipated projection of
natural gas and crude oil (which shall reflect the adjustments referred to
above) for the 36-month period commencing with the end of the calendar month
during which the associated Reserve Report is delivered,

(8) attached to the certificate is a list of its Oil and Gas Properties added to
the immediately prior Reserve Report and a list showing any change in working
interest or net revenue interest in its Oil and Gas Properties occurring and the
reason for such change, and

(9) attached to the certificate is a list of all Persons disbursing proceeds to
the Borrower or to any Restricted Subsidiary, as applicable, from its Oil and
Gas Properties. The Borrower may supplement or update such projections at any
time without any obligation to do so.

SECTION 5.15 Title Information.

(a) On or before the delivery to the Administrative Agent and the Lenders of
each Reserve Report required by Section 5.13, and from time to time upon the
reasonable request of the Administrative Agent, the Borrower will deliver title
information in form and substance reasonably acceptable to the Administrative
Agent covering enough of the Oil and Gas Properties that were not included in
the most recently delivered Reserve Report, so that the Administrative Agent
shall have received, together with title information previously delivered to the
Administrative Agent, reasonably satisfactory title information on the Required
Engineered Value of the Oil and Gas Properties evaluated by such Reserve Report
and together with any Oil and Gas Properties acquired since the date of such
Reserve Report.

(b) If the Borrower has provided title information for additional Properties
under Section 5.15(a), the Borrower shall, within 60 days of notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties, either (1) cure any such title defects or exceptions
(including defects or exceptions as to priority) that are not permitted by
Section 6.3 raised by such information, (2) substitute acceptable Mortgaged
Properties (with no title defects or exceptions except for Permitted
Encumbrances) having an equivalent value or (3) deliver title information in
form and substance reasonably acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, reasonably satisfactory title
information on at least the Required Engineered Value of the Oil and Gas
Properties evaluated by such Reserve Report and together with any Oil and Gas
Properties acquired since the date of such Reserve Report.

(c) If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the 60-day period or the
Borrower does not comply with the requirements to provide acceptable title
information covering at least the Required Engineered Value of the Oil and Gas
Properties evaluated in the most recent Reserve

 

105



--------------------------------------------------------------------------------

Report and together with any Oil and Gas Properties acquired since the date of
such Reserve Report, such inability shall not be a Default, but instead the
Administrative Agent and/or the Required Lenders shall have the right to
exercise the following remedy in their sole discretion from time to time, and
any failure to so exercise this remedy at any time shall not be a waiver as to
future exercise of the remedy by the Administrative Agent or the Lenders. To the
extent that the Administrative Agent or the Required Lenders are not satisfied
with title to any Mortgaged Property after the 60-day period has elapsed, such
unacceptable Mortgaged Property shall not count towards the requirement, and the
Administrative Agent may send a notice to the Borrower and the Lenders that the
then outstanding Borrowing Base shall be reduced by an amount as determined by
the Required Lenders to cause the Borrower to be in compliance with the
requirement to provide acceptable title information on at least the Required
Engineered Value of the Oil and Gas Properties. This new Borrowing Base shall
become effective immediately after receipt of such notice.

SECTION 5.16 Unrestricted Subsidiaries. The Borrower:

(a) will cause the management, business and affairs of each of Borrower and its
Subsidiaries to be conducted in such a manner (including by keeping separate
books of account, maintaining separate policies of insurance and by not
permitting Properties of Borrower and its respective Subsidiaries to be
commingled) so that each Unrestricted Subsidiary will be treated as an entity
separate and distinct from Borrower and the Restricted Subsidiaries (except
(i) with respect to the treatment for tax purposes of the Borrower or any
Restricted Subsidiary holding any interest in an Unrestricted Subsidiary that is
regarded as a partnership and (ii) for the common management/directorship
between the Borrower and any Unrestricted Subsidiary);

(b) will not, and will not permit any of the Restricted Subsidiaries to, incur,
assume or suffer to exist any Guarantee by Borrower or such Restricted
Subsidiary of, or be or become liable for any Indebtedness of any Unrestricted
Subsidiary;

(c) will not permit any Unrestricted Subsidiary to hold any Equity Interest in,
or any Indebtedness of, the Borrower or any Restricted Subsidiary;

(d) will not permit any Unrestricted Subsidiary to have any Indebtedness other
than Non-Recourse Debt;

(e) will not permit any Unrestricted Subsidiary to be a party to any agreement,
contract, arrangement or understanding with the Borrower or any Restricted
Subsidiary of the Borrower unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to the Borrower or such
Restricted Subsidiary than those that might be obtained at the time from Persons
who are not Affiliates of the Borrower;

(f) will not, nor will it permit any of its Restricted Subsidiaries to, have any
direct or indirect obligation (i) to subscribe for additional Equity Interests
of such Person or (ii) to maintain or preserve such Person’s financial condition
or to cause such Person to achieve any specified levels of operating results;
and

 

106



--------------------------------------------------------------------------------

(g) will not permit any Unrestricted Subsidiary to Guarantee or otherwise
directly or indirectly provide credit support for any Indebtedness of the
Borrower or any of its Restricted Subsidiaries.

SECTION 5.17 Keepwell. The Borrower hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party to honor all of its obligations under
each Loan Document or any Lender Provided Hedge Transaction in respect of Hedge
Obligations (provided, however, that the Borrower shall only be liable under
this Section 5.17 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 5.17 or otherwise
under this Agreement voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of the Borrower under this Section 5.17 shall remain in full force
and effect until all Obligations have been repaid in full. Each Guarantor
intends that this Section 5.17 constitute, and this Section 5.17 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

SECTION 5.18 Post-Closing. The Borrower shall deliver to the Administrative
Agent (a) no later than sixty (60) days after the Effective Date, duly executed
counterparts of Control Agreements for each deposit account, securities account,
and commodities account of a Loan Party (other than for any Excluded Account),
and (b) no later than ninety (90) days after the Effective Date, information
satisfactory to the Administrative Agent setting forth the status of title to at
least 80% of the total value of the proved oil and gas properties evaluated in
the Initial Reserve Report.

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees with the Administrative Agent, the Issuing
Banks and the Lenders that, until the Termination Date:

SECTION 6.1 Financial Covenants.

(a) Ratio of Total Net Debt to EBITDAX. The Borrower will not permit, as of the
last day of any fiscal quarter (commencing with the fiscal quarter ending
December 31, 2018) its ratio of Total Net Debt as of the last day of such fiscal
quarter to EBITDAX for the four fiscal quarters ending on the last day of such
fiscal quarter, to be greater than 4.0 to 1.0.

For the purposes of calculating the Total Net Debt to EBITDAX Ratio for the
fiscal quarters ending on December 31, 2018, March 31, 2019 and June 30, 2019,
EBITDAX shall be deemed to equal (i) in the case of the fiscal quarter ending on
December 31, 2018, EBITDAX for such fiscal quarter multiplied by four (4),
(ii) in the case of the fiscal quarter ending on March 31, 2019, the aggregate
EBITDAX for such the fiscal quarters ended December 31, 2018 and March 31, 2019
multiplied by two (2) and (iii) in the case of the fiscal quarter ending on
June 30, 2019, the aggregate EBITDAX for the fiscal quarters ended
December 31, 2018, March 31, 2019 and June 30, 2019 multiplied by four-thirds
(4/3).

 

107



--------------------------------------------------------------------------------

(b) Current Ratio. The Borrower will not permit, as of the last day of any
fiscal quarter (commencing with the fiscal quarter ending December 31, 2018),
its ratio of (i) consolidated current assets of the Borrower and the Restricted
Subsidiaries (including the unused amount of the total Commitments (but only to
the extent that no Event of Default then exists), but excluding non-cash assets
under ASC Topic 815 (formerly FAS 133)) to (ii) consolidated current liabilities
of the Borrower and the Restricted Subsidiaries (excluding non-cash obligations
under ASC Topic 815 (formerly FAS 133), that may be classified as current
liabilities, current maturities under this Agreement and non-cash liabilities
recorded in connection with stock-based or similar incentive based compensation
awards or arrangements), to be less than 1.0 to 1.0.

SECTION 6.2 Indebtedness. The Borrower shall not, and shall not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.2 and
any Permitted Refinancing Debt in connection therewith;

(c) Indebtedness of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;
provided that such Indebtedness is not held, assigned, transferred, negotiated
or pledged to any Person other than the Borrower or a Wholly Owned Subsidiary
Guarantor; and provided further, that any such Indebtedness owed by either the
Borrower or a Wholly Owned Subsidiary Guarantor shall be subordinated to the
Obligations on terms set forth in the Guaranty Agreement;

(d) Guarantees by the Borrower of Indebtedness otherwise permitted hereunder of
any Restricted Subsidiary and by any Restricted Subsidiary of Indebtedness
otherwise permitted hereunder of the Borrower or any other Restricted
Subsidiary; provided that (A) if the Indebtedness being guaranteed under this
Section 6.2(d) is subordinated to the Obligations, such Guarantee obligations
shall be subordinated to the Guarantee of the Obligations on terms at least as
favorable to the Lenders as those contained in the subordination of such
Indebtedness, (B) no Guarantee by any Restricted Subsidiary of any Permitted
Debt or the Senior Notes (or Permitted Refinancing thereof) shall be permitted
unless such Restricted Subsidiary shall have also provided a Guarantee of the
Obligations substantially on the terms set forth in the Guarantee and (C) the
aggregate amount of Guarantee obligations incurred by Loan Parties under this
clause (d) in respect of obligations owed by Persons that are not Loan Parties
and the aggregate amount of Guarantee obligations incurred by Restricted
Subsidiaries that are not Guarantors under this clause (d), shall not exceed the
greater of $50,000,000 and (B) 3.5% of Adjusted Consolidated Net Tangible Assets
at any time outstanding;

 

108



--------------------------------------------------------------------------------

(e) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness; provided that (i) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed the greater of (A)
$50,000,000 and (B) 3.5% of Adjusted Consolidated Net Tangible Assets at any
time outstanding;

(f) Indebtedness of the Borrower or any Restricted Subsidiary as an account
party in respect of trade letters of credit and Indebtedness associated with
bonds or surety obligations in the ordinary course of business or as required by
Governmental Requirements in connection with the operation of the Oil and Gas
Properties;

(g) obligations (contingent or otherwise) of the Borrower or any Restricted
Subsidiary existing or arising under any Hedge Transaction permitted under
Section 6.18;

(h) the Debt to be Repaid (so long as such Indebtedness is repaid on the
Effective Date with the proceeds of the initial Loans hereunder);

(i) contingent liabilities arising with respect to customary indemnification
obligations in favor of sellers in connection with acquisitions permitted under
Section 6.4 and purchasers in connection with Dispositions permitted under
Section 6.5;

(j) deferred compensation arrangements in the ordinary course of business;

(k) Permitted Debt incurred by the Borrower or any Restricted Subsidiary, the
outstanding principal amount of which does not exceed $300,000,000 outstanding
at any time and any guarantees by the Guarantors thereof; provided that:

(i) the Borrower shall have furnished to the Administrative Agent and the
Lenders, not less than seven (7) Business Days prior written notice of its
intent to incur such Permitted Debt, the amount thereof, and the anticipated
closing date, together with copies of drafts of the material definitive
documents therefor, and upon request of the Administrative Agent or any Lender,
copies of the preliminary offering memorandum (if any), the final offering
memorandum (if any), and, when completed, copies of the final executed versions
of such material definitive documents;

(ii) at the time of incurring such Permitted Debt (A) no Event of Default has
occurred and is then continuing and (B) no Default would result from the
incurrence of such Permitted Debt after giving effect to the incurrence of such
Permitted Debt (and any concurrent repayment of Indebtedness with the proceeds
of such incurrence);

(iii) the incurrence of such Permitted Debt (and any concurrent repayment of
Indebtedness with the proceeds of such incurrence) would not result in the total
Credit Exposures exceeding the Borrowing Base then in effect;

(iv) [Reserved.];

 

109



--------------------------------------------------------------------------------

(v) such Permitted Debt does not have any scheduled amortization prior to the
date that is one hundred eighty (180) days after the Maturity Date unless
otherwise agreed by the Administrative Agent;

(vi) such Permitted Debt does not have a scheduled maturity sooner than the date
that is one hundred eighty (180) days after the Maturity Date;

(vii) such Permitted Debt does not have any mandatory prepayment or redemption
provisions or sinking fund obligation (other than customary change of control or
asset tender offer provisions, in each case to the extent such provisions
require such proceeds to be applied first to the Obligations to the extent
required by this Agreement);

(viii) if such Permitted Debt is subordinated, then (A) any guarantees thereof
are also subordinated and (B) all terms of subordination are satisfactory to the
Administrative Agent and the Majority Lenders; and

(ix) concurrently with the incurrence of such Indebtedness, the Borrowing Base
is adjusted pursuant to Section 2.4(f) to the extent required;

(l) Permitted Refinancing Debt, the proceeds of which shall be used concurrently
with the incurrence thereof to refinance the Permitted Debt or the Senior Notes
permitted under Section 6.2(k) or (m); provided that the conditions set forth in
Section 6.2(k) or (m) shall be satisfied as to such Permitted Refinancing Debt
(to the same extent as applicable to the incurrence of Permitted Debt or the
Senior Notes);

(m) unsecured Indebtedness of Borrower (and related unsecured guaranty
obligations of the Guarantors) outstanding under the Senior Notes (together with
any permitted Refinancing Indebtedness thereof), provided that after giving
effect thereto, (A) no Default has occurred and is then continuing and (B) no
Borrowing Base Deficiency exits; and

(n) other unsecured Indebtedness in an aggregate amount not to exceed
$10,000,000 at any time outstanding.

SECTION 6.3 Liens. The Borrower shall not, and shall not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) Liens pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.3; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Restricted Subsidiary and (ii) such Lien shall secure only those
obligations of the Borrower or any Restricted Subsidiary that it secures on the
date hereof and permitted by Section 6.2(b), and Permitted Refinancing Debt in
respect thereof that does not increase the outstanding principal amount thereof;

 

110



--------------------------------------------------------------------------------

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations that it secures on the date of such acquisition or
the date such Person becomes a Subsidiary, as the case may be and permitted by
Section 6.2(e) and Permitted Refinancing Debt in respect thereof that does not
increase the outstanding principal amount thereof;

(e) Liens on fixed or capital assets and the proceeds thereof acquired,
constructed or improved by the Borrower or any Restricted Subsidiary; provided
that (i) such security interests secure Indebtedness permitted by clause (e) of
Section 6.2, (ii) such security interests and the Indebtedness secured thereby
are incurred prior to or within 90 days after such acquisition or the completion
of such construction or improvement, (iii) the Indebtedness secured thereby does
not exceed the cost of the fixed or capital assets being acquired, constructed
or improved and (iv) such security interests shall not apply to any other
property or assets of the Borrower or any Restricted Subsidiary;

(f) Liens and rights of setoff of banks and securities intermediaries in respect
of deposit accounts and securities accounts maintained in the ordinary course of
business; and

(g) Liens on the Equity Interests of any Unrestricted Subsidiary.

SECTION 6.4 Fundamental Changes. The Borrower shall not, and shall not permit
any Restricted Subsidiary to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all/any substantial part of its assets, or
all or substantially all of the Equity Interests of any Restricted Subsidiary
(in each case, whether now owned or hereafter acquired), or liquidate or
dissolve, or purchase or otherwise acquire all or substantially all of the
assets or any Equity Interests of any class of, or any partnership or joint
venture interest in, any other Person, or permit any Restricted Subsidiary to
issue any Equity Interests, except that (i) any Restricted Subsidiary/Person may
merge into the Borrower in a transaction in which the Borrower is the surviving
entity, (ii) any Restricted Subsidiary/Person may merge into any Restricted
Subsidiary in a transaction in which the surviving entity is a Wholly Owned
Subsidiary, (iii) any Restricted Subsidiary may sell, transfer, lease or
otherwise dispose of its assets to, or issue Equity Interests to, the Borrower
or to another Wholly Owned Subsidiary, (iv) any Restricted Subsidiary may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders, (v) the Borrower or any Restricted
Subsidiary may make any Investment permitted by Section 6.6, and (vi) the
Borrower or any Restricted Subsidiary may make any Disposition permitted by
Section 6.5;

provided that any such merger involving a Person that is not a Wholly Owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.6.

 

111



--------------------------------------------------------------------------------

SECTION 6.5 Disposition of Properties. The Borrower shall not, and shall not
permit any Restricted Subsidiary to, Dispose of any of its property, whether now
owned or hereafter acquired, or issue or sell any shares of any Restricted
Subsidiary’s Equity Interests to any Person, except for:

(a) the sale of Hydrocarbons in the ordinary course of business;

(b) farmouts of undeveloped acreage, zones or depths as to which no proved
reserves are attributable and assignments in connection with such farmouts;

(c) the sale or transfer of obsolete or worn out equipment of the Borrower or
such Restricted Subsidiary or equipment that is replaced by equipment of at
least comparable value and use;

(d) if no Default exists either before or after giving effect to such
Disposition, the Disposition of any Oil and Gas Property or any interest therein
or any Restricted Subsidiary owning Oil and Gas Properties; provided that:

(i) at least 75% of the consideration received in respect of such Disposition
shall be cash or Cash Equivalent Investments;

(ii) any non-cash consideration received (to the extent constituting an
Investment) is permitted by Section 6.6;

(iii) the consideration received in respect of such Disposition shall be equal
to or greater than the fair market value of the Oil and Gas Property, interest
therein or Restricted Subsidiary subject of such Disposition (as reasonably
determined by the board of directors of the Borrower and, if requested by the
Administrative Agent, the Borrower shall deliver a certificate of a Responsible
Officer of the Borrower certifying to that effect);

(iv) if such Disposition of Oil and Gas Property or Restricted Subsidiary owning
Oil and Gas Properties included in the most recently delivered Reserve Report
during any period between two successive Scheduled Redetermination Dates (or, in
the case of any such event occurring prior to November 1, 2018, the period from
the Effective Date to November 1, 2018) has an PV-9 Value that, when aggregated
with the Hedging Termination Value of all Hedge Liquidations during such period,
will exceed five percent (5%) of the amount of the then effective Borrowing Base
(in each case, as reasonably determined by the Administrative Agent),
individually or in the aggregate, the Borrowing Base shall be adjusted pursuant
to Section 2.4(g); provided, that to the extent that the Borrower is notified by
the Administrative Agent that a Borrowing Base Deficiency could result from an
adjustment to the Borrowing Base resulting from such Disposition, after the
consummation of such Disposition(s), the Borrower or other Loan Party shall have
received Net Cash Proceeds, or shall have cash on hand, sufficient to eliminate
any such potential Borrowing Base Deficiency;

(v) if any such Disposition is of a Restricted Subsidiary owning Oil and Gas
Properties, such Disposition shall include all the Equity Interests of such
Restricted Subsidiary;

 

112



--------------------------------------------------------------------------------

(vi) both before and after giving effect to such Disposition, the Borrower shall
be in pro forma compliance with Section 6.1 (including Pro Forma Compliance with
the financial ratio covenant set forth in Section 6.1(a)).

(vii) no such Disposition (whether pursuant to one transaction or a series of
related transactions) is a Disposition of all or substantially all of the
Borrowing Base properties (whether pursuant to a Disposition of all, but not
less than all, of the Equity Interests of any Restricted Subsidiary or
otherwise);

(viii) no Disposition under this Section 6.5(d) shall be permitted if
immediately before or after consummation of such Disposition, the Oil and Gas
Properties Disposed of (including by means of a Disposition of Equity Interests
of a Subsidiary) during the period between the most recent consecutive Scheduled
Redetermination Dates (or, in the case of any such event occurring prior to
November 1, 2018, the period from the Effective Date to November 1, 2018) have a
PV-9 Value that, when aggregated with the Hedging Termination Value of all Hedge
Liquidations during such period, will exceed ten percent (10%) of the amount of
the then effective Borrowing Base (in each case, as reasonably determined by the
Administrative Agent), individually or in the aggregate;

(ix) if, after giving effect to such Disposition, the aggregate monthly volumes
of all commodity Hedge Transactions then in effect would exceed 100% of the
reasonably anticipated production of crude oil and natural gas, calculated
separately, as adjusted to give pro form effect to such Disposition, in any
subsequent calendar month, then the Borrower shall, or shall cause one or more
other Loan Parties to, within thirty (30) days of such determinations terminate,
create off-setting positions, allocate volumes to other production for which the
Borrower and the other Loan Parties are marketing, or otherwise unwind existing
Hedge Transactions such that, at such time, the aggregate monthly volumes of all
commodity Hedge Transactions will not exceed 100% of reasonably anticipated
projected production, as so adjusted, for the then-current and any succeeding
calendar months; and

(e) Dispositions among the Borrower and its Wholly Owned Subsidiary Guarantors;
provided that both before and after giving effect to such transfer or
disposition, the Borrower and the Restricted Subsidiaries are in compliance with
Section 5.9(c) as of the date of such Disposition without giving effect to the
15-day grace period specified in such Section;

(f) [Reserved.];

(g) Permitted Asset Swaps or other Dispositions of Oil and Gas Properties to one
or more Persons other than a Loan Party or any Subsidiary thereof that are not
then classified as “proved”; provided that no Default or Borrowing Base
Deficiency exists or would result therefrom;

(h) the sale or issuance of any Subsidiary’s Equity Interests to the Borrower or
any Wholly Owned Subsidiary Guarantor;

(i) any Disposition of assets (i) from one Foreign Subsidiary to another Foreign
Subsidiary, or (ii) from a non-Guarantor Subsidiary to a Loan Party;

 

113



--------------------------------------------------------------------------------

(j) sales of Cash Equivalent Investments in the ordinary course of business and
for fair market value;

(k) the sale and discount of receivables permitted by Section 6.21;

provided, however, than any Disposition pursuant to this Section 6.5 (other than
clauses (c), (e), (i) or (k)) shall be for fair market value. Notwithstanding
anything to the contrary herein contained, (i) the Borrower shall use the Net
Cash Proceeds, if any, of any Disposition made while a Borrowing Base deficiency
exists to reduce such Borrowing Base Deficiency, (ii) any Disposition
constituting an Investment by the Borrower or a Guarantor in an Unrestricted
Subsidiary or a non-Guarantor Restricted Subsidiary shall be subject to
Section 6.6, (iii) in the event of the Disposition of Equity Interests in any
Restricted Subsidiary to any Person other than the Borrower or a Guarantor, the
Disposition shall be of all such Equity Interests held by the Borrower and its
Subsidiaries and (iv) any Disposition of Oil and Gas Properties included in the
Borrowing Base or the Equity Interests of any Restricted Subsidiary owning Oil
and Gas Properties included in the Borrowing Base, shall be permitted only by
Section 6.5(d). Neither the Borrower nor any Restricted Subsidiary will
discount, sell, pledge or assign any notes payable to it, accounts receivable or
future income except for Dispositions permitted by Section 6.21.

SECTION 6.6 Investments, Loans, Advances and Guarantees. The Borrower shall not,
and shall not permit any Restricted Subsidiary to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Wholly Owned
Subsidiary prior to such merger) any Investment, except:

(a) Cash Equivalent Investments;

(b) Investments by the Borrower and the Guarantors existing on the date hereof
in the Equity Interests of their respective Subsidiaries;

(c) Investments (i) by the Borrower or any Guarantor in any Guarantor (or in any
newly-formed or acquired Subsidiary that becomes a Guarantors pursuant to
Section 5.9) or by any Guarantor in the Borrower, (ii) by any Restricted
Subsidiary that is not a Guarantor in the Borrower or any other Restricted
Subsidiary (provided that loans by a Restricted Subsidiary that is not a
Guarantor to the Borrowing or a Guarantor shall be subordinated in right of
payment to the Obligations), and (iii) by the Borrower or any Guarantor in any
Restricted Subsidiary (or in any newly-formed Restricted Subsidiary or any
Person that as a result of such transaction shall become a Restricted
Subsidiary) that is not a Guarantor, valued at the fair market value (determined
by the Borrower in good faith) of such Investment at the time each such
Investment is made in an aggregate amount pursuant to this Section 6.6(c)(iii)
not to exceed the greater of (A) $25,000,000 and (B) 2.5% of Adjusted
Consolidated Net Tangible Assets; provided, however, that any Investment by the
Borrower or any Restricted Subsidiary constituting a Guarantee shall be
permitted only to the extent permitted by Section 6.2(d);

(d) Guarantees constituting Indebtedness permitted by Section 6.2(d);

 

114



--------------------------------------------------------------------------------

(e) advances to officers, directors and employees of the Borrower and Restricted
Subsidiaries in an aggregate amount not to exceed $50,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(f) bank deposits in the ordinary course of business;

(g) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(h) non-cash consideration received, to the extent permitted by the Loan
Documents, in connection with the Disposition of property permitted by this
Agreement, provided that any Oil and Gas Properties received as non-cash
consideration shall comply with Section 6.5(d); and any Equity Interests
received as non-cash consideration shall comply with Section 6.10 and the
provision to this Section 6.6;

(i) Investments listed on Schedule 6.6 as of the Effective Date;

(j) Investments (including capital contributions) in general or limited
partnerships or other types of entities not constituting a Subsidiary (each a
“venture”) entered into by the Borrower or any of its Restricted Subsidiaries
with others in the ordinary course of business; provided that (i) any such
venture organized under the laws of a jurisdiction in the United States and is
engaged exclusively in oil and gas exploration, development, production,
processing and related activities located within the onshore geographic
boundaries of the United States of America, including transportation, treatment
and storage, (ii) the interest in such venture is on fair and reasonable terms,
and (iii) such venture interests acquired and capital contributions made (valued
as of the date such interest was acquired or the contribution made) do not
exceed, in the aggregate at any time outstanding an amount equal to $25,000,000;
and provided, further, that both before and after giving effect to such
Investment (on a pro forma basis acceptable to the Administrative Agent) no
Default or Borrowing Base deficiency shall have occurred and be continuing as a
result therefrom and all representations and warranties contained in Article III
hereof shall be true and correct in all material respects as if made both
immediately before and immediately after the time of such Investment (or, if
stated to have been made expressly as of an earlier date, were true and correct
as of such date);

provided (i) that any Investment that when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements ; (ii) notwithstanding anything in this Section 6.6 or
elsewhere in this Agreement to the contrary, no Investment shall be permitted in
any venture or in any Unrestricted Subsidiary, unless, (x) such Investment does
not include the Disposition of any Collateral (other than cash or Cash
Equivalent Investments), and (y) immediately after giving effect to any such
Investment, the sum of the borrowing availability under this Agreement plus
unrestricted cash and Cash Equivalent Investments of the Borrower and its
Restricted Subsidiaries is equal to or greater than fifty percent (50%) of the
Borrowing Base, (iii) Investment in the Borrower (or any direct or indirect
parent thereof) through redemptions, purchases, acquisitions or other
retirements of Equity Interests in the

 

115



--------------------------------------------------------------------------------

Borrower (or any direct or indirect parent thereof) shall only be permitted to
the extent constituting a Restricted Payment permitted by Section 6.8, and
(iv) any Investment constituting a Disposition of Properties included in the
Borrowing Base or Equity Interests in a Restricted Subsidiary owning Property
included in the Borrowing Base shall be subject to Section 6.5(d).

SECTION 6.7 Marketing Activities. The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, engage in marketing activities for any
Hydrocarbons or enter into any contracts related thereto other than
(a) contracts for the sale of Hydrocarbons scheduled or reasonably estimated to
be produced from their Oil and Gas Properties comprising proved reserves during
the period of such contract, (b) contracts for the sale of Hydrocarbons
scheduled or reasonably estimated to be produced from Oil and Gas Properties
comprising proved reserves of third parties during the period of such contract
associated with the Oil and Gas Properties of the Borrower and its Restricted
Subsidiaries that the Borrower or one of its Restricted Subsidiaries has the
right to market pursuant to joint operating agreements, unitization agreements
or other similar contracts that are usual and customary in the oil and gas
business and (c) other contracts for the purchase and/or sale of Hydrocarbons of
third parties (i) that have generally offsetting provisions (i.e., corresponding
pricing mechanics, delivery dates and points and volumes) such that no
“position” is taken and (ii) for which appropriate credit support has been taken
to alleviate the material credit risks of the counterparty thereto.

SECTION 6.8 Restricted Payments. The Borrower shall not, and shall not permit
any Restricted Subsidiary to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Restricted Subsidiaries may declare and pay
dividends ratably (or on a basis more favorable to the Borrower or its
Restricted Subsidiaries) with respect to their Equity Interests, and (c) the
Borrower may declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment if (i) no Default or Borrowing Base Deficiency exists or
would result therefrom, (ii) the Debt to EBITDAX ratio after giving effect to
such dividend or distribution is no greater than 2.75:1.00, and (iii) the
Borrower would have unused borrowing capacity that can be accessed under this
Agreement in an amount not less than 25% of the amount of the Loan Limit in
effect at such time; provided that if the Borrower or any Restricted Subsidiary
has declared a Restricted Payment in accordance with the foregoing provisions of
this Section 6.8 at a time when such payment complies with such provisions, the
Borrower or such Restricted Subsidiary may make or pay such Restricted Payment
within thirty (30) days after the date of such declaration even if such
Restricted Payment would then no longer comply with such provisions.

SECTION 6.9 Transactions with Affiliates. The Borrower shall not, and shall not
permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Restricted Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliate and (c) any transactions permitted by Sections
6.5, 6.6 or 6.8.

 

116



--------------------------------------------------------------------------------

SECTION 6.10 Changes in Nature of Business. Neither the Borrower nor any
Subsidiary will allow any material change to be made in the character of its
business as an onshore independent oil and gas exploration and production
company doing business within the on-shore geographical boundaries of the United
States. From and after the date hereof, the Borrower and its Subsidiaries will
not acquire or make any other expenditure (whether such expenditure is capital,
operating or otherwise) in or related to, any Oil and Gas Properties or
businesses not located within the on-shore geographical boundaries of the United
States. Notwithstanding anything herein to the contrary, in no event shall the
Borrower or any Subsidiary, create, acquire or own any interest in (i) any
Subsidiary organized under the laws of any jurisdiction other than jurisdictions
within the United States, (ii) any foreign joint venture or (iii) any Restricted
Subsidiary other than a Wholly Owned Subsidiary.

SECTION 6.11 Restrictive Agreements. The Borrower shall not, and shall not
permit any Restricted Subsidiary to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its
property, (b) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any shares of its Equity Interests or to make or
repay loans or advances to the Borrower or any other Restricted Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Restricted Subsidiary or
transfer any of its properties to any Loan Party or (c) the ability of any Loan
Party to amend or otherwise modify this Agreement or any other Loan Document;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by Applicable Law or by the Loan Documents or the Permitted Debt
Documents or by the documents governing the Senior Notes, (ii) the foregoing
shall not apply to restrictions and conditions existing on the date hereof
identified on Schedule 6.11 (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Restricted
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Restricted Subsidiary that is to be sold and such sale is permitted
hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement (excluding the Permitted Debt) if such restrictions or
conditions apply only to the property or assets securing such Indebtedness,
(v) the foregoing shall not apply to restrictions or conditions imposed by any
Permitted Debt Documents or by the documents governing the Senior Notes in
effect as of the Effective Date and (vi) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.

SECTION 6.12 Restriction of Amendments to Certain Documents. The Borrower shall
not, and shall not permit any Restricted Subsidiary to, amend or otherwise
modify, or waive any rights under the Senior Notes Documents or the Related
Agreements, if, in any case, such amendment, modification or waiver could
reasonably be expected to be materially adverse to the interests of the
Administrative Agent, the Issuing Bank or the Lenders.

SECTION 6.13 Changes in Fiscal Periods. The Borrower shall not permit the fiscal
year of the Borrower to end on a day other than December 31 or change the
Borrower’s method of determining fiscal quarters.

 

117



--------------------------------------------------------------------------------

SECTION 6.14 Repayment of Permitted Debt and Senior Notes; Amendment of
Permitted Debt Documents and Senior Notes. Unless otherwise consented to by
Administrative Agent, the Borrower will not, and will not permit any Subsidiary
to, prior to the date that is one hundred eighty (180) days after the Maturity
Date: (a) call, make or offer to make any voluntary or optional Redemption of or
otherwise voluntarily or optionally Redeem (whether in whole or in part) any
Indebtedness permitted by Section 6.2(k), (l) or (m), except (i) to the extent
constituting a Redemption, the conversion of such Indebtedness into common stock
of the Borrower and, in connection therewith, the settlement in cash of any such
Indebtedness required to avoid the issuance of fractional shares of common
stock, (ii) with the cash proceeds of (A) a concurrent Equity Offering, provided
no Default or Borrowing Base deficiency exists or would result therefrom, or
(B) a concurrent incurrence of Permitted Refinancing Debt, (iii) the Borrower
may redeem or repay the Senior Notes or other Permitted Debt if (A) no Default
or Borrowing Base Deficiency exists or would result therefrom, (B) the Debt to
EBITDAX ratio after giving effect to such redemption or repayment is no greater
than 2.75:1.00, and (C) the Borrower would have unused borrowing capacity that
can be accessed under this Agreement in an amount not less than 25% of the
amount of the Loan Limit in effect at such time, and (iv) the Borrower may
redeem or repay the Senior Notes or any Permitted Debt outstanding (in addition
to any redemption or repayment pursuant to clause (a)(iii) above) in an
aggregate principal amount of up to $20,000,000 from an after the Effective Date
so long as (A) no Default or Borrowing Base Deficiency exists or would result
therefrom and (B) the Borrower would have unused borrowing capacity that can be
accessed under this Agreement in an amount not less than 25% of the amount of
the Loan Limit in effect at such time; (b) amend, modify, waive or otherwise
change, consent or agree to any amendment, modification, waiver or other change
to, any of the terms of the Permitted Debt Documents or the documents governing
the Senior Notes if (i) the effect thereof is (A) to shorten its maturity or
average life, (B) to require any payment of principal thereof (except payments
permitted by Section 6.14(a)(ii)), (C) to increase the rate of interest payable
in cash so that the aggregate of all such interest payable in cash exceeds
market rates then in effect (and for purposes of this clause original issue
discount and Equity Interests issued to the holders of such Indebtedness as
consideration for the acceptance of such Indebtedness shall not constitute
interest) plus an additional default rate not to exceed 5% per annum, or shorten
any period for payment of any such cash interest or (D) to add any guarantor or
surety, except as permitted by Section 6.2, (ii) such action requires the
payment of a consent, amendment, waiver or other similar fee in excess of 2.5%
of the principal amount of such Indebtedness in any 12-month period, (iii) such
action adds covenants or defaults that are substantially more restrictive than
those contained in this Agreement and the other Loan Documents unless the
Borrower and Guarantors shall have executed and delivered a contemporaneous
amendment to this Agreement and the other Loan Documents to make comparable
changes to this Agreement or the other Loan Documents, or (iv) such action
grants Liens (other than Liens permitted by Section 6.2) to secure any such
Indebtedness.

SECTION 6.15 Anti-Money Laundering and Anti-Terrorism Finance Laws; Foreign
Corrupt Practices Act; Sanctions Laws; Restricted Person. The Borrower shall
not, and shall not permit any Subsidiary to, (a) engage in or conspire to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or otherwise violates any Anti-Terrorism Law, Anti-Corruption Law or
Sanctions law, (b) cause or permit any of the funds that are used to repay the
Obligations to be derived from any unlawful activity with the result that the
Administrative Agent, any Lender or any Loan Party would be in violation of any
Applicable Law or (c) use any part of the proceeds of the Loans or Letters of
Credit, directly or indirectly, for any conduct that would cause the
representations and warranties in Sections 3.28 and 3.29 to be untrue as if made
on the date any such conduct occurs.

 

118



--------------------------------------------------------------------------------

SECTION 6.16 Limitation on Leases. Neither the Borrower nor any Restricted
Subsidiary will create, incur, assume or suffer to exist any obligation for the
payment of rent or hire of Property of any kind whatsoever (real or personal but
excluding Capital Leases and leases of Hydrocarbon Interests), under leases or
lease agreements which would cause the aggregate amount of all payments made by
the Borrower and the Restricted Subsidiaries pursuant to all such leases or
lease agreements, including any residual payments at the end of any lease, to
exceed $5,000,000 in any period of twelve consecutive calendar months during the
life of such leases.

SECTION 6.17 Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower will
not, and will not permit any Restricted Subsidiary to, allow gas imbalances,
take-or-pay or other prepayments (including pursuant to an Advance Payment
Contract) with respect to the Oil and Gas Properties of the Borrower or any
Restricted Subsidiary that would require the Borrower or such Restricted
Subsidiary to deliver Hydrocarbons at some future time without then or
thereafter receiving full payment therefor to exceed the greater of 1% of the
annual volumes of Hydrocarbons (on a Mcf equivalent basis) of the Borrower and
its Restricted Subsidiaries listed in the most recent Reserve Report.

SECTION 6.18 Hedge Transactions.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, enter into any Hedge Transaction except that the Borrower or
other Loan Party shall be permitted to enter into, as of any date Hedge
Transactions with an Approved Counterparty related to bona fide (and not
speculative) hedging activities of the Borrower or other Loan Party with respect
to which the aggregate notional volumes covered thereby do not exceed, when
aggregated and netted with all other Hedge Transactions (other than “put”
options) of the Borrower and the other Loan Parties then in effect, for any
month during the period from the then-current date until four (4) years after
the then-current date, 85% of the Borrower’s and the other Loan Parties’
reasonably anticipated projected production of crude oil (for crude oil related
Hedge Transactions), and 85% of the Borrower’s and the other Loan Parties’
reasonably anticipated projected production of natural gas (for natural gas
related Hedge Transactions), in each case, for such month, from the Borrower’s
and the other Loan Parties’ Oil and Gas Properties constituting proved developed
producing reserves.

(b) It is understood that commodity Hedge Transaction that may, from time to
time, “hedge” the same volumes, but different elements of commodity risk thereof
(e.g., commodity price risk versus basis risk), shall not be aggregated together
when calculating the foregoing limitations on notional volumes.

(c) Notwithstanding anything to the contrary in this Section 6.18, there shall
be no prohibition under this Agreement or any other Loan Document against the
Borrower or any other Loan Party entering into “put” options not otherwise
prohibited hereunder, in each case, so long as such agreements are entered into
with an Approved Counterparty in the ordinary course of business for the purpose
of hedging against fluctuations of commodity prices.

 

119



--------------------------------------------------------------------------------

(d) Neither the Borrower nor any Restricted Subsidiary will enter into any Hedge
Transaction for the purpose of speculation with respect to the levels of
commodity prices in the future.

(e) In no event shall any Hedge Agreement contain any requirement, agreement or
covenant for the Borrower or any Restricted Subsidiary to post collateral,
credit support (including a letter of credit) or margin to secure their
obligations under such Hedge Agreement or to cover market exposures, provided
that this sentence shall not (i) prevent an Approved Counterparty from requiring
the obligations under its Hedge Agreement with any Loan Party to be secured by
the Liens granted to the Administrative Agent under the Security Documents, or
(ii) prohibit any Loan Party from being party to any Hedge Agreement with an
Approved Counterparty that contains a requirement, agreement or covenant for any
Person other than a Loan Party to post collateral, credit support (including a
letter of credit) or margin to secure such Loan Party’s obligations under such
Hedge Agreement or to cover market exposures.

(f) Neither the Borrower nor any of its Restricted Subsidiaries shall enter into
any Hedge Transaction with a term longer than 48 months from the date such
transaction is entered into.

(g) If, after the end of any calendar month, the Borrower determines that the
aggregate volume of all commodity Hedge Transactions for which settlement
payments were calculated in such calendar month exceeded 100% of actual
production of crude oil and natural gas, calculated separately, in such calendar
month, then the Borrower shall, or shall cause one or more other Loan Parties
to, within five (5) Business Days of such determinations terminate, create
off-setting positions, allocate volumes to other production for which the
Borrower and the other Loan Parties are marketing, or otherwise unwind existing
Hedge Transactions such that, at such time, future hedging volumes will not
exceed 100% of reasonably anticipated projected production for the then-current
and any succeeding calendar months.

For purposes of this Section 6.18, forecasts of projected production shall equal
the projections for proved developed producing reserves of each crude oil and
natural gas set out in the most recent Reserve Report delivered to the
Administrative Agent as revised in good faith to account for any increase or
reductions therein anticipated based on information obtained by the Borrower
subsequent to the publication of the such Reserve Report, including the
Borrower’s internal forecasts of production decline rates for existing wells and
additions to or deletions from anticipated future production from new wells and
acquisitions coming on stream or failing to come on stream and Dispositions of
Oil and Gas Properties, each as reflected in a separate or supplemental Reserve
Report delivered to the Administrative Agent and otherwise satisfactory to the
Administrative Agent.

SECTION 6.19 Hedge Transaction Termination. Except upon the terms provided under
Section 2.4(c) and Section 6.18(g), the Borrower shall maintain the hedged
positions established pursuant to Hedge Transactions used to calculate the then
effective Borrowing Base and shall neither enter into nor suffer or exist any
Hedge Liquidation if the effect of such action

 

120



--------------------------------------------------------------------------------

(when taken together with any other Hedge Transactions executed
contemporaneously with the taking of such action) would have the effect of
canceling its positions under any such Hedge Transactions; provided that
notwithstanding the foregoing, the Borrower may enter into or suffer or exist
any Hedge Liquidation with the effect of canceling its position if it provides
prior written notice of such intent to the Administrative Agent and the Lenders
pursuant to Section 5.1(u) and, concurrently with such cancellation, the
Borrowing Base is adjusted pursuant to Section 2.4(g) if applicable.

SECTION 6.20 Sale and Leaseback Transactions and other Off-Balance Sheet
Liabilities. The Borrower will not, nor will the Borrower permit any of its
Restricted Subsidiaries to, enter into or suffer to exist any (i) sale and
leaseback transaction or (ii) any other transaction pursuant to which it incurs
or has incurred Off-Balance Sheet Liabilities, except for (x) Hedge Transactions
to the extent permitted under the terms of Section 6.18 and (y) Advance Payment
Contracts to the extent permitted under the terms of Section 6.17.

SECTION 6.21 Sale or Discount of Receivables. Except for receivables obtained by
the Borrower or any Restricted Subsidiary that are outside the ordinary course
of business or the settlement of joint interest billing accounts in the ordinary
course of business or discounts granted to settle collection of accounts
receivable or the sale of defaulted accounts arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction, neither the Borrower nor any
Restricted Subsidiary will discount or sell (with or without recourse) any of
its notes receivable or accounts receivable.

SECTION 6.22 Additional Deposit Accounts. From and after sixty (60) days after
the Effective Date, the Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, open, establish or maintain any operating, revenue,
collection or other deposit accounts (other than Excluded Accounts) with any
depositary bank other than those depositary banks with whom the Borrower or such
Restricted Subsidiary maintains its deposit accounts on and as of the Effective
Date unless (a) the Administrative Agent shall have consented in writing to the
opening or establishment of a new deposit account and (b) such new deposit
account shall be, concurrently with its opening or establishment, subject to the
Administrative Agent’s control pursuant to a Control Agreement.

ARTICLE VII

Events of Default

SECTION 7.1 Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 7.1(a)) payable under
this Agreement, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of three Business Days;

 

121



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Loan Party in or in connection with this Agreement, any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement, any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect or misleading in any
material respect (or, in the case of any such representation or warranty under
this Agreement or any other Loan Document already qualified by materiality, such
representation or warranty shall prove to have been incorrect) when made or
deemed made,

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.2(a), 5.3 (with respect to the existence of any
Loan Party), 5.5 (solely with respect to maintenance of insurance), 5.8 or in
Article VI;

(e) the Borrower or any other Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other than those specified elsewhere in this Section 7.1), and such
failure shall continue unremedied for a period of thirty (30) days after the
earlier of (x) written notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender) and (y) the
date a Responsible Officer of the Borrower or such other Loan Party had actual
knowledge of such failure;

(f) the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable which
failure shall continue beyond any cure period provided under the terms of such
Material Indebtedness;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, or require cash collateral in
respect thereof, prior to its scheduled maturity or (in the case of any Material
Indebtedness constituting a Guarantee) to become payable or require cash
collateral in respect thereof; provided that this clause (g) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness if such voluntary
sale or transfer is permitted under this Agreement;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

122



--------------------------------------------------------------------------------

(i) the Borrower or any Restricted Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 7.1(h) of this Article, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $35,000,000 shall be rendered against the Borrower, any Restricted
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Subsidiary to enforce any such
judgment;

(l) an ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower, its Subsidiaries or its ERISA Affiliates in an
aggregate amount exceeding $35,000,000;

(m) any provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, shall cease to be in
full force and effect; or any Loan Party or any other Person shall contest in
any manner the validity or enforceability of any provision of any Loan Document;
or any Loan Party shall deny that it has any or further liability or obligation
under any Loan Document, or shall purport to revoke, terminate or rescind any
provision of any Loan Document; or any Lien securing any Obligation shall, in
whole or in part, fail to be a perfected Lien having first priority (subject
only to such other Liens permitted to have priority over it pursuant to the Loan
Documents) the priority purported to be created thereby; or

(n) a Change in Control shall occur;

(o) an “Event of Default” shall occur under the documentation governing any
Permitted Debt or the Senior Notes;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.1), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Majority Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different

 

123



--------------------------------------------------------------------------------

times: (i) terminate the Commitments, and thereupon the Commitments (if not
theretofore terminated) shall terminate immediately, and (ii) foreclose on the
Collateral and (iii) accelerate and declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other Obligations of the Borrower
(including all amounts of LC Exposure, whether or not the beneficiary of any
then-outstanding Letter of Credit shall have demanded payment thereunder)
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Section 7.1, the Commitments (if
not theretofore terminated) shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other Obligations of the Borrower and the other Loan Parties (including all
amounts of LC Exposure, whether or not the beneficiary of any then-outstanding
Letter of Credit shall have demanded payment thereunder) accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower. In
addition, the Administrative Agent may also exercise on behalf of itself, the
Lenders and the Issuing Banks all other rights and remedies available to it, the
Lenders and the Issuing Banks under the Loan Documents or applicable law. With
respect to all Letters of Credit having undrawn and unexpired amounts at the
time of an acceleration pursuant to this clause, the Borrower shall at such time
deposit in a cash collateral account opened by the Administrative Agent an
amount equal to 103% of the aggregate then undrawn and unexpired amount of such
Letters of Credit in accordance with Section 2.5(j).

SECTION 7.2 Application of Proceeds. After the exercise of remedies provided for
in Section 7.1 (or after the Commitments have automatically terminated and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other Obligations of the Borrower accrued hereunder, have
automatically become due and payable under Section 7.1), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:

FIRST, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent incident to the enforcement
of any Loan Document and amounts payable under Sections 2.14, 2.15, 2.16 or
2.17) payable to the Administrative Agent (or to the trustee under any
Mortgages) in its capacity as such;

SECOND, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the Issuing Banks (including fees, charges and disbursements of
counsel to the respective Lenders and the Issuing Banks and amounts payable
under Sections 2.14, 2.15, 2.16 or 2.17), ratably among them in proportion to
the amounts described in this clause SECOND payable to them;

 

124



--------------------------------------------------------------------------------

THIRD, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, unreimbursed disbursements under Letters of Credit
and other Obligations, ratably among the Lenders and the Issuing Banks in
proportion to the respective amounts described in this clause THIRD payable to
them;

FOURTH, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and unreimbursed disbursements under Letters of Credit or
payments for early termination of Lender Provided Hedge Transactions (and any
other unpaid amount then due and owing under any Lender Provided Hedge
Transactions) or any unpaid amount then due and owing under any Lender Provided
Financial Service Product, in each case owed to a Person that is or was a Lender
or an Affiliate of a Lender at the time such Person entered into such Lender
Provided Hedge Transaction, or Lender Provided Financial Service Product, as the
case may be, ratably among the Lenders, Affiliates of Lenders (if applicable),
such Person (if applicable) and the Issuing Banks in proportion to the
respective amounts described in this clause FOURTH held by them;

FIFTH, to the Administrative Agent for the account of each applicable Issuing
Bank, to Cash Collateralize the aggregate undrawn amount of all outstanding
Letters of Credit;

SIXTH, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or other Loan Party entitled thereto or as otherwise required by
Applicable Law.

Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fifth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above. Excluded Hedge Obligations with respect to any Guarantor
shall not be paid with amounts received from such Guarantor or its assets, but
at the discretion of the Administrative Agent and to the extent not prohibited
under applicable law, appropriate adjustments shall be made with respect to
payments from other Loan Parties to preserve the allocation to Indebtedness
otherwise set forth above in this Section 7.2 assuming that, solely for purposes
of such adjustments, Indebtedness includes obligations in respect of Excluded
Hedge Obligations.

Notwithstanding the foregoing, Obligations arising under Lender Provided
Financial Service Products and Lender Provided Hedge Transaction shall be
excluded from the application described above if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may request, from the applicable Lender or Lender
Affiliate or Approved Counterparty that is a party to a Lender Provided Hedge
Transaction, as the case may be.

ARTICLE VIII

The Administrative Agent

SECTION 8.1 Appointment and Authority. Each of the Lenders and the Issuing Banks
hereby irrevocably appoints BMO to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative

 

125



--------------------------------------------------------------------------------

Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Banks, and
neither the Borrower nor any other Loan Party shall have any rights as a
third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligation arising under
agency doctrine of any Applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

SECTION 8.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 8.3 Exculpatory Provisions. (a) The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary power, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

126



--------------------------------------------------------------------------------

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.2 and Article VII) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Borrower, a Lender or an Issuing Bank.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any covenant, agreement or other term or condition set forth
herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 8.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit.
The Administrative Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

SECTION 8.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent.

 

127



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

SECTION 8.6 Resignation of Administrative Agent. (a) The Administrative Agent
may at any time give notice of its resignation to the Lenders, the Issuing Banks
and the Borrower. Upon receipt of any such notice of resignation, the Majority
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in Chicago, Illinois, or an
Affiliate of any such bank with an office in Houston, Texas. If no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Majority Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to), on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent meeting the qualifications set forth above. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Majority Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Majority Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by the Administrative
Agent on behalf of the Lenders or the Issuing Banks under any Loan Document, the
retiring or removed Administrative Agent shall continue to hold such Collateral
until such time as a successor Administrative Agent is appointed) and (2) except
for any indemnity payments owed to the retiring or removed Administrative Agent,
all payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
Issuing Bank directly, until such time, if any, as the Majority Lenders appoint
a successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 9.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any action taken or omitted to be
taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

128



--------------------------------------------------------------------------------

SECTION 8.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and Issuing Bank acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender and Issuing Bank represents that
it is engaged in making, acquiring or holding commercial loans in the ordinary
course of its business and that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

SECTION 8.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, neither the Bookrunner, the Co-Syndication Agents, the
Co-Documentation Agents, nor the Arrangers listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any other
Loan Document, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Bank hereunder.

SECTION 8.9 Enforcement. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against any Loan Party
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 8.1 for the benefit of
all the Lenders and the Issuing Banks; provided that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Issuing Bank or Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Issuing Bank) hereunder and under the other
Loan Documents, (c) any Lender from enforcing its right to payment when due of
the principal of and interest on its Loans, fees and other amounts owing to such
Lender under the Loan Documents, (d) any Lender from exercising setoff rights in
accordance with Section 9.8 (subject to the terms of Section 2.18) or (e) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to this Article VIII and (ii) in addition to the
matters set forth in clauses (b), (c), (d) and (e) of the preceding proviso and
subject to Section 2.18, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

129



--------------------------------------------------------------------------------

SECTION 8.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or LC Exposure shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Banks and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
Sections 2.11 and 9.3) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.11
and 9.3.

SECTION 8.11 Collateral and Guaranty Matters. (a) Each Lender, on behalf of
itself and each Lender’s Affiliate that is a counterparty to a Lender Provided
Hedge Transaction or Lender Provided Financial Service Product, irrevocably
authorizes the Administrative Agent, at its option and in its discretion,

(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (x) on or after the Termination Date (other than
continuing Cash Collateral for Letters of Credit), (y) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other Disposition permitted under the Loan Documents or
(z) subject to Section 9.2, if approved, authorized or ratified in writing by
the Majority Lenders; and

(ii) to release any Guarantor from its obligations under the Loan Documents if
such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted under the Loan Documents.

 

130



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Loan Documents pursuant to this
Section 8.11.

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of any Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

SECTION 8.12 Lender Provided Hedge Transactions and Lender Provided Financial
Service Products.

(a) No holder of Secured Obligations in respect of Lender Provided Hedge
Transactions or Lender Provided Financial Service Products shall have any right
to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article VIII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, such Secured Obligations unless the Administrative Agent has
received written notice of such Secured Obligations, together with such
supporting documentation as the Administrative Agent may reasonably request,
from the applicable Lender or Affiliate of a Lender.

(b) The benefit of the Security Documents and the provisions of this Agreement
and the other Loan Documents relating to the Collateral shall also extend to,
secure and be available on a pro rata basis (as set forth in Section 7.2 of this
Agreement) to each Lender or Affiliate of a Lender that is a counterparty to a
Lender Provided Hedge Transaction (including any Lender Provided Hedge
Transaction in existence prior to the date hereof) with respect to any
obligations of the Borrower or any Subsidiary arising under such Lender Provided
Hedge Transaction, but only with respect to any Lender Provided Hedge
Transaction, and the transactions thereunder, that were entered into while such
Person or its Affiliate was a Lender or prior to such time, until either
(x) such obligations arising under such Lender Provided Hedge Transactions are
paid in full or otherwise expire or are terminated or (y) the Security Documents
are otherwise released in accordance with Section 8.11(a)(i) or terminate;
provided that with respect to any Lender Provided Hedge Transaction that remains
secured after the counterparty thereto is no longer a Lender or an Affiliate of
a former Lender or the outstanding Obligations have been repaid in full and the
Commitments have terminated, the provisions of this Article VIII shall also
continue to apply to such counterparty in consideration of its benefits
hereunder and each such counterparty shall, if requested by the Administrative
Agent, promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to evidence the continued applicability of the provisions of this
Article VIII.

 

131



--------------------------------------------------------------------------------

(c) Notwithstanding anything contained in any of the Loan Documents to the
contrary, the Borrower, the Administrative Agent, and each Lender, for itself
and on behalf of its Affiliates party to Lender Provided Hedge Transactions,
hereby agree that no Lender, Affiliate of a Lender or other party to any Loan
Document (other than the Administrative Agent) or a Lender Provided Hedge
Transaction shall have any right individually to realize upon any of the
Collateral or to enforce any Security Document, it being understood and agreed
that all powers, rights and remedies hereunder and under the Security Documents
may be exercised solely by Administrative Agent on behalf of the Lenders in
accordance with the terms hereof. By accepting the benefit of the Liens granted
pursuant to the Security Documents, each lender not party hereto hereby agrees
to the terms of this Section 8.12.

(d) To the extent any Affiliate of a Lender is a party to a Lender Provided
Hedge Transaction with the Borrower or any of the Restricted Subsidiaries and
thereby becomes a beneficiary of the Liens pursuant to any Security Documents,
such Affiliate of a Lender shall be deemed to appoint the Administrative Agent
its nominee and agent to act for and on behalf of such Affiliate in connection
with such Security Documents and to be bound by the terms of this Article VIII
and the other provisions of this Agreement.

(e) To the extent any Affiliate of a Lender provides any Lender Provided
Financial Service Products and thereby becomes a beneficiary of the Liens
pursuant to any Security Documents, such Affiliate of a Lender shall be deemed
to appoint the Administrative Agent its nominee and agent to act for and on
behalf of such Affiliate in connection with such Security Documents and to be
bound by the terms of this Article VIII and the other provisions of this
Agreement.

SECTION 8.13 Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Majority Lenders, to credit
bid all or any portion of the Secured Obligations (including by accepting some
or all of the Collateral in satisfaction of some or all of the Secured
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Secured Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise)
in accordance with any applicable law. In connection with any such credit bid
and purchase, the Secured Obligations owed to the Secured Parties shall be
entitled to be credit bid by the Administrative Agent at the direction of the
Majority Lenders on a ratable basis (with Secured Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that shall vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) for the asset or assets so
purchased (or for the equity interests or debt instruments of the acquisition
vehicle or vehicles that are issued in connection with such purchase). In
connection with any such bid (i) the Administrative Agent shall be authorized to
form one or more acquisition vehicles and to assign any successful credit bid to
such acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Secured Obligations which were credit bid shall be deemed
without any further action under this Agreement to be

 

132



--------------------------------------------------------------------------------

assigned to such vehicle or vehicles for the purpose of closing such sale,
(iii) the Administrative Agent shall be authorized to adopt documents providing
for the governance of the acquisition vehicle or vehicles (provided that any
actions by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any Disposition of the assets or equity interests thereof,
shall be governed, directly or indirectly, by, and the governing documents shall
provided for, control by the vote of the Majority Lenders or their permitted
assignees under the terms of this Agreement or the governing documents of the
applicable acquisition vehicle or vehicles, as the case may be, irrespective of
the termination of this Agreement and without giving effect to the limitations
on actions by the Majority Lenders contained in Section 9.2 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Secured Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason, such Secured Obligations shall automatically be reassigned to the
Secured Parties pro rata and the equity interests and/or debt instruments issued
by any acquisition vehicle on account of such Secured Obligations shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. Notwithstanding that the ratable
portion of the Secured Obligations of each Secured Party are deemed assigned to
the acquisition vehicle or vehicles as set forth in clause (ii) above, each
Secured Party shall execute such documents and provide such information
regarding the Secured Party (and/or any designee of the Secured Party which will
receive interests in or debt instruments issued by such acquisition vehicle) as
the Administrative Agent may reasonably request in connection with the formation
of any acquisition vehicle, the formulation or submission of any credit bid or
the consummation of the transactions contemplated by such credit bid. For the
avoidance of doubt, Secured Obligations under a Lender Provided Hedge
Transaction shall not be subject to a credit bid without the prior written
consent of the relevant Lender or Affiliate of a Lender party thereto.

ARTICLE IX

Miscellaneous

SECTION 9.1 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, sent by telecopy or (if arrangements for
doing so have been approved by the Administrative Agent) electronic
communication as follows:

(i) if to the Borrower or any other Loan Party, to Comstock Resources, Inc.,
5300 Town and Country Boulevard, Suite 500, Frisco, Texas 75034 Attention of
Roland Burns, Chief Financial Officer (Telecopy No. (972) 668-8822; Telephone
No. (972) 668-8800; E-mail: rob@crkfrisco.com), with a copy (which shall not
constitute notice) to Locke Lord LLP, 2200 Ross Avenue, Suite 2800, Dallas, TX
75201, Attention of Jack E. Jacobsen, Esq. (Telecopy No. (214) 756-8553;
Telephone No. (214) 740-8553; jjacobsen@lockelord.com);

 

133



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to Bank of Montreal, 700 Louisiana Street,
Suite 2100, Houston, Texas 77002, Attention of James V. Ducote (Telecopy No.
(713) 223-4007; Telephone No. (713) 546-9760, E-mail: jimducote@bmo.com);

(iii) if to Bank of Montreal in its capacity as Issuing Bank, to it at Bank of
Montreal, 700 Louisiana Street, Suite 2100, Houston, Texas 77002, Attention of
James V. Ducote (Telecopy No. (713) 223-4007; Telephone No. (713) 546-9760,
E-mail: jimducote@bmo.com), and if to any other Issuing Bank, to it at the
address provided in writing to the Administrative Agent and the Borrower at the
time of its appointment as an Issuing Bank hereunder; and

(iv) if to a Lender, to it at its address (or telecopy number or e-mail address)
set forth in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopy shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications, to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or Issuing Bank pursuant to Article II
if such Lender or Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, e-mail or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

134



--------------------------------------------------------------------------------

(c) Change of Address, etc. Any party hereto may change its address, telecopy
number or e-mail address for notices and other communications hereunder by
notice to the other parties hereto.

(d) Platform.

(i) The Borrower (on behalf of itself and each other Loan Party) agrees that the
Administrative Agent may, but shall not be obligated to, make the Communications
(as defined below) (including of materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, the “Borrower Materials”))
available to the Issuing Banks and the other Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower or the other Loan Parties,
any Lender or any other Person or entity for damages of any kind, including
direct or indirect, special, incidental, consequential, punitive or exemplary
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s, any other Loan Party’s or the Administrative Agent’s
transmission of communications through the Platform. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of the Borrower or any other Loan Party
pursuant to any Loan Document or the transactions contemplated therein which is
distributed to the Administrative Agent, any Lender or any Issuing Bank by means
of electronic communications pursuant to this Section, including through the
Platform.

SECTION 9.2 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by clause (b) of this Section, and then such waiver or consent shall
be effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

135



--------------------------------------------------------------------------------

(b) No Loan Document nor any provision thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrower and the Majority Lenders or,
in the case of any other Loan Document, by an agreement in writing entered into
with the consent of the Majority Lenders; provided that no such agreement shall:

(i) increase the Maximum Credit Amount of any Lender without the written consent
of such Lender;

(ii) increase the Borrowing Base without the written consent of all of the
Lenders (other than any Defaulting Lender) and the Borrower;

(iii) decrease or maintain the Borrowing Base without the consent of the
Required Lenders, or modify Section 2.4 or the definition of the term “Borrowing
Base” without the consent of each Lender (other than any Defaulting Lender),
provided that a Scheduled Redetermination may be postponed by the Required
Lenders; provided further that it is understood that any waiver (or amendment or
modification that would have the effect of a waiver) of the right of the
Required Lenders to adjust (through a reduction of) the Borrowing Base or the
amount of such adjustment in the form of a reduction to the Borrowing Base
pursuant to Sections 2.4(f), (g), (h), and (i) in connection with the occurrence
of a relevant event giving rise to such right shall require the consent of the
Required Lenders;

(iv) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, or reduce any
other Obligation hereunder or under the Loan Document without the written
consent of each Lender affected thereby;

(v) postpone the scheduled date of payment or prepayment of the principal amount
of any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or any other Obligations hereunder or under the Loan Document or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby;

(vi) change Section 2.19(a) or (b), or Section 7.2 in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each Lender directly and adversely affected thereby;

(vii) [Reserved].

(viii) release any Loan Party from the Security Agreement or any Guarantor from
the Guaranty Agreement (other than in connection with the sale of such Guarantor
in a transaction permitted by Section 6.5), or release all or substantially all
of the Collateral in any transaction or series of related transactions, in each
case without the written consent of each Lender;

 

136



--------------------------------------------------------------------------------

(ix) change any provision of this Section or the definition of “Majority
Lenders,” “Required Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder, without the written
consent of each Lender;

(x) waive or amend Section 2.10(c), Section 5.9 (solely with respect to the
joinder of additional Subsidiaries as Guarantors) or Section 8.11, without the
consent of each Lender; and

(xi) reduce the percentage of proved Oil and Gas Properties required to be
mortgaged or the definition of “Required Engineered Value,” without the written
consent of each Lender (other than any Defaulting Lender);

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or any Issuing Bank hereunder
without the prior written consent of the Administrative Agent or such Issuing
Bank, as the case may be.

(c) Notwithstanding anything to the contrary contained in any Loan Document, the
Administrative Agent and the Borrower may amend, modify or supplement any Loan
Document without the consent of any Lender in order to (i) correct, amend, cure
or resolve any ambiguity, omission, defect, typographical error, inconsistency
or other manifest error therein that is not adverse to the Lenders, (ii) add a
guarantor or collateral or otherwise enhance the rights and benefits of the
Lenders, (iii) make administrative or operational changes not adverse to any
Lender or (iv) adhere to any local Governmental Requirement or advice of local
counsel.

(d) Notwithstanding anything to the contrary contained in any Loan Documents,
the Commitment of any Defaulting Lender may not be increased without its consent
(it being understood, for avoidance of doubt, that no Defaulting Lender shall
have any right to approve or disapprove any increase, decrease or reaffirmation
of the Borrowing Base) and the Administrative Agent may with the consent of the
Borrower amend, modify or supplement the Loan Documents to effectuate an
increase to the Borrowing Base where such Defaulting Lender does not consent to
an increase to its Commitment, including not increasing the Borrowing Base by
the portion thereof applicable to the Defaulting Lender.

SECTION 9.3 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and Arrangers (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and Arrangers), in connection with the syndication, preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents, or any amendment, modification or waiver of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all out-of-pocket expenses incurred by any
Issuing Bank in connection with the issuance, amendment or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
Issuing Bank (including the fees, charges and disbursements of any counsel or
any financial advisor for the Administrative Agent, any Lender or any Issuing
Bank), incurred during any workout, restructuring or negotiations in respect
thereof, or in connection with the

 

137



--------------------------------------------------------------------------------

enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, in each case,
whether before or after the occurrence of an Event of Default.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, and each Related Party
of each of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel or any financial advisor for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including the Borrower or any other Loan Party) arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any
Subsidiary, or any Environmental Liability related in any way to the Borrower or
any Subsidiary or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; and such indemnity shall extend to each Indemnitee
notwithstanding the sole or concurrent negligence of every kind or character
whatsoever, whether active or passive, whether an affirmative act or an
omission, including all types of negligent conduct identified in the Restatement
(Second) of Torts of one or more of the Indemnitees or by reason of strict
liability imposed without fault on any one or more of the Indemnitees; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This Section 9.3(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, liabilities and related
expenses arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any Issuing Bank or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent),
such Issuing Bank or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s share of the total Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender); provided that with respect to
such unpaid amounts owed to any Issuing Bank solely in its capacity as such,
only the Lenders shall be required to pay such unpaid

 

138



--------------------------------------------------------------------------------

amounts, such payment to be made severally among them based on such Lenders’
Applicable Percentages (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided, further, that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), or such Issuing Bank in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or such Issuing Bank in
connection with such capacity. The obligations of the Lenders under this
clause (c) are subject to the provisions of Section 2.18(e).

(d) Waiver of Consequential Damages, etc. To the fullest extent permitted by
Applicable Law, the Borrower, on one hand, and the Administrative Agent and
Lenders (except with respect to any right of indemnification pursuant to clause
(b) above), on the other hand, shall not assert, and hereby waives, any claim
against any Indemnitee, on the first hand, and Borrower or any of its
Affiliates, on the other hand, on any theory of liability, for indirect,
special, punitive, consequential or exemplary damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated hereby or thereby, any Loan or
Letter of Credit, or the use of the proceeds thereof. No Indemnitee referred to
in clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly but
in no event later than ten (10) Business Days after demand therefor.

(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the other Obligations.

SECTION 9.4 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of clause (b) of
this Section, (ii) by way of participation in accordance with the provisions of
clause (d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of clause (e) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
clause (d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

139



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or in the case of
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

(B) in any case not described in clause (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 and the assignor shall hold no interest
or a minimum $5,000,000 interest, unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Specified Event of Default has occurred
and is continuing at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Facility or any unfunded Commitments if such assignment is to a Person that is
not a Lender with a Commitment, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

(C) the consent of each Issuing Bank shall be required for any assignment.

 

140



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries or to any Person that, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, and each other Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this clause, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.14, 2.16, 2.17 and 9.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (d) of
this Section.

 

141



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Chicago, Illinois
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Maximum Credit
Amount of, and principal amounts (and stated interest) of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice. Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in clause (b)
of this Section and any written consent to such assignment required by
clause (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to this
Agreement, the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(d) Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Banks and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 2.17(e) with respect to any payments made by such Lender to its
Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following:
(A) postponing any date upon which any payment of money is scheduled to be paid
to

 

142



--------------------------------------------------------------------------------

such Participant, (B) reducing the principal, interest, fees or other amounts
payable to such Participant, or (C) releasing any Guarantor from the Guaranty
Agreement. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(g) (it being
understood that the documentation required under Section 2.17(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.19 as if it were an assignee under clause (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Section 2.14 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effect the provisions of
Section 2.19(b) with respect to any Participant. To the extent permitted by
Applicable Law, each Participant also shall be entitled to the benefits of
Section 9.8 as though it were a Lender; provided that such Participant agrees to
be subject to Section 2.18(c) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.5 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full

 

143



--------------------------------------------------------------------------------

force and effect until the Termination Date. The provisions of Sections 2.14,
2.16, 2.17, 2.18 and 9.3 and Article VIII shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Obligations, the expiration or termination of the
Letters of Credit and the Commitments or the termination of this Agreement or
any provision hereof.

SECTION 9.6 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 9.7 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.8 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent, to the fullest
extent permitted by Applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held, and other obligations (in whatever currency) (including
obligations under Lender Provided Hedge Transaction) at any time owing, by such
Lender, such Issuing Bank or any such Affiliate, to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or such Issuing Bank

 

144



--------------------------------------------------------------------------------

or their respective Affiliates, irrespective of whether or not such Lender,
Issuing Bank or Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower or such Loan
Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or such Issuing Bank different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.21 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Banks and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, such Issuing Bank or their respective Affiliates may have. Each Lender
and Issuing Bank agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

Without limiting the generality of the foregoing, “set off” as used herein shall
include the set off and application of any amounts owed by any Lender or its
Affiliates to any Loan Party under any Lender Provided Hedge Transaction against
all obligations and indebtedness owed by such Loan Party to such Lender under
this Agreement or the other Loan Documents, whether direct or indirect,
contingent or liquidated, matured or unmatured, including, without limitation,
any amounts owed under any participation in amounts owed by the Borrower to such
Lender purchased by such Lender (or its Affiliates) under Section 2.19 or any
other similar provisions for the pro rata sharing of payments received from or
on behalf of the Loan Parties among the Lenders.

SECTION 9.9 Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

(b) Jurisdiction. The Borrower irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, any Issuing Bank or any
Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court for the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such courts in any action or
proceeding arising out of or relating to this

 

145



--------------------------------------------------------------------------------

Agreement, or for recognition or enforcement of any judgment, and agrees that
all claims in respect of any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, in any way relating to this Agreement or any other Loan Document or
the transactions relating hereto or thereto may be heard and determined in such
New York State court or, to the fullest extent permitted by Applicable Law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Applicable Law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Lender or any
Issuing Bank may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower, any other Loan
Party or their properties in the courts of any jurisdiction.

(c) Waiver of Venue. The Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in clause (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 9.10 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

146



--------------------------------------------------------------------------------

SECTION 9.12 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and the Issuing Banks agree to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed: (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
Applicable Law or by any subpoena or similar legal process; (d) to any other
party hereto; (e) in connection with the exercise of any remedy hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative, credit insurance or other transaction under
which payments are to be made by reference to the Borrower and its obligations,
this Agreement or payments hereunder; (g) on a confidential basis to (i) any
rating agency in connection with rating the Borrower or its Subsidiaries or the
Facilities or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the
Facilities, or (iii) to any Lender’s or the Administrative Agent’s, any Issuing
Bank’s or such other Agent’s attorneys, advisors, financial or business
consultants, accountants, independent auditors, trustees or Affiliates, in each
case who need to know such information in connection with the administration of
the Loan Documents; (h) with the consent of the Borrower; or (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender, any Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or any Subsidiary or
(j) to any Person with (or through) whom it enters into (or may potentially
enter into), whether directly or indirectly, any transaction under which
payments are to be made or may be made by referent to, one or more Loan
Documents and/or one or more Loan Parties and to any of that Person’s
Affiliates, related funds, representatives and professional advisers. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments.

For purposes of this Article, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary;
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

147



--------------------------------------------------------------------------------

SECTION 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under Applicable Law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
Applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14 PATRIOT Act. Each Lender that is subject to the requirements of the
PATRIOT Act hereby notifies the Borrower that pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the PATRIOT Act.

SECTION 9.15 Flood Insurance Provisions. Notwithstanding any provision in this
Agreement or any other Loan Document to the contrary, in no event is any
Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) included in the definition of “Mortgaged Property” and no Building
or Manufactured (Mobile) Home is hereby encumbered by this Agreement or any
other Loan Document. As used herein, “Flood Insurance Regulations” means (a) the
National Flood Insurance Act of 1968 as now or hereafter in effect or any
successor statute thereto, (b) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statue thereto, (c) the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same may be
amended or recodified from time to time and (d) the Flood Insurance Reform Act
of 2004 and any regulations promulgated thereunder.

SECTION 9.16 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH
RESPECT THERETO.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

SECTION 9.17 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

148



--------------------------------------------------------------------------------

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

149



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

COMSTOCK RESOURCES, INC., as the Borrower By:    /s/ ROLAND O. BURNS Name:
Roland O. Burns Title:   President

 

BANK OF MONTREAL, individually, as Administrative Agent, as a Lender, and as an
Issuing Bank

 

By:    /s/ JAMES V. DUCOTE Name: James V. Ducote Title:   Managing Director

 

Bank of America, N.A.,
as Lender

 

By:    /s/ RAZA JAFFERI Name: Raza Jafferi Title:   Director

 

ASSOCIATED BANK, N.A.,
as Lender

 

By:    /s/ SAMUEL CEGIELSKI Name: Samuel Cegielski Title:   Assistant Vice
President

 

Capital One, National Association,
as Lender

 

By:   

/s/ WES FONTANA

Name: Wes Fontana Title:   Managing Director



--------------------------------------------------------------------------------

CIT Bank, N.A.,
as Lender By:    /s/ SEAN M. MURPHY Name: Sean M. Murphy Title:   Managing
Director

 

CANADIAN IMPERIAL BANK OF

COMMERCE, NEW YORK BRANCH,
as Lender

 

By:    /s/ TRUDY NELSON Name: Trudy Nelson Title:   Authorized Signatory

 

By:    /s/ DONOVAN C. BROUSSARD Name: Donovan C. Broussard Title:   Authorized
Signatory

 

COMERICA BANK,
as Lender

 

By:    /s/ JEFFREY M. LABAUVE Name: Jeffrey M. LaBauve Title:   Vice President

 

FIFTH THIRD BANK,
as Lender By:    /s/ THOMAS KLEIDERER Name: Thomas Kleiderer Title:   Director

 

Hancock Whitney Bank,
as Lender By:    /s/ BROCK BERILGEN Name: Brock Berilgen Title:   Senior Vice
President



--------------------------------------------------------------------------------

KeyBank National Association,
as Lender By:    /s/ DAVID M. BORNSTEIN Name: David M. Bornstein Title:   Senior
Vice President NATIXIS, NEW YORK BRANCH,
as Lender By:    /s/ CARLOS QUINTEROS Name: Carlos Quinteros Title:   Managing
Director By:    /s/ ARNAUD ROBERDET Name: Arnaud Roberdet Title:   Vice
President REGIONS BANK,
as Lender By:    /s/ MICHAEL KUTCHER Name: Michael Kutcher Title:   Vice
President The Huntington National Bank,
as Lender By:    /s/ CHRISTOPHER RENYI Name: Christopher Renyi Title:   Sr. Vice
President